EXHIBIT 10.1







--------------------------------------------------------------------------------





REVOLVING CREDIT AGREEMENT
Dated as of November 6, 2017
among
HEICO CORPORATION,
as the Borrower,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
and
SUNTRUST BANK,
as Administrative Agent, L/C Issuer and Swingline Lender,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents
and
PNC BANK, NATIONAL ASSOCIATION,
BRANCH BANKING AND TRUST COMPANY,
CAPITAL ONE, NATIONAL ASSOCIATION,
FIFTH THIRD BANK,
JPMORGAN CHASE BANK, N.A.
TD BANK N.A., and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents


SUNTRUST ROBINSON HUMPHREY, INC.,
WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1
1.01
Defined Terms    1

1.02
Other Interpretive Provisions    27

1.03
Accounting Terms    28

1.04
Rounding    29

1.05
References to Agreements and Laws    29

1.06
Currency Translations    29

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS    30
2.01
Commitments    30

2.02
Borrowings, Conversions and Continuations of Revolving Loans.    30

2.03
Letters of Credit.    32

2.04
Prepayments    40

2.05
Optional Reduction or Termination of Commitments    41

2.06
Repayment of Loans    42

2.07
Interest    42

2.08
Fees    42

2.09
Computation of Interest and Fees    43

2.10
Evidence of Debt    44

2.11
Payments Generally    44

2.12
Sharing of Payments    47

2.13
Swingline Commitment    47

2.14
Procedure for Swingline Borrowing; Etc.    47

2.15
Increase in Commitments; Additional Lenders    49

2.16
Extension of Commitment Termination Date.    50

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY    52
3.01
Taxes    52

3.02
Illegality    56

3.03
Inability to Determine Rates    56

3.04
Increased Cost and Reduced Return; Capital Adequacy Reserves on Eurocurrency
Rate Loans    56

3.05
Funding Losses    57

3.06
Matters Applicable to all Requests for Compensation    58

3.07
Additional Interest Costs    59

3.08
Survival    59

3.09
Change in Lending Office; Limitation on Increased Costs    59

3.10
Defaulting Lenders    60

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    62
4.01
Conditions to Closing Date    62

4.02
Conditions to all Credit Extensions    64

ARTICLE V. REPRESENTATIONS AND WARRANTIES    65


-2-



--------------------------------------------------------------------------------




5.01
Existence, Qualification    65

5.02
Authorization; No Contravention    65

5.03
Governmental Authorization    65

5.04
Binding Effect    65

5.05
Financial Statements; No Material Adverse Change    65

5.06
Litigation    65

5.07
ERISA Compliance    65

5.08
Real Property    66

5.09
Margin Regulations; Investment Company Act    67

5.10
Outstanding Loans    67

5.11
Taxes    67

5.12
Intellectual Property; License, Etc.    67

5.13
Disclosure    67

5.14
Solvency    68

5.15
Anti-Money Laundering Laws/Patriot Act    68

5.16
Sanctions    68

5.17
FCPA    68

5.18
EEA Financial Institutions.    69

ARTICLE VI. AFFIRMATIVE COVENANTS    69
6.01
Reporting Requirements    69

6.02
Corporate Existence    70

6.03
Compliance with Laws, Etc.    70

6.04
Certificates    71

6.05
Covenant to Secure Obligations Equally    71

6.06
Maintenance of Properties    71

6.07
Maintenance of Insurance    71

6.08
Taxes and Other Claims    72

6.09
Environmental Laws    72

6.10
Books and Records    73

6.11
Compliance with ERISA    73

6.12
Visitation, Inspection, Etc.    73

6.13
Sanctions, Export Controls, Anti-Corruption Laws and Anti-Money Laundering
Laws.    73

6.14
Subsidiary Guarantees.    73

ARTICLE VII. NEGATIVE COVENANTS    74
7.01
Liens    74

7.02
Merger, Consolidation and Sale of Assets    76

7.03
Sale and Leaseback    77

7.04
Investments    77

7.05
Indebtedness.    79

7.06
Use of Proceeds    80

7.07
Financial Covenants.    80

7.08
Restrictive Agreements    81

7.09
Hedging Arrangement    81

7.10
Restricted Payments    81



-3-



--------------------------------------------------------------------------------




7.11
Transactions with Affiliates..    82

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES    82
ARTICLE IX. ADMINISTRATIVE AGENT    86
9.01
Appointment and Authorization of Administrative Agent    86

9.02
Delegation of Duties    86

9.03
Liability of Administrative Agent    86

9.04
Reliance by Administrative Agent    87

9.05
Notice of Default    87

9.06
Credit Decision; Disclosure of Information by Administrative Agent    88

9.07
Indemnification of Administrative Agent    88

9.08
Administrative Agent in its Individual Capacity    89

9.09
Successor Administrative Agent    89

9.10
Other Agents, Lead Arrangers    90

9.11
Withholding Tax    90

9.12
Administrative Agent May File Proofs of Claim    90

ARTICLE X. MISCELLANEOUS    91
10.01
Amendments, Etc.    91

10.02
Notices and Other Communications; Facsimile Copies; General    93

10.03
No Waiver; Cumulative Remedies    94

10.04
Attorney Costs, Expenses and Taxes    94

10.05
Indemnification by the Borrower    95

10.06
Payments Set Aside    96

10.07
Successors and Assigns    96

10.08
Confidentiality    99

10.09
Set-off    100

10.10
Interest Rate Limitation    101

10.11
Counterparts    101

10.12
Integration    101

10.13
Survival of Representations and Warranties    101

10.14
Severability    101

10.15
Removal and Replacement of Lenders    102

10.16
Governing Law    103

10.17
Waiver of Right to Trial by Jury    103

10.18
Waiver of Right to Consequential Damages    104

10.19
ENTIRE AGREEMENT    104

10.20
Patriot Act Notice    104

10.21
Location of Closing    104

10.22
Currency Conversion    105

10.23
Exchange Rates    105

10.24
Market Disruption    106

10.25
Unrestricted Subsidiaries    106

10.26
No Advisory or Fiduciary Responsibility    107

10.27
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.    107



-4-



--------------------------------------------------------------------------------








-5-



--------------------------------------------------------------------------------




SCHEDULES
2.01
Commitments
2.03
Existing Letters of Credit
5.06
Litigation
7.04
Investments
7.05
Debt
10.02
Eurocurrency and Domestic Lending Offices, Addresses for Notices
 
 
EXHIBITS
A
Form of Revolving Loan Notice
B
Form of Swingline Notice
C
Form of Assignment and Acceptance
D
Form of Compliance Certificate
E
Form of Guarantee
F-1
Form of U.S. Tax Compliance Certificate (For Foreign Person Recipients That Are
Not Partnerships for U.S. Federal Income Tax Purposes)
F-2
Form of U.S. Tax Compliance Certificate (For Foreign Person Participant
Recipients That Are Not Partnerships for U.S. Federal Income Tax Purposes)
F-3
Form of U.S. Tax Compliance Certificate (For Foreign Person Participants That
Are Partnerships for U.S. Federal Income Tax Purposes)
F-4
Form of U.S. Tax Compliance Certificate (For Foreign Person Recipients That Are
Partnerships for U.S. Federal Income Tax Purposes)



-6-



--------------------------------------------------------------------------------




REVOLVING CREDIT AGREEMENT
This REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of November 6, by and among HEICO CORPORATION, a Florida corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as an issuing
bank for letters of credit and as swingline lender (the “Swingline Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders provide a $1,300,000,000
revolving credit facility in favor of the Borrower;
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
L/C Issuers (as defined below) and the Swingline Lender to the extent of their
respective Commitments as defined herein, are willing severally to establish the
requested revolving credit facility, letter of credit subfacility and the
swingline subfacility in favor of the Borrower.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means the acquisition of (a) a controlling Equity Interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such Equity
Interest or upon exercise of an option or warrant for, or conversion of
securities into, such Equity Interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or a line or
lines of business conducted by such Person.
“Additional Commitment Amount” has the meaning set forth in Section 2.15(a).
“Additional Lender” has the meaning set forth in Section 2.15(b).
“Administrative Agent” means SunTrust Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


-7-



--------------------------------------------------------------------------------




“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. Solely for the purpose of this definition, a Person shall be deemed
to be “controlled by” any other Person if such other Person possesses, directly
or indirectly, power (a) to vote 10% or more of the securities having ordinary
voting power for the election of directors or managing general partners; or (b)
to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. Notwithstanding the foregoing, Lufthansa
Technik AG and its Affiliates shall not be deemed Affiliates of the Borrower and
its Affiliates solely as a result of either (i) its existing Investment on the
Closing Date in HEICO Aerospace Holdings Corp. (“HAHC”) or (ii) Lufthansa
Technik AG and HAHC having one or more common directors.
“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
“Aggregate Commitments” means, collectively, all Commitments of all Lenders at
any time outstanding.
“Aggregate Subsidiary Threshold” has the meaning set forth in the definition of
Material Subsidiary.
“Agreed Currencies” means (a) Dollars, (b) Euro, (c) Pounds Sterling and (d) any
other currency that is acceptable to the Administrative Agent and each Lender.
“Agreement” has the meaning set forth in the first paragraph hereof.
“Anti-Corruption Laws” has the meaning set forth in Section 5.17.
“Anti-Money Laundering Laws” has the meaning set forth in Section 5.15.
“Anti-Terrorism Order” means Executive Order 13224, signed by President George
W. Bush on September 23, 2001.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Total Leverage Ratio existing at such time:


-8-



--------------------------------------------------------------------------------




Pricing
Level
Total Leverage Ratio


Applicable Rate
for Eurocurrency
Rate Loans and
Letter of Credit
Fee
Applicable Rate for
Base Rate Loans
Applicable Rate
for Commitment
Fee
I
> 4.00:1.00
2.000%
1.000%
0.300%
II
> 3.00:1.00 but
< 4.00:1.00
1.750%
0.750%
0.250%
III
> 2.00:1.00 but
< 3.00:1.00
1.375%
0.375%
0.200%
IV
> 1.00:1.00 but
< 2.00:1.00
1.125%
0.125%
0.150%
V
< 1.00:1.00
1.000%
0.000%
0.125%



The Applicable Rate shall be determined by reference to the Total Leverage Ratio
in effect on such date as set forth above; provided, that a change in the
Applicable Rate resulting from a change in the Total Leverage Ratio shall be
effective on the second Business Day after the Borrower delivers the financial
statements required by Section 6.01(a) and (b) and the Compliance Certificate
required by Section 6.04; provided further, that if at any time the Borrower
shall have failed to deliver any such financial statements and/or any such
Compliance Certificate when so required, the Applicable Rate shall be at Level I
as set forth above until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Rate shall be determined
as provided above, such Applicable Rate being effective as of the second
Business Day following the date that the Administrative Agent receives the
Borrower’s applicable financial statements. Notwithstanding the foregoing, the
Applicable Rate from the Closing Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending January 31, 2018 are
required to be delivered in accordance with Section 6.01(b) shall be at Level
III as set forth above. If, during the term of this Agreement, any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Rate based upon the pricing grid set forth above (the
“Accurate Applicable Rate”) for any period that such financial statement or
Compliance Certificate covered, then (i) the Borrower shall immediately deliver
to the Administrative Agent a corrected financial statement or Compliance
Certificate, as the case may be, for such period, (ii) the Applicable Rate shall
be adjusted such that after giving effect to the corrected financial statements
or Compliance Certificate, as the case may be, the Applicable Rate shall be
reset to the Accurate Applicable Rate based upon the pricing grid set forth
above for such period and (iii) the Borrower shall immediately pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Rate for such period. The
provisions of this definition shall not limit the rights of the Administrative
Agent and the Lenders with respect to Article VIII.
“Approved Fund” has the meaning set forth in Section 10.07(i).
“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit C.
“Attorney Costs” means and includes all reasonable and documented fees and
out-of-pocket disbursements of any law firm or other external counsel and all
reasonable and documented out-of-pocket disbursements of internal counsel.


-9-



--------------------------------------------------------------------------------




“Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of any remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended October 31, 2016,
and the related consolidated statements of income and cash flows for such Fiscal
Year.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in effect
for such day as publicly announced from time to time by SunTrust Bank as its
prime lending rate for Dollars; and (c) the Eurocurrency Rate determined on a
daily basis for an Interest Period of one month plus 100 basis points; provided
that, in any event, such rate shall not be lower than 0%. Such rate referenced
in clause (b) is a rate set by SunTrust Bank based upon various factors,
including SunTrust Bank’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. The SunTrust Bank
prime lending rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. SunTrust Bank may make
commercial loans or other loans at rates of interest at, above, or below the
SunTrust Bank prime lending rate. Any change in such rate announced by SunTrust
Bank shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the introductory paragraph hereto.
“Borrowing” means Loans (including one or more Swingline Loans) of the same Type
and Agreed Currency, made, converted or continued on the same date to the same
Borrower and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized or required by law to remain closed in the
state where the Administrative Agent’s Office is located; provided that, when
used in connection with a Eurocurrency Rate Loan, the term “Business Day” shall
also exclude (a) any day on which banks


-10-



--------------------------------------------------------------------------------




are not open for dealings in deposits in the Agreed Currency in London, England
and in the interbank or other market used to determine the interest rate thereon
and (b) with respect to all Eurocurrency Rate Loans denominated in Euro, on
which TARGET is not open for the settlement of payments in Euro.
“Calculation Date” means the last Business Day of each Fiscal Quarter.
“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, as
collateral for the L/C Exposure, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuers (which documents are hereby consented
to by the Lenders). Derivatives of such term shall have the corresponding
meaning. The Borrower hereby grants the Administrative Agent, for the benefit of
the L/C Issuers and the Lenders, a Lien on all such cash and deposit account
balances to secure the L/C Exposure. Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at SunTrust Bank, or other
institutions reasonably satisfactory to the Required Lenders.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“Change in Law” means (a) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (b) any change in any applicable law, rule or
regulation, or any change in the interpretation, implementation or application
thereof, by any Governmental Authority after the date of this Agreement, or (c)
compliance by any Lender (or its applicable Lending Office) or any L/C Issuer
(or, for purposes of Section 3.04, by the Parent Company of such Lender or such
L/C Issuer, if applicable) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, that for purposes of this Agreement, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means, with respect to any Person, an event or series of
events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding (i) any employee
benefit plan of such person or its subsidiaries, or any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan, and (ii) any member of the Mendelson


-11-



--------------------------------------------------------------------------------




Group) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, directly or indirectly, of 35% or more of
the combined voting power of all classes of Equity Interests of such Person
entitled to vote for members of the board of directors or equivalent governing
body; or
(b)    the Mendelson Group shall cease beneficially to own and control at least
ten percent (10%) of the combined voting power of all classes of Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body on a fully-diluted basis (and taking into account
all such securities that any member of the Mendelson Group has the right to
acquire pursuant to any option right); or
(c)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or a duly authorized committee of such board or governing body or (iii)
whose election or nomination to that board or other equivalent governing body
was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body. For purposes of determining a majority
of the members of the board of directors or other equivalent governing body,
vacant seats shall not be included.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.
“Commitment” means, as to each Lender, its obligation (a) to make Revolving
Loans to the Borrower pursuant to Section 2.01 and (b) to purchase
participations in L/C Exposure and Swingline Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01, as such amount may be reduced or adjusted
from time to time in accordance with this Agreement.
“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or, solely for purposes of Section 412 and Section 430 of the Code, is
part of a group which includes the Borrower and which is treated as a single
employer under Section 414 of the Code.
“Compensation Period” has the meaning set forth in Section 2.11(d)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


-12-



--------------------------------------------------------------------------------




“Consolidated EBITDA” means, for the Borrower and its Restricted Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period plus (ii) to the extent deducted in determining Consolidated Net
Income for such period, (A) Consolidated Interest Charges, (B) income tax
expense determined on a consolidated basis in accordance with GAAP, (C)
depreciation and amortization determined on a consolidated basis in accordance
with GAAP, (D) non-cash expense for stock options and all other non-cash
charges, determined on a consolidated basis in accordance with GAAP, in each
case for such period, (E) non-cash increases in expenses due to purchase
accounting associated with any acquisitions of the Borrower or its Subsidiaries,
and (F) increased or decreased by (without duplication):
(a)    any non-cash net loss or gain resulting in such period from Hedging
Arrangements and the application of Statement of Financial Accounting Standards
No. 133 and International Accounting Standards No. 39 and their respective
related pronouncements and interpretations;
(b)    any non-cash net loss or gain included in calculating Consolidated Net
Income resulting in such period from currency translation gains or losses
related to currency remeasurements of indebtedness (including any non-cash net
loss or gain resulting from Hedge Arrangements for currency exchange risk), and
(c)    the cumulative effect of a change in accounting principles during such
period made in accordance with Section 1.03.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, the sum of (a) total interest expense with respect to Debt including,
without limitation, the interest component of any payments in respect of capital
leases capitalized or expensed during such period (whether or not actually paid
during such period) plus (b) the net amount payable (or minus the net amount
receivable) with respect to Hedging Arrangements during such period (whether or
not actually paid or received during such period).
“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, the net income (or loss) of the Borrower and its Restricted Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (a) any
extraordinary gains or losses, (b) any gains attributable to write-ups of
assets, (c) any equity interest of the Borrower or any Restricted Subsidiary in
the unremitted earnings or losses of any Person that is not a Subsidiary, (d)
any income (or loss) of any Person accrued prior to the date it becomes (or has
been deemed to become on a pro forma basis) a Restricted Subsidiary or is merged
into or consolidated with (or has been deemed to have merged into or
consolidated on a pro forma basis with) the Borrower or any Restricted
Subsidiary or on the date that such Person’s assets are acquired (or have been
deemed to have been acquired on a pro forma basis) by the Borrower or any
Restricted Subsidiary and (e) any net income (or loss) attributable to an
Unrestricted Subsidiary.
“Consolidated Total Assets” means, at any time, the total consolidated assets of
the Borrower and its Restricted Subsidiaries determined on a consolidated basis
in accordance with


-13-



--------------------------------------------------------------------------------




GAAP, as reflected on the Borrower’s consolidated balance sheet as of the last
day of the last Fiscal Quarter ending on or before the date of determination.
“Consolidated Total Indebtedness” means, at any time, without duplication, the
sum of (a) all amounts which would be included as Debt (excluding Synthetic
Lease Obligations) of the Borrower and its Restricted Subsidiaries determined on
a consolidated basis in accordance with GAAP at such time, plus (b) the amount
of Attributable Indebtedness of the Borrower and its Restricted Subsidiaries at
such time.
“Controlled Affiliate” means, with respect to any Person, another Person that,
directly or indirectly, through one or more intermediaries, is controlled by
such Person. It is understood and agreed that solely for purposes of this
definition of “Controlled Affiliate”, “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “controlling” and “controlled” have meanings
correlative thereto.
“Credit Extension” means (a) a Revolving Borrowing or a Swingline Borrowing, as
applicable, and (b) an L/C Credit Extension.
“Debt” means, as to any Person at any date, without duplication, (a) all
indebtedness of such Person (i) for borrowed money in respect of which such
Person is liable, contingent or otherwise, as obligor, guarantor or otherwise,
or in respect of which such Person otherwise assures a creditor against loss
(other than current trade liabilities incurred in the ordinary course of
business and payable in accordance with customary practices); (ii) for the
deferred purchase price of property or services which is secured by a security
interest in any property owned by such Person, or (iii) which is evidenced by a
note, bond, debenture or similar instrument, (b) all obligations of such Person
under any lease of property, real or personal, the obligations of the lessee in
respect of which are required in accordance with GAAP to be capitalized on a
balance sheet of the lessee (subject to the provisions of Section 1.03) and (c)
all Synthetic Lease Obligations.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Declining Lender” has the meaning set forth in Section 2.16(a).
“Default” means any event, occurrence or circumstance that, with the giving of
any notice, the passage of time, or both, would be an Event of Default.
“Default Rate” means an interest rate equal to (a) with respect to Base Rate
Loans, the Base Rate plus the Applicable Rate applicable to Base Rate Loans plus
2% per annum, (b) with respect to Eurocurrency Rate Loans, the applicable
Eurocurrency Rate plus the Applicable Rate applicable to Eurocurrency Rate Loans
plus 2% per annum; provided, however, that for any Eurocurrency Rate Loans, at
the end of the applicable Interest Period, interest shall accrue at the Base
Rate plus the Applicable Rate applicable to Base Rate Loans plus 2% per annum,
(c) with


-14-



--------------------------------------------------------------------------------




respect to Swingline Loans, the Base Rate plus the Applicable Rate applicable to
Base Rate Loans (or if greater such other rate as agreed to by the Borrower and
the Swingline Lender with respect to such Swingline Loans) plus 2% per annum,
and (d) with respect to all other amounts, the interest rate then applicable
hereunder to Base Rate Loans plus the Applicable Rate applicable to Base Rate
Loans plus 2% per annum.
“Defaulting Lender” means, at any time, subject to Section 3.10(b), (a) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to any L/C
Issuer in respect of a Letter of Credit or to the Swingline Lender in respect of
a Swingline Loan or to make any other payment due hereunder (each a “funding
obligation”), unless such Lender has notified the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent will be specifically identified in such
writing, including a description of any Default or Event of Default that is
asserted to be the cause of the conditions precedent not being satisfied), (b)
any Lender that has notified the Administrative Agent in writing, or has stated
publicly, that it does not intend to comply with any such funding obligation
hereunder, unless such writing or public statement states that such position is
based on such Lender’s reasonable determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent will be
specifically identified in such writing or otherwise communicated to the
Administrative Agent following such statement, including a description of any
Default or Event of Default that is asserted to be the cause of the conditions
precedent not being satisfied), (c) any Lender that has, for three (3) or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause (c)
upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), or (d) any Lender with respect to which (i) a Lender Insolvency
Event has occurred and is continuing or (ii) has become the subject of a Bail-in
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender will be conclusive and binding, absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
3.10(b)) upon notification of such determination by the Administrative Agent to
the Borrower, the L/C Issuers, the Swingline Lender and the Lenders.
“Disqualified Institution” means (a) competitors of the Borrower or its
Subsidiaries, identified in writing by the Borrower to the Administrative Agent
from time to time (it being understood that notwithstanding anything herein to
the contrary, in no event shall a supplement apply retroactively to disqualify
any parties that have previously acquired (or entered into a trade to acquire)
an assignment or participation interest hereunder that is otherwise permitted
hereunder, but upon the effectiveness of such designation, any such Person may
not acquire any additional Commitments, Loans or participations), (b) such other
Persons identified in writing by the Borrower to the Administrative Agent prior
to the date hereof and (c) Affiliates of the Persons identified pursuant to
clauses (a) or (b) that are either clearly identifiable by name or identified in
writing by the Borrower to the Administrative Agent; provided, however, that a
list of Disqualified Institutions identified above shall be made available to
all Lenders upon request to the Administrative Agent.
“Divestiture” has the meaning set forth in Section 7.02(b).


-15-



--------------------------------------------------------------------------------




“Dollar(s)” and the sign “$”, means lawful money of the United States of
America.
“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent in Dollars of
such amount, determined by the Administrative Agent using the applicable
Exchange Rate with respect to such currency at the time in effect pursuant to
Section 10.23 or as otherwise expressly provided herein.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” has the meaning specified in Section 10.07(i).
“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union, as amended and in effect from time to time.
“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to, or operation of, a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.
“Environmental Laws” means any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees or binding
requirements of any Governmental Authority regulating, relating to or imposing
liability or standards of conduct concerning environmental protection matters
(including, without limitation, any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances or petroleum products
(including crude oil or any fraction thereof)) as now or at any time hereafter
in effect.
“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any Commonly Controlled Entity from a Pension Plan
subject to


-16-



--------------------------------------------------------------------------------




Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any Commonly Controlled Entity from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) with respect to a Pension Plan or Multiemployer Plan that
does not hold assets that equal or exceed its liabilities, the filing of a
notice of intent to terminate under Section 4041(a)(2) of ERISA, if such Pension
Plan’s or Multiemployer Plan’s liabilities exceed its assets as of the date of
the filing of such notice, the treatment of a Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC under Section 4042 of ERISA to terminate such Pension Plan or Multiemployer
Plan; or (e) the imposition of any liability under Title IV of ERISA, other than
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any Commonly Controlled Entity, in each case, that would
individually or in the aggregate cause a Material Adverse Effect.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and the sign “€”, means the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation for the introduction of, changeover to or operation of the Euro in
one or more Participating Member States.
“Eurocurrency Rate” means, with respect to each Interest Period for a
Eurocurrency Rate Loan, the rate per annum obtained by dividing (a) LIBOR for
such Interest Period by (b) a percentage equal to 1.00 minus the daily average
Eurocurrency Reserve Rate for such Interest Period.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Eurocurrency Reserve Rate” means the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurocurrency Rate Loans
shall be deemed to constitute Eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Eurocurrency Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Event of Default” has the meaning specified in Article VIII.
“Evergreen Letter of Credit” has the meaning specified in Section 2.03(b)(iii).
“Exchange Rate” means on any day, with respect to any Agreed Currency, the rate
at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M. on such day on the applicable page of the Bloomberg
Service reporting the exchange rates for such Agreed Currency. In the event such
exchange rate does not appear on the applicable page of such


-17-



--------------------------------------------------------------------------------




service, the Exchange Rate shall be determined by reference to such other
publicly available services for displaying currency exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such Exchange Rate shall instead be determined by the
Administrative Agent based on current market spot rates in accordance with the
provisions of Section 10.23; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be deducted or withheld from a payment to a Recipient
by or on account of any obligation of the Borrower hereunder:
(a)    Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, and
(b)    any U.S. federal withholding Taxes that (i) are imposed on amounts
payable to such Recipient pursuant to a law in effect on the date on which such
Recipient becomes a Recipient under this Agreement (other than pursuant to an
assignment request by the Borrower under Section 10.15) or designates a new
Lending Office, except in each case to the extent that amounts with respect to
such Taxes were payable either (A) to such Recipient’s assignor immediately
before such Recipient became a Recipient under this Agreement, or (B) to such
Recipient immediately before it designated a new Lending Office, (ii) are
attributable to such Recipient’s failure to comply with Section 3.01(f), or
(iii) are imposed under FATCA.
“Existing Credit Agreement” means that certain Revolving Credit Agreement, dated
as of December 14, 2011, as amended, restated, supplemented or otherwise
modified prior to the date hereof, by and among the Borrower, the lenders from
time to time party thereto and SunTrust Bank, as administrative agent.
“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.03.
“Extending Lender” has the meaning specified in Section 2.16(a).
“Extension Effective Date” has the meaning specified in Section 2.16(a).
“Extension Request Date” has the meaning specified in Section 2.16(a).
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version if substantively comparable and
not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and applicable


-18-



--------------------------------------------------------------------------------




intergovernmental agreements and related legislation or official administrative
rules or practices with respect thereto.
“FCPA” has the meaning set forth in Section 5.17 hereof.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.
“Fee Letter” means that certain fee letter, dated as of November 6, 2017,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank, and accepted by
the Borrower.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower.


“Foreign Currency” means any Agreed Currency other than Dollars.
“Foreign Currency Sublimit” means an amount equal to $100,000,000.
“Foreign Person” means any Person that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary of the Borrower that (a) is not
organized under the Laws of the United States of America, any State thereof or
the District of Columbia, (b) is an entity substantially all of whose assets
consist (directly or indirectly) of the capital stock and/or Debt of one or more
Subsidiaries that are CFCs or (c) is a Subsidiary of an entity set forth in
subclause (a) or (b).
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession, that are applicable to
the circumstances as of the date of determination, consistently applied.
“Government Contract” means any agreement or contract with or made at the
request of any Governmental Authority.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, department,
instrumentality, commission, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


-19-



--------------------------------------------------------------------------------




“Guarantee” means a guarantee executed by a Guarantor in substantially the form
of Exhibit E.
“Guarantor” means any Restricted Subsidiary of the Borrower that has executed
and delivered a Guarantee or supplement thereto on the Closing Date or pursuant
to Section 6.14.
“Hazardous Materials” means any hazardous materials, hazardous wastes, hazardous
constituents, hazardous or toxic substances or petroleum products (including
crude oil or any fraction thereof), defined or regulated as such in or under any
Environmental Law.
“Hedging Arrangements” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Honor Date” has the meaning set forth in Section 2.03(c)(i).
“Hostile Acquisition” means (a) any transaction which is subject to Section
13(d) (other than an Investment Transaction) or Section 14(d) of the Securities
Exchange Act of 1934, unless, prior to the time such transaction becomes subject
to such Section 13(d) or 14(d), the board of directors or other governing body
of the acquiree has adopted a resolution approving such transaction and
approving any “change of control” with respect to such Person whereby the
Borrower may acquire control of such Person, and (b) any purchase or attempt to
purchase, any Person by means of a public debt or equity tender offer or other
unsolicited takeover (or the equivalent thereof in any jurisdiction), or any
attempt to engage in a proxy contest (or the equivalent thereof in any
jurisdiction) for control of the board of directors (or the functional
equivalent thereof) of any Person, in either case which has not been approved
and recommended by the board of directors (or the functional equivalent thereof)
of the Person being acquired or proposed to be acquired or which is the subject
of such proxy contest. For purposes of this definition, (x) a “change of
control” means, for any Person, an Acquisition with respect to such Person and
(y) an “Investment Transaction” means a transaction subject to Section 13(d),
but not Section 16, of the Securities Exchange Act of 1934, provided that in
connection with such a transaction, the Borrower or any applicable Subsidiary
(as the case may be) has reported and at all times continues to report to the
Securities and Exchange Commission that such transaction is undertaken for
investment purposes only and not for any of the purposes specified in clauses
4(a) through (j), inclusive, of the special instructions for complying with
Schedule 13D under the Securities Exchange Act of 1934.


-20-



--------------------------------------------------------------------------------




“Increase Request Date” has the meaning set forth in Section 2.16(b).
“Indemnified Liabilities” has the meaning set forth in Section 10.05(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 10.05(a).
“Information” has the meaning set forth in Section 10.08.
“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Interest Coverage Ratio” means, as of any date, the ratio of (i) Consolidated
EBITDA for the four consecutive Fiscal Quarters ending on or immediately prior
to such date for which financial statements are required to have been delivered
under this Agreement to (ii) Consolidated Interest Charges for the four
consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements are required to have been delivered under this
Agreement.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, however,
that if any Interest Period for a Eurocurrency Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each January, April, July and October and
the Maturity Date.
“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed, converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, or if requested by the Borrower and consented to by all
the Lenders, twelve months, as selected by the Borrower in its Revolving Loan
Notice and (b) as to any Swingline Loan, 30 days or such shorter period of time
as the Swingline Lender and the Borrower shall mutually agree; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the scheduled Maturity Date.


-21-



--------------------------------------------------------------------------------




“IRS” means the United States Internal Revenue Service.
“Laws” means, with respect to any Person, collectively, all international,
foreign, Federal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes, executive orders and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“L/C Account Party” means, with respect to any Letter of Credit, the Borrower or
any Restricted Subsidiary of the Borrower for whose account such Letter of
Credit was issued.
“L/C Advance” means, with respect to each Lender, an advance made by the Lender
pursuant to Section 2.03(c)(iii) in respect of such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by or on behalf of the applicable
L/C Account Party on the date when made or refinanced as a Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit and (b) the aggregate amount of all L/C
Borrowings that have not yet been reimbursed by or on behalf of the applicable
L/C Account Parties at such time.
“L/C Issuer” means SunTrust Bank or any other Lender acceptable to the Borrower
and the Administrative Agent, in its capacity as an issuer of Letters of Credit
hereunder, or any successor thereto.
“L/C Sublimit” means an amount equal to $50,000,000.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each L/C Issuer, the Swingline Lender and each
Additional Lender that joins this Agreement pursuant to Section 2.15.
“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its Parent Company has


-22-



--------------------------------------------------------------------------------




taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, or (c) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent; provided
that, for the avoidance of doubt, a Lender Insolvency Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any Equity
Interest in or control of a Lender or a Parent Company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership or acquisition
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Lending Office” means, for each Lender and for each Type of Loan, the “Lending
Office” of such Lender (or an Affiliate of such Lender) designated for such Type
of Loan in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or such Affiliate of such Lender) as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office by which its Loans of such Type are to be made and maintained.
“Letter of Credit” means any letter of credit issued hereunder and any of the
Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit hereunder in the form from time to
time in use by the applicable L/C Issuer.
“Letter of Credit Subfacility Expiration Date” means the day that is seven days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
“LIBOR” shall mean, with respect to each Interest Period for a Eurocurrency Rate
Loan, the rate per annum equal to the London interbank offered rate for deposits
in the Agreed Currency appearing on Reuters screen page LIBOR 01 with respect to
Eurocurrency Rate Loans in Dollars or such other applicable pages of Reuters or
Bloomberg Reporting Services with respect to Eurocurrency Rate Loans in any
other Agreed Currencies (or on any successor or substitute page of such service
or any successor to such service, or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 A.M. (London time) two (2) Business Days
prior to the first day of such Interest Period, with a maturity comparable to
such Interest Period (provided that if such rate is less than zero, such rate
shall be deemed to be zero); provided that if the rate referred to above is not
available at any such time for any reason, then such rate referred above shall
instead be the interest rate per annum, as determined by the Administrative
Agent, to be the arithmetic average of the rates per annum at which deposits in
the applicable Agreed Currency in an amount equal to the amount of such
Eurocurrency Rate Loan are offered by major banks in the London interbank market
to the Administrative Agent at approximately 11:00 A.M. (London time), two (2)
Business Days prior to the first day of such Interest Period. For purposes of
this Agreement, LIBOR will not be less than zero percent (0%).
“Lien” means any mortgage, pledge, security interest, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), preference, priority or
charge of any kind


-23-



--------------------------------------------------------------------------------




or nature whatsoever (including, without limitation, any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, the
authorized filing of or agreement to give any financing statement under the
Uniform Commercial Code of any jurisdiction or any other similar recording or
notice statute, and any lease having substantially the same effect as any of the
foregoing); provided that in no event shall a precautionary filing of a UCC
financing statement in respect of an operating lease constitute a Lien.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swingline Loan.
“Loan Documents” means this Agreement, the Guarantee, the Fee Letter, each
Request for Credit Extension, each Compliance Certificate, any promissory notes
issued pursuant to this Agreement and any and all other instruments, documents
and agreements executed by the Borrower or any Guarantor in connection with any
of the foregoing.
“Margin Stock” has the meaning set forth in Regulation U.
“Material Acquisition” means an Acquisition with an aggregate consideration of
greater than the Dollar Equivalent of $50,000,000.
“Material Acquisition Period” means the Fiscal Quarter during which a Material
Acquisition was consummated and the immediately following four Fiscal Quarters;
provided, however, that (i) no Material Acquisition Period shall occur unless
Borrower designates, on or prior to the consummation of the applicable Material
Acquisition, in writing to the Administrative Agent such period as a Material
Acquisition Period, (ii) there shall be no more than two Material Acquisition
Periods during the term of this Agreement and (iii) there must be at least one
full Fiscal Quarter between the end of the first Material Acquisition Period and
the commencement of the second Material Acquisition Period.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property, condition (financial or otherwise), or results of
operations of the Borrower and its Restricted Subsidiaries taken as a whole, (b)
the ability of the Borrower to perform its payment obligations under any Loan
Document or (c) the validity or enforceability of any Loan Document or the
rights and remedies of the Lenders hereunder or thereunder. For the avoidance of
doubt, the term “Material Adverse Effect,” wherever it appears in the Loan
Documents, shall be construed to apply to the Borrower and its Restricted
Subsidiaries taken as a whole and not to the Borrower or any particular
Restricted Subsidiary individually.
“Material Subsidiary” means, at any time, any Restricted Subsidiary of the
Borrower, which has total assets of 3% or more of the Consolidated Total Assets
of the Borrower and its Restricted Subsidiaries (in each case, excluding
Unrestricted Subsidiaries thereof), or has annual consolidated total revenue of
5% or more of the consolidated total revenue of the Borrower and its Restricted
Subsidiaries (in each case, excluding Unrestricted Subsidiaries thereof), in
each case, based upon the most recent financial statements delivered to the
Administrative Agent pursuant to Sections 6.01(a) and (b), and, in the case of
consolidated total revenue, measured on a trailing twelve month basis.
Notwithstanding anything to the contrary contained herein, at no time shall the
aggregate total of the assets (in the case of clause (i) below) or aggregate
total revenue (in the case


-24-



--------------------------------------------------------------------------------




of clause (ii) below) of all Material Subsidiaries that are Guarantors represent
less than (i) 90% of the Consolidated Total Assets of the Borrower and its
Domestic Subsidiaries (excluding, in each case, (x) Unrestricted Subsidiaries,
(y) Foreign Subsidiaries and (z) Parts Advantage and VPT so long as such
Subsidiaries remain non-wholly owned subsidiaries of the Borrower) or (ii) 90%
of consolidated total revenue of the Borrower and its Domestic Subsidiaries
(excluding, in each case, (x) Unrestricted Subsidiaries, (y) Foreign
Subsidiaries and (z) Parts Advantage and VPT so long as such Subsidiaries remain
non-wholly owned subsidiaries of the Borrower), in each case, based upon the
most recent financial statements delivered to the Administrative Agent pursuant
to Section 6.01(a) and (b), and, in the case of consolidated total revenue,
measured on a trailing twelve month basis (the “Aggregate Subsidiary
Threshold”).
“Maturity Date” means (a) November 6, 2022, (b) such earlier date upon which the
Commitments are terminated in accordance with the terms hereof or (c) solely
with respect to any Commitment extended pursuant to Section 2.16, such later
date as such Commitment is so extended.
“Maximum Rate” has the meaning specified in Section 10.10.
“Mendelson Group” means (i) each of Laurans A. Mendelson, Eric A. Mendelson and
Victor H. Mendelson, and the spouses and lineal descendants of Laurans A.
Mendelson, Eric A. Mendelson and Victor H. Mendelson, whether by adoption or
otherwise, and their respective spouses, any trusts for the benefit of, or
controlled by, any of the foregoing Persons and the respective Controlled
Affiliates of any of the foregoing Persons, and (ii) to the extent not included
in clause (i) above, each of those Persons identified as part of the “Mendelson
Reporting Group” in the reports filed with the U.S. Securities and Exchange
Commission.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan of the type described in Section
4001(a)(3) of ERISA, to which the Borrower or any Commonly Controlled Entity
makes or is obligated to make contributions, or during the preceding five
calendar years, has made or been obligated to make contributions.
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Arrangement, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Arrangement. “Unrealized losses” shall mean the fair market value
of the cost to such Person of replacing such Hedging Arrangement as of the date
of determination (assuming the Hedging Arrangement were to be terminated as of
that date), and “unrealized profits” means the fair market value of the gain to
such Person of replacing such Hedging Arrangement as of the date of
determination (assuming such Hedging Arrangement were to be terminated as of
that date).
“Net Worth” means, for any Subsidiary, an amount equal to (A) the total assets
of such Subsidiary that would be reflected on such Subsidiary’s consolidated
balance sheet as of such date prepared in accordance with GAAP, minus (B) the
total liabilities of such Subsidiary that would be reflected on such
Subsidiary’s consolidated balance sheet as of such date prepared in accordance
with GAAP.


-25-



--------------------------------------------------------------------------------




“New Lender” has the meaning specified in Section 2.16(b).
“Non-Consenting Lender” has the meaning specified in Section 10.15.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-Guarantor Subsidiary Net Worth” means, for any Subsidiary that is not a
Guarantor, an amount equal to the Net Worth of such Subsidiary.
“Obligations” means all amounts owing by the Borrower and Guarantors to the
Administrative Agent, any L/C Issuer, any Lender (including the Swingline
Lender) or SunTrust Robinson Humphrey, Inc. pursuant to or in connection with
this Agreement or any other Loan Document or otherwise with respect to any Loan
or Letter of Credit including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, any L/C Issuer and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, together with all renewals,
extensions, modifications or refinancings of any of the foregoing.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance or enforcement or


-26-



--------------------------------------------------------------------------------




registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are Other Connection Taxes imposed solely with respect to an
assignment (other than an assignment made pursuant to Section 10.15).
“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Exposure on any date, the amount of such L/C Exposure on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Exposure as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
“Overnight Foreign Currency Rate” means for any amount payable in any Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other period as the Administrative Agent may elect) for delivery in immediately
available and freely transferable funds would be offered by the Administrative
Agent to major banks in the interbank market upon request of such major banks
for the relevant currency as determined above and in an amount comparable to the
unpaid amount.
“Parent Company” means, with respect to a Lender, the “bank holding company” (as
defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(e).
“Participating Member State” means a member state of the European Communities
that adopts or has adopted the Euro as its lawful currency under the legislation
of the European Union for European Monetary Union.
“Parts Advantage” means Parts Advantage, LLC, a Delaware limited liability
company, and its successors and assigns.
“Patriot Act” means the USA PATRIOT Improvement and Reauthorization Act of 2005
(Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect from
time to time.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 302 or Title


-27-



--------------------------------------------------------------------------------




IV of ERISA or Section 412 of the Code and is sponsored or maintained by the
Borrower or any Commonly Controlled Entity or to which the Borrower or any
Commonly Controlled Entity contributes or has an obligation to contribute, or in
the case of a multiple employer plan (as described in Section 4064(a) of ERISA)
has made contributions at any time during the immediately preceding five plan
years.
“Permitted Agreement” means any agreement relating to the sale or change of
control (whether by merger, sale of stock or other structure) of the Borrower
where the terms of such agreement provide for the payment in full of the
Obligations concurrently with the consummation of the transactions contemplated
thereby .
“Permitted Investments” means:
(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within thirteen months from the
date of acquisition thereof;
(ii)    commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within 270 days from the
date of acquisition thereof;
(iii)    certificates of deposit, bankers’ acceptances and time deposits
maturing within 365 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(iv)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and
(v)    mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
“Permitted Liens” means only those Liens permitted by subsections (a) through
(s) of Section 7.01.
“Permitted Real Estate Debt” means (i) debt incurred or assumed by the Borrower
or its Restricted Subsidiaries which was incurred for the purpose of financing
all or any part of the cost of acquisition or improvement of any owned real
property after the Closing Date for use in the ordinary course of business of
such Person in compliance with this Agreement and (ii) other debt incurred or
assumed by the Borrower or its Restricted Subsidiaries in an amount not in
excess of $25,000,000 at any time outstanding for the Borrower and its
Restricted Subsidiaries on a consolidated basis that is secured by real estate
owned or leased as of the Closing Date.
“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization,


-28-



--------------------------------------------------------------------------------




bank, business association, firm, joint venture or other legally recognized
entity or Governmental Authority.
“Plan” means, at a particular time, an employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA, or would
be deemed a “contributing sponsor” under Section 4069 of ERISA if such plan were
terminated.
“Pounds Sterling” and the sign “£” mean, in each case, pounds sterling, the
lawful money of the United Kingdom.
“Properties” has the meaning set forth in Section 5.08.
“Pro Rata Share” means, with respect to each Lender, a percentage, the numerator
of which shall be such Lender’s Commitment outstanding (or if the Commitments
have been terminated or expired or the Loans have been declared to be due and
payable, such Lender’s Revolving Credit Exposure), and the denominator of which
shall be the sum of the Commitments outstanding of all Lenders (or if the
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Revolving Credit Exposure), as such share may be
adjusted as contemplated herein.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any L/C Issuer.
“Refinancing Debt” means Debt incurred or borrowed by the Borrower and/or its
Subsidiaries, to the extent the proceeds thereof have been escrowed, for the
redemption, defeasement, satisfaction and discharge or repayment of any existing
Debt of the Borrower or any of its Subsidiaries.
“Register” has the meaning set forth in Section 10.07(c).
“Regulation D” means Regulation D of the Board, as the same may be in effect
from time to time, and any successor regulations.
“Regulation T” means Regulation T of the Board, as the same may be in effect
from time to time, and any successor regulations.
“Regulation U” means Regulation U of the Board, as the same may be in effect
from time to time, and any successor regulations.
“Regulation X” means Regulation X of the Board, as the same may be in effect
from time to time, and any successor regulations.
“Regulation Y” means Regulation Y of the Board, as the same may be in effect
from time to time, and any successor regulations.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.


-29-



--------------------------------------------------------------------------------




“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under the regulations promulgated under Section 4043 of ERISA.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice, (b) with respect to
a Swingline Loan, a Swingline Notice, and (c) with respect to an L/C Credit
Extension, a Letter of Credit Application.
“Required Lenders” means, as of any date of determination, at least two Lenders
whose Voting Percentages aggregate more than 50%; provided, that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Commitments and Revolving Credit Exposure shall be excluded for purposes of
determining Required Lenders; provided further, that if there is only one
Lender, only the consent of that Lender shall be required.
“Resolution Authority” means any body which has authority to exercise any
Write-Down and Conversion Powers.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower, or the
chief financial officer, treasurer or assistant treasurer of any Guarantor, as
applicable. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower or any Guarantor, as applicable, shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower or any Guarantor, as applicable, and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of the Borrower or such Guarantor, as applicable.
“Restricted Payment” shall have the meaning set forth in Section 7.10.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Restrictive Covenant” has the meaning set forth in Section 7.08.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
“Revolving Credit Exposure” means, with respect to any Lender at any time (in
its capacity as a Lender and not as an L/C Issuer or Swingline Lender), the sum
of the Dollar Equivalent of the outstanding principal amount of such Lender’s
Revolving Loans, such Lender’s Pro Rata Share of the L/C Exposure and such
Lender’s Swingline Exposure at such time.
“Revolving Loan” has the meaning set forth in Section 2.01.
“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans as the same Type, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.


-30-



--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Sanctions” means Laws, economic or financial sanctions or trade embargoes
imposed, enforced or administered by the Office of Foreign Assets Control of the
U.S. Department of Treasury, the U.S. Department of State, the United Nations
Security Council, the European Union, any European Union member state or Her
Majesty’s Treasury that prohibit or restrict transactions or dealings with
designated Persons, countries, regions or territories.
“Sanctioned Country” means a country, region or territory that is or whose
government is subject to Sanctions, including programs identified on the list
maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time, or is the subject or target of any
Sanctions (as of the Closing Date, which includes Crimea, Cuba, Iran, North
Korea, Sudan and Syria).
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” or “Sectoral Sanctions
Identifications” maintained by OFAC available at
https://sdnsearch.ofac.treas.gov/, or as otherwise published from time to time,
or (b) (i) an agency of the government of a Sanctioned Country, (ii) an
organization owned or controlled by a Sanctioned Country, or (iii) a Person
located or resident in a Sanctioned Country, to the extent subject to Sanctions.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Single Employer Plan” means any plan maintained for employees of the Borrower
or any Commonly Controlled Entity that is subject to Title IV of ERISA, but
which is not a Multiemployer Plan.
“Solvent” and “Solvency” mean, with respect to the Borrower and its
Subsidiaries, (a) the fair value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Borrower and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) the Borrower and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)


-31-



--------------------------------------------------------------------------------




are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swingline Borrowing” means a borrowing consisting of a Swingline Loan from the
Swingline Lender made pursuant to Section 2.14.
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed the Swingline Sublimit. The Swingline Commitment is a subfacility of, and
not in addition to, the Commitments.
“Swingline Exposure” means, with respect to each Lender, the principal amount of
the Swingline Loans in which such Lender is legally obligated either to make a
Base Rate Loan or to purchase a participation in accordance with Section 2.14,
which shall equal such Lender’s Pro Rata Share of all outstanding Swingline
Loans.
“Swingline Lender” means SunTrust Bank, or any other Lender that may agree to
make Swingline Loans hereunder.
“Swingline Loan” means a loan made to the Borrower by the Swingline Lender under
the Swingline Commitment.
“Swingline Notice” has the meaning set forth in Section 2.14.
“Swingline Sublimit” means an amount equal to $100,000,000.
“Swingline Termination Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
“Synthetic Lease” means a lease transaction under which all three of the
following criteria are met (a) the parties intend that the lease will be treated
as an “operating lease” by the lessee; (b) the lessee will be entitled to
various tax benefits ordinarily available to owners (as opposed to lessees) of
like property and (c) in an insolvency or bankruptcy proceeding of such lessee,
the lease obligations would be characterized as the indebtedness of such lessee
(without regard to accounting treatment.
“Synthetic Lease Obligations” means, with respect to any Person, the sum of (a)
all remaining rental obligations of such Person as lessee under Synthetic Leases
which are attributable to principal and, without duplication and (b) all rental
and purchase price payment obligations of such Person under such Synthetic
Leases assuming such Person exercises the option to purchase the lease property
at the end of the lease term.
“TARGET” means the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) payment system (or if such payment system ceases to be
operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.


-32-



--------------------------------------------------------------------------------




“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Threshold Amount” means $75,000,000.
“Total Leverage Ratio” means, as of any date, the ratio of (i) Consolidated
Total Indebtedness as of such date to (ii) Consolidated EBITDA for the four
consecutive Fiscal Quarters ending on or immediately prior to such date,
adjusted to include, on a pro forma basis, Consolidated EBITDA of any Person
acquired by the Borrower or its Subsidiaries during such period assuming the
consummation of such acquisition occurred on the first day of such period.
“Trading with the Enemy Act” means the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect from
time to time.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated in
writing to the Administrative Agent after the Closing Date as an “Unrestricted
Subsidiary” in accordance with Section 10.25.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.01(f)(ii).
“Voting Percentage” means, as to any Lender, (a) at any time prior to the
Maturity Date, such Lender’s Pro Rata Share and (b) at any time after the
Maturity Date, the percentage (carried out to the ninth decimal place) obtained
by dividing (i) the sum of (A) the outstanding amount of such Lender’s Revolving
Loans, plus (B) such Lender’s Pro Rata Share of the Outstanding Amount of L/C
Exposure and such Lender’s Swingline Exposure, by (ii) the Outstanding Amount of
all Revolving Loans, Swingline Exposure and L/C Exposure.
“VPT” means VPT, Inc., a Virginia corporation, and its successors and assigns.
“Withholding Agent” means the Borrower or the Administrative Agent, as
applicable.
“Write-Down and Conversion Powers” means in relation to any Bail-In Legislation
described in the EU Bail-In Legislation Schedule from time to time, the powers
described as such in relation to that Bail-In Legislation in the EU Bail-In
Legislation Schedule.


-33-



--------------------------------------------------------------------------------




1.02    Other Interpretive Provisions. With reference to this Agreement and any
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (1) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such references appear.
(ii)    The term “including” is by way of example and not limitation.
(iii)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in electronic or physical form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(c)    Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and


-34-



--------------------------------------------------------------------------------




ratios referred to herein shall be made, without giving effect to any election
under Accounting Standards Codification Section 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any indebtedness
or other liabilities of the Borrower or any Subsidiary of the Borrower at “fair
value”, as defined therein and (ii) for purposes of this Agreement, any change
in GAAP requiring leases which were previously classified as operating leases to
be treated as capitalized leases shall be disregarded and such leases shall
continue to be treated as operating leases (for avoidance of doubt, without any
re-characterization of any of such leases as a Synthetic Lease hereunder)
consistent with GAAP as in effect immediately before such change in GAAP became
effective.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law; (c) references to
any Person shall be construed to include such Person’s successors and permitted
assigns; and (d) all references to a specific time shall be construed to refer
to the time in the city and state of the Administrative Agent’s principal
office, unless otherwise indicated.
1.06    Currency Translations.
(a)    For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, such amounts shall be deemed to refer to Dollars or
the Dollar Equivalent of such amount and any requisite currency translation
shall be determined by the Administrative Agent as set forth herein.
(b)    For purposes of all determinations of Outstanding Amounts, L/C Exposure
and Required Lenders (and the components of each of them), any amount in any
currency other than Dollars shall be deemed to refer to the Dollar Equivalent
thereof and any requisite currency translation shall be determined by the
Administrative Agent. For purposes of all calculations and determinations
hereunder, and all certificates delivered hereunder, all amounts represented by
such terms shall be expressed in Dollars or the Dollar Equivalent thereof.
(c)    The Administrative Agent shall determine the Dollar Equivalent of any
amount when required or permitted hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination by the Borrower. The Administrative Agent may determine or
redetermine the Dollar Equivalent of any amount on any date either in its own
discretion or upon


-35-



--------------------------------------------------------------------------------




the request of the Borrower or any Lender, including without limitation, the
Dollar Equivalent of any Loan or Letter of Credit made or issued in an Agreed
Currency other than Dollars.
(d)    The Administrative Agent may set up appropriate rounding-off mechanisms
or otherwise round-off amounts hereunder to the nearest higher or lower amount
in whole Dollars, whole Euros or whole cents or other subunits of an Agreed
Currency to ensure amounts owing by any party hereunder or that otherwise need
to be calculated or converted hereunder are expressed in whole units of the
applicable Agreed Currency or in whole subunits of the applicable Agreed
Currency, as may be necessary or appropriate.
ARTICLE II.    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Commitments. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans to the Borrower in Agreed Currencies from
time to time (each such loan, a “Revolving Loan”) during the period from the
Closing Date to the Maturity Date in an aggregate principal amount not to exceed
at any time outstanding such Lender’s Commitment; provided, however, that after
giving effect to any Borrowing, (a) the Dollar Equivalent of such Lender’s
Revolving Credit Exposure shall not exceed its Commitment, (b) the Dollar
Equivalent of all Revolving Loans funded in Foreign Currencies shall not exceed
the Foreign Currency Sublimit and (c) the aggregate amount of all Revolving
Credit Exposure shall not exceed the Aggregate Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow under this Section 2.01, prepay under Section 2.04 and reborrow under
this Section 2.01. Revolving Loans in Dollars may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. Revolving Loans in Agreed
Currencies other than Dollars shall be Eurocurrency Rate Loans, as further
provided herein.
2.02    Borrowings, Conversions and Continuations of Revolving Loans.
(a)    Each Revolving Borrowing, each conversion of Revolving Loans from one
Type to the other, and each continuation of Revolving Loans as the same Type
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (x) 12:00 noon, New York time, three
Business Days (or one Business Day in the case of the initial Credit Extension
on the Closing Date) prior to the requested date of any Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans in Dollars or of any conversion of
Eurocurrency Rate Loans to Base Rate Loans, (y) 12:00 noon, New York time, four
Business Days prior to the requested date of each Borrowing of Eurocurrency Rate
Loans in a Foreign Currency or (z) 12:00 noon, New York time, on the requested
date of each Borrowing of Base Rate Loans. Each such telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of the Dollar Equivalent
of $5,000,000 or a whole multiple of the Dollar Equivalent of $1,000,000 in
excess thereof (or, if less, an aggregate principal amount equal to the
remaining balance of the available applicable Commitments). Each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, an aggregate amount
equal to the remaining balance of the available Commitments).


-36-



--------------------------------------------------------------------------------




(b)    Each Revolving Loan Notice (whether telephonic or written) shall specify
(i)    whether the Borrower is requesting a new Borrowing, a conversion of
existing Revolving Loans from one Type to the other, or the continuation of
Eurocurrency Rate Loans for an additional Interest Period;
(ii)    the principal of the Revolving Loans to be borrowed, converted or
continued;
(iii)    the applicable Agreed Currency;
(iv)    the Type of Revolving Loans to be borrowed or as to which existing
Revolving Loans are to be converted, and if applicable the Revolving Loan from
which the requested Revolving Loan will be converted or continued;
(v)    the requested date of such Borrowing, conversion or continuation, which
shall be a Business Day;
(vi)    if the Borrower is requesting a new Borrowing, the location and number
of the bank account of the Borrower to which funds are to be disbursed;
(vii)    in the case of a Borrowing in Dollars, whether such Borrowing is to be
a Base Rate Borrowing or a Eurocurrency Borrowing; and
(viii)    in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”
If the Borrower fails to specify a Type of Revolving Loan in a Revolving Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Revolving Loans shall be made or continued
as, or converted to, Base Rate Loans (after converting, if necessary, the
Borrowing into Dollars using the applicable Exchange Rate in effect on such
date). Any such automatic conversion shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Revolving Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
(c)    Following receipt of a Revolving Loan Notice, the Administrative Agent
shall promptly notify each Lender of its Pro Rata Share of the applicable
Revolving Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. Each Lender shall make the amount of its Revolving Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 11:00 a.m. (or 2:00 p.m. with
respect to Base Rate Loans), New York time, on


-37-



--------------------------------------------------------------------------------




the Business Day specified in the applicable Revolving Loan Notice. Each Lender
may, at its option, make any Revolving Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Revolving Loan; provided that
any exercise of such option shall not affect in any manner the obligation of the
Borrower to repay such Revolving Loan in accordance with the terms of this
Agreement. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall, by no later than 3:00 p.m. (or 4:00 p.m. with
respect to Base Rate Loans), New York time, make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of SunTrust Bank with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrower.
(d)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans without the consent of the Required Lenders, and the Required Lenders may
demand that any or all of the then outstanding Eurocurrency Rate Loans be
converted to Base Rate Loans at the end of the respective Interest Periods
related to such Loans.
(e)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Eurocurrency Rate Loan upon
determination of such interest rate. The determination of the Eurocurrency Rate
by the Administrative Agent shall be conclusive in the absence of manifest
error. The Administrative Agent shall notify the Borrower and the Lenders of any
change in SunTrust Bank’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(f)    After giving effect to all Borrowings, all conversions of Revolving Loans
from one Type to the other, and all continuations of Revolving Loans as the same
Type, there shall not be more than twelve Interest Periods in effect with
respect to Eurocurrency Rate Loans.
2.01    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Subfacility Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of the Borrower,
and to amend or renew Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drafts under the Letters of Credit;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower; provided that no L/C Issuer shall be obligated
to make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in, any Letter of Credit if as of the
date of such L/C Credit Extension after giving effect to such L/C Credit
Extension, (1) the aggregate Revolving Credit


-38-



--------------------------------------------------------------------------------




Exposure would exceed the Aggregate Commitments, (2) the Revolving Credit
Exposure of any Lender would exceed such Lender’s Commitment, or (3) the L/C
Exposure would exceed the L/C Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Subfacility Expiration Date, unless all Lenders have approved
such expiry date;
(D)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer; or
(E)    such Letter of Credit is in a face amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of any other type of
Letter of Credit, or is to be denominated in a currency other than Dollars.
(iii)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


-39-



--------------------------------------------------------------------------------




(b)    Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 12:00 noon, New York time, at least
two Business Days (or such later date and time as the applicable L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the name of the account party (which shall be the Borrower)
and the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such L/C Issuer may require.
(ii)    Promptly after its receipt of any Letter of Credit Application, but in
any event no later than two Business Days prior to the proposed issuance date
(or such later date and time as the applicable L/C Issuer may agree in a
particular instance in its sole discretion), the applicable L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the applicable L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the applicable L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, the applicable L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a participation in such Letter of Credit in an amount
equal to the product of such Lender’s Pro Rata Share times the amount


-40-



--------------------------------------------------------------------------------




of such Letter of Credit. In addition and without limiting the foregoing, on the
Closing Date, each Lender shall be deemed to have purchased a participation in
each Existing Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Existing Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, any L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit such L/C Issuer and/or the Borrower to prevent any such renewal at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Nonrenewal Notice Date”) in each such twelve-month period
to be agreed upon at the time such Letter of Credit is issued and have a final
expiry date that is not later than the Letter of Credit Subfacility Expiration
Date. Unless otherwise directed by such L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such renewal.
Once an Evergreen Letter of Credit has been issued, the Lenders shall be deemed
to have authorized (but may not require) such L/C Issuer to permit the renewal
of such Letter of Credit at any time to a date not later than the Letter of
Credit Subfacility Expiration Date; provided, however, that no L/C Issuer shall
permit any such renewal if (A) such L/C Issuer would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof,
or (B) it has received notice (which may be by telephone or in writing) on or
before the seventh (7th) Business Day immediately preceding the Nonrenewal
Notice Date (1) from the Administrative Agent that the Required Lenders have
elected not to permit such renewal or (2) from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied. Notwithstanding anything to the contrary
contained herein, no L/C Issuer shall have any obligation to permit the renewal
of any Evergreen Letter of Credit at any time.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon any drawing under any Letter of Credit, the applicable L/C Issuer
shall notify the Borrower and the Administrative Agent thereof. Not later than
1:00 p.m., New York time, on the date of any payment by the applicable L/C
Issuer under a Letter of Credit (each such date, an “Honor


-41-



--------------------------------------------------------------------------------




Date”), the L/C Account Party shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If such
L/C Account Party or the Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
such Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date for which the L/C Account Party shall be the
Borrower and in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Revolving Loan Notice). Any notice given by any L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the applicable L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 3:00 p.m., New York time, on the Business Day specified in such
notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the L/C Account Party in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the L/C Account Party
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at a rate equal to the Default Rate that would be applicable to
Base Rate Loans. In such event, each Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)    Until a Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse any L/C Issuer for any amount


-42-



--------------------------------------------------------------------------------




drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of such L/C Issuer.
(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse any L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition including, without limitation,
the existence (or alleged existence) of any Material Adverse Effect, whether or
not similar to any of the foregoing. Any such reimbursement shall not relieve or
otherwise impair the obligation of the L/C Account Party or the Borrower to
reimburse any L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of such L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s funding in respect of the
Base Rate Loan or an L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment related to such Letter of Credit (whether directly from
the L/C Account Party, the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.
(ii)    If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned, each
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative


-43-



--------------------------------------------------------------------------------




Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.
(e)    Obligations Absolute. The obligation of the L/C Account Party or the
Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit, and to repay each L/C Borrowing and each drawing under a
Letter of Credit that is refinanced by a Borrowing of Revolving Loans, shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), any L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.


-44-



--------------------------------------------------------------------------------




(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any L/C Issuer or any of the respective correspondents, participants or
assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to the use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. No Agent-Related Person, nor any
L/C Issuer or any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the applicable L/C Issuer, and the applicable L/C Issuer may be liable
to the Borrower to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent, (i) if any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing that has not been
converted into a Borrowing under the terms hereof or (ii) if, as of the Letter
of Credit Subfacility Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrower shall
immediately Cash Collateralize the then Outstanding Amount of all L/C Exposure
(in an amount equal to such Outstanding Amount).
(h)    Applicability of ISP98. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued and
subject to applicable laws, performance under Letters of Credit by such L/C
Issuer, its correspondents, and the beneficiaries thereof will be governed by
the rules of the “International Standby Practices 1998” (ISP98) (or such later
revision as may be published by the Institute of International Banking Law &
Practice on any date any Letter of Credit may be issued), and to the extent not
inconsistent therewith, the governing law of this Agreement set forth in Section
10.16.


-45-



--------------------------------------------------------------------------------




(i)    Letter of Credit Fees. The Borrower shall pay in Dollars to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a letter of credit fee equal to the Applicable Rate for Letters of
Credit multiplied by the actual daily maximum amount available to be drawn under
all outstanding Letters of Credit. Such fee shall be due and payable on the last
Business Day of each January, April, July and October, commencing with the first
such date to occur after the issuance of such Letter of Credit, and on the
Letter of Credit Subfacility Expiration Date. If there is any change in such
Applicable Rate during any quarter, the actual daily amount of each standby
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower and the respective L/C Account Party under a Letter of
Credit jointly and severally shall pay directly to the applicable L/C Issuer for
its own account a fronting fee in an amount (i) with respect to each commercial
Letter of Credit issued by such L/C Issuer, a per annum rate equal to 0.125% (or
such lower fee as may be agreed by such L/C Issuer) of the amount of such Letter
of Credit, due and payable upon the issuance thereof, and (ii) with respect to
each standby Letter of Credit issued by such L/C Issuer, a per annum rate equal
to 0.125% (or such lower fee as may be agreed by such L/C Issuer) on the daily
maximum amount available to be drawn thereunder, due and payable quarterly in
arrears on the last Business Day of each January, April, July and October,
commencing with the first such date to occur after the issuance of such Letter
of Credit, and on the Letter of Credit Subfacility Expiration Date. In addition,
the Borrower and the respective L/C Account Party under a Letter of Credit
jointly and severally shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the applicable L/C Issuer
relating to letters of credit as from time to time in effect. Such fees and
charges are due and payable on demand and are nonrefundable.
(k)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
2.02    Prepayments.
(a)    The Borrower may, upon notice from the Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Loans and
Swingline Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent (A) not later than
12:00 noon, New York time, three Business Days prior to any date of prepayment
of any Eurocurrency Rate Loans, and (B) not later than 12:00 noon, New York
time, on the date of prepayment of Base Rate Loans and Swingline Loans; (ii) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $5,000,000 or a whole multiple of the Dollar Equivalent of
$1,000,000 in excess thereof (or the remaining outstanding amount of such Loan);
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or the remaining
outstanding amount of such Loan); and (iv) any prepayment of Swingline Loans
shall be in an amount that would be permitted in the case of an advance of a
Swingline Loan pursuant to Section 2.14, or, in the case of (ii), (iii) and (iv)
if a lesser amount, the remaining principal amount of the applicable


-46-



--------------------------------------------------------------------------------




Loans in any outstanding Borrowing. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Revolving Loans or Swingline Loans
to be prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Revolving Loans or Swingline Loans, as the case may be, of the
applicable Lenders in accordance with their respective Pro Rata Shares.
(b)    If at any time (i) the Revolving Credit Exposure at any time exceeds the
Aggregate Commitments then in effect, other than as a result of fluctuations in
exchange rates, or (ii) if, solely as a result of fluctuations in currency
exchange rates, the sum of the Revolving Loans and L/C Exposure denominated in
Foreign Currency as of the most recent Calculation Date exceeds 105% of the
Foreign Currency Sublimit, the Borrower shall immediately repay their respective
Revolving Loans in an aggregate amount equal to such excess, together with all
accrued and unpaid interest on such excess amount and any amounts due under
Article III.
2.03    Optional Reduction or Termination of Commitments. The Borrower may, at
any time and from time to time upon notice to the Administrative Agent,
terminate the Commitments, or permanently reduce the Commitments to an amount
not less than the Revolving Credit Exposure; provided that (a) the Borrower
shall not be obligated to pay any amount as a penalty in connection with any
such reduction or termination of the Commitments, except as required by Section
3.05 due to any repayment of Loans arising from such reduction or termination,
(b) any such notice shall be received by the Administrative Agent not later than
12:00 noon, New York time, three Business Days prior to the date of termination
or reduction, and (c) any such partial reduction shall be in an aggregate amount
of $5,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Commitments. Once reduced or terminated in
accordance with this Section 2.05, the Commitments may not be increased except
in accordance with Section 2.15. Any reduction of the Commitments shall be
applied to the Commitment of each Lender according to its Pro Rata Share. All
commitment fees accrued until the effective date of any termination of the
Commitments shall be paid on the effective date of such termination. Any such
reduction in the Commitments below the Swingline Sublimit, the L/C Sublimit and
the Foreign Currency Sublimit shall result in a dollar for dollar reduction in
the Swingline Commitment, the Swingline Sublimit, the L/C Sublimit and the
Foreign Currency Sublimit, as appropriate. The Commitment of a Lender may also
be terminated under the provisions of Section 10.15.
2.04    Repayment of Loans.
(a)    The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of all of its Revolving Loans then outstanding.
(b)    The Borrower shall repay each Swingline Borrowing on the earlier of (i)
the last day of the Interest Period applicable to such Swingline Borrowing and
(ii) the Swingline Termination Date.


-47-



--------------------------------------------------------------------------------




2.05    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate for Eurocurrency Rate Loans; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Loans; and (iii) each Swingline Loan
shall bear interest on the outstanding principal amount thereof at the Base Rate
plus the Applicable Rate for Base Rate Loans, or such other rate as the
Swingline Lender and the Borrower shall agree to, with respect thereto.
(b)    If any Event of Default exists under clause (a) of Article VIII or after
acceleration, the Borrower shall, and for all other Events of Default shall at
the option of the Required Lenders, pay interest on the principal amount of all
of its outstanding Obligations (including, without limitation, an increase in
the fees under Section 2.03(i) with respect to Letters of Credit) at a
fluctuating interest rate per annum at all times equal to the Default Rate
applicable thereto to the fullest extent permitted by applicable Law. Accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
(c)    Interest on each Swingline Loan shall be payable on the maturity date of
such Loan, which shall be the last day of the Interest Period applicable
thereto, and on the Swingline Termination Date.
(d)    Interest on each Loan (other than a Swingline Loan) shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
2.06    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
(a)    Commitment Fee. The Borrower shall pay in Dollars to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share of
all Commitments, an unused commitment fee, which shall accrue at the Applicable
Rate set forth under the column “Applicable Rate for Commitment Fee” multiplied
by the actual daily amount of the unused Commitment of such Lender during the
period from the Closing Date to the Maturity Date. For purposes of computing
commitment fees with respect to the Commitments, the Commitment of each Lender
shall be deemed used to the extent of the outstanding Revolving Loans and L/C
Exposure, but not Swingline Exposure, of such Lender. Accrued commitment fees
shall be payable quarterly in arrears on the last Business Day of each January,
April, July and October, commencing on January 31, 2018 and on the Maturity
Date. The commitment fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. The
commitment fee shall accrue at all times, including at any time during which one
or more of the conditions in Article IV is not met.


-48-



--------------------------------------------------------------------------------




(b)    Fee Letter. The Borrower shall pay in Dollars to the Administrative Agent
and SunTrust Robinson Humphrey, Inc. the fees set forth in the Fee Letter, for
their own account in the amounts and at the times specified in the Fee Letter.
Such fees shall be fully earned when paid and shall be nonrefundable for any
reason whatsoever.
(c)    Lenders’ Upfront Fee. On the Closing Date, the Borrower shall pay in
Dollars to the Administrative Agent, for the account of the Lenders, the upfront
fees agreed upon in writing by the Borrower and SunTrust Robinson Humphrey, Inc.
as contemplated by the Fee Letter. The upfront fee paid to each Lender is solely
for its own account and is nonrefundable for any reason whatsoever.
(d)    Defaulting Lender Commitment Fees. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to commitment fees accruing with respect
to its Commitment during such period pursuant to subsection (a) of this Section
or letter of credit fees accruing during such period pursuant to Section 2.03(i)
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees), provided that (x) to the extent that a portion of the L/C
Exposure of such Defaulting Lender is reallocated to the Non-Defaulting Lenders
pursuant to Section 3.10, such fees that would have accrued for the benefit of
such Defaulting Lender will instead accrue for the benefit of and be payable to
such Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (y) to the extent any portion of such L/C Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the applicable L/C Issuer. The pro rata payment provisions of Section 2.12 shall
automatically be deemed adjusted to reflect the provisions of this subsection.
2.07    Computation of Interest and Fees. Interest on Base Rate Loans and
Swingline Loans and commitment fees shall be calculated on the basis of a year
of 365 or 366 days, as the case may be, and the actual number of days elapsed.
Computation of all other types of interest and all other types of fees shall be
calculated on the basis of a year of 360 days, except where market practice is
on the basis of a year of 365 days (or 366 days in a leap year), payable for the
actual number of days elapsed (including the first day but excluding the last
day). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.
2.08    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Revolving Credit
Exposure. The accounts and records maintained by the Administrative Agent shall
be treated as part of the Register. In the event of any inconsistency between
the Register and any Lender’s records, the records as in the Register shall
govern absent manifest error.


-49-



--------------------------------------------------------------------------------




(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. The accounts
and records maintained by the Administrative Agent shall be treated as part of
the Register. In the event of any inconsistency between the Register and any
Lender’s records, the records as in the Register shall govern absent manifest
error.
(c)    This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement. However, at the
request of any Lender (including the Swingline Lender) at any time, the Borrower
agrees that it will prepare, execute and deliver to such Lender a promissory
note for each Commitment of such Lender payable to such Lender and its
registered assigns and in a form approved by the Borrower and the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
2.09    Payments Generally.
(a)    All payments to be made by the Borrower shall be made in the applicable
Agreed Currency without condition or deduction for any counterclaim, defense,
recoupment or set-off. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m., New York time, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If the
Borrower does not, or is unable for any reason to, effect payment of a Loan to
the Lenders in the Agreed Currency or if the Borrower shall default in the
payment when due of any payment in such Agreed Currency, the Lenders may, at
their option, require such payment to be made to the Lenders in the Dollar
Equivalent of such Agreed Currency determined in accordance with Section 10.22.
With respect to any amount due and payable in Agreed Currency other than
Dollars, the Borrower shall hold the Lenders harmless from any losses, if any,
that are incurred by the Lenders arising from any change in the value of Dollars
in relation to such Agreed Currency between the date such payment became due and
the date of payment thereof (other than losses incurred by any Lender due to the
gross negligence or willful misconduct of such Lender as determined by a court
of competent jurisdiction in a final non-appealable order).
(b)    Subject to the definition of “Interest Period,” if any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(c)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due, such funds shall be
applied (i) first, to the Administrative Agent’s fees and reimbursable expenses
(including Attorney Costs and


-50-



--------------------------------------------------------------------------------




amounts payable under Article III) then due and payable pursuant to any of the
Loan Documents; (ii) second, to all reimbursable expenses of the Lenders and all
fees and reimbursable expenses of the L/C Issuers then due and payable pursuant
to any of the Loan Documents, pro rata to the Lenders and the L/C Issuers based
on their respective pro rata shares of such fees and expenses; (iii) third, to
interest and fees then due and payable hereunder, pro rata to the Lenders based
on their respective pro rata shares of such interest and fees; and (iv) fourth,
to the payment of principal of the Loans, unreimbursed L/C Borrowings and
obligations under Hedging Arrangements with a Lender or an Affiliate of such
Lender then due hereunder or thereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and unreimbursed L/C
Borrowings and obligations under such Hedging Arrangements then due to such
parties.
(d)    Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in the applicable Agreed
Currency in immediately available funds, at the greater of the Federal Funds
Rate as in effect from time to time or a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation,
including, without limitation, the Overnight Foreign Currency Rate in the case
of loans denominated in a Foreign Currency, until the second Business Day after
such demand and thereafter at the greater of the Base Rate or a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation including, without limitation, the Overnight Foreign
Currency Rate in the case of loans denominated in a Foreign Currency; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in the applicable
Agreed Currency in immediately available funds, together with interest thereon
for the period from the date such amount was made available by the
Administrative Agent to the Borrower to the date such amount is recovered by the
Administrative Agent (the “Compensation Period”) at the greater of the Federal
Funds Rate as in effect from time to time or a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, including, without limitation, the Overnight


-51-



--------------------------------------------------------------------------------




Foreign Currency Rate in the case of loans denominated in a Foreign Currency,
until the second Business Day after such demand and thereafter at the greater of
the Base Rate or a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation including, without
limitation, the Overnight Foreign Currency Rate in the case of loans denominated
in a Foreign Currency. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing. If such Lender does not pay such amount within two
Business Days after the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (d) shall be conclusive, absent manifest error.
(e)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(f)    The obligations of the Lenders hereunder to make Revolving Loans and to
fund participations in Letters of Credit and Swingline Loans are several and not
joint. The failure of any Lender to make any Revolving Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan or
purchase its participation.
(g)    Subject to Section 3.09, nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
2.10    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of any Revolving Loans made by it, or
the participations in L/C Exposure or Swingline Exposure held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Revolving Loans made by them and/or such subparticipations in the
participations in L/C Exposure or Swingline Exposure held by them as shall be
necessary to cause such purchasing Lender to share the excess


-52-



--------------------------------------------------------------------------------




payment in respect of such Loans or such participations, as the case may be, pro
rata with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender, such purchase
shall to that extent be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.12 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section shall from and
after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.
2.11    Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower, from time to time from the Closing Date to the Swingline Termination
Date, in an aggregate principal amount outstanding at any time not to exceed the
lesser of (a) the Swingline Commitment then in effect and (b) the difference
between the Aggregate Commitments and the Dollar Equivalent of the sum of the
Outstanding Amount of all Loans and L/C Exposure; provided, that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
2.12    Procedure for Swingline Borrowing; Etc.
(a)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit B attached hereto (a “Swingline Notice”)
prior to 12:00 noon, New York time, on the requested date of each Swingline
Borrowing. Each Swingline Notice shall be irrevocable and shall specify: (i) the
principal amount of such Swingline Loan, (ii) the date of such Swingline Loan
(which shall be a Business Day) and (iii) the account of the Borrower to which
the proceeds of such Swingline Loan should be credited. The Administrative Agent
will promptly advise the Swingline Lender of each Swingline Notice. Each
Swingline Loan shall accrue interest at the Base Rate or any other interest rate
as agreed between the Borrower and the Swingline Lender and shall have an
Interest Period (which shall be a period contemplated by the definition of the
term “Interest Period”) as agreed between the Borrower and the Swingline Lender.
The aggregate principal amount of each Swingline Loan shall be not less than
$100,000 or a larger multiple of $50,000, or such other minimum amounts agreed
to by the Swingline Lender and the Borrower. The Swingline Lender will make the
proceeds of each Swingline Loan available to the Borrower in Dollars in
immediately


-53-



--------------------------------------------------------------------------------




available funds at the account specified by the Borrower in the applicable
Swingline Notice not later than 12:00 noon, New York time, on the requested date
of such Swingline Loan.
(b)    The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Borrower (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Revolving Loan
Notice to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.02,
which will be used solely for the repayment of such Swingline Loan.
(c)    If for any reason a Base Rate Loan may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Swingline Lender) shall
purchase an undivided participating interest in such Swingline Loan in an amount
equal to its Pro Rata Share thereof on the date that such Base Rate Loan should
have occurred. On the date of such required purchase, each Lender shall promptly
transfer, in immediately available funds, the amount of its participating
interest to the Administrative Agent for the account of the Swingline Lender. If
such Swingline Loan bears interest at a rate other than the Base Rate, such
Swingline Loan shall automatically become a Base Rate Loan on the effective date
of any such participation and interest shall become payable on demand.
(d)    Each Lender’s obligation to make a Base Rate Loan pursuant to Section
2.14(b) or to purchase the participating interests pursuant to Section 2.14(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Commitment, (iii) any breach of this Agreement or
any other Loan Document by the Borrower, the Administrative Agent or any Lender
or (iv) any other circumstance, happening or event whatsoever including, without
limitation, the existence (or alleged existence) of any Material Adverse Effect,
whether or not similar to any of the foregoing. If such amount is not in fact
made available to the Swingline Lender by any Lender, the Swingline Lender shall
be entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section, until such amount has been
purchased in full.
2.13    Increase in Commitments; Additional Lenders.
(a)    So long as no Event of Default has occurred and is continuing, from time
to time after the Closing Date, the Borrower may, upon at least 30 days’ written
notice to the


-54-



--------------------------------------------------------------------------------




Administrative Agent (who shall promptly provide a copy of such notice to each
Lender), propose to increase the Aggregate Commitments by an amount not to
exceed $350,000,000 (the amount of any such increase, the “Additional Commitment
Amount”), provided, however, that at no time shall the Aggregate Commitments
exceed $1,650,000,000. Each Lender shall have the right for a period of 15 days
following receipt of such notice, to elect by written notice to the Borrower and
the Administrative Agent to increase its Commitment by a principal amount up to
its Pro Rata Share of the Additional Commitment Amount. No Lender (or any
successor thereto) shall have any obligation to increase its Commitment or its
other obligations under this Agreement and the other Loan Documents, and any
decision by a Lender to increase its Commitment shall be made in its sole
discretion independently from any other Lender. Any Lender that fails to respond
to such notice shall be deemed to have declined to increase its Commitment.
(b)    If any Lender shall not elect to increase its Commitment pursuant to
subsection (a) of this Section 2.15, the Borrower may designate another bank or
other financial institution (which may be, but need not be, one or more of the
existing Lenders) which at the time agrees to, in the case of any such Person
that is an existing Lender, increase its Commitment and in the case of any other
such Person (an “Additional Lender”), become a party to this Agreement;
provided, however, that any new bank or financial institution must be acceptable
to the Administrative Agent, which acceptance will not be unreasonably withheld
or delayed. The sum of the increases in the Commitments of the existing Lenders
pursuant to this subsection (b) plus the Commitments of the Additional Lenders
shall not in the aggregate exceed the unsubscribed amount of the Additional
Commitment Amount.
(c)    An increase in the aggregate amount of the Commitments pursuant to this
Section 2.15 shall become effective upon the receipt by the Administrative Agent
of a supplement or joinder in form and substance satisfactory to the
Administrative Agent executed by the Borrower, and by each Additional Lender and
by each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, a certificate of the Borrower signed by a Responsible Officer
of the Borrower, in form and substance reasonably acceptable to the
Administrative Agent, certifying that (x) at the time of, and immediately after
giving effect to, any such proposed increase, no Default or Event of Default
shall exist, (y) all representations and warranties of the Borrower contained in
Article V (but excluding the representation set forth in Section 5.05(b)) shall
be true and correct in all material respects on and as of the date of increase,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and (z) since October 31, 2016, there has been
no change which has had or could reasonably be expected to have a Material
Adverse Effect, and such evidence of appropriate corporate authorization on the
part of the Borrower with respect to the increase in the Commitment and such
opinions of counsel for the Borrower with respect to the increase in the
Commitments as the Administrative Agent may reasonably request.
(d)    Upon the acceptance of any such agreement by the Administrative Agent,
each Additional Lender shall automatically be deemed a Lender for all purposes
hereunder, the Aggregate Commitments shall automatically be increased by the
amount of the Commitments added


-55-



--------------------------------------------------------------------------------




through such agreement and Schedule 2.01 shall automatically be deemed amended
to reflect the Commitments of all Lenders after giving effect to the addition of
such Commitments.
(e)    Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.15 that is not pro rata among all Lenders, (i) within five
Business Days, in the case of any Base Rate Loans then outstanding, and at the
end of the then current Interest Period with respect thereto, in the case of any
Eurocurrency Rate Loans then outstanding, the Borrower shall prepay its Loans in
their entirety and, to the extent the Borrower elects to do so and subject to
the conditions specified in Article IV, the Borrower shall reborrow Loans from
the Lenders in proportion to their respective Commitments after giving effect to
such increase, until such time as all outstanding Loans are held by the Lenders
in proportion to their respective Commitments after giving effect to such
increase and (ii) effective upon such increase, the amount of the participations
held by each Lender in each Letter of Credit then outstanding shall
automatically be adjusted such that, after giving effect to such adjustments,
the Lenders shall hold participations in each such Letter of Credit in
proportion to their respective Commitments.
2.14    Extension of Commitment Termination Date.
(a)    Subject to subclause (c), from time to time after the first anniversary
of the Closing Date, but at least 45 days prior to the scheduled Maturity Date
then in effect, the Borrower may, by written notice from the Borrower to the
Administrative Agent, request that the scheduled Maturity Date then in effect be
extended by one calendar year, effective as of a date selected by the Borrower
(the “Extension Effective Date”); provided, that (i) the Borrower may make only
one such request in any calendar year and no more than two such requests during
the term of this Agreement and (ii) the Extension Effective Date shall be at
least 30 days, but not more than 90 days, after the date such extension request
is received by the Administrative Agent (the “Extension Request Date”). Upon
receipt of the extension request, the Administrative Agent shall promptly notify
each Lender of such request. If a Lender agrees, in its sole discretion, to so
extend the Maturity Date applicable to its Commitment (an “Extending Lender”),
it shall deliver to the Administrative Agent a written notice of its agreement
to do so no later than 15 days after the Extension Request Date (or such later
date to which the Borrower and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Borrower of such
Extending Lender’s agreement to extend the Commitment Termination Date
applicable to such Lender’s Commitment and Revolving Loans (and such agreement
shall be irrevocable until the Extension Effective Date). Subject to Section
2.16(b), the Commitment of any Lender that fails to accept or respond to the
Borrower’s request for extension of the Maturity Date (a “Declining Lender”)
shall be terminated on the Maturity Date then in effect for such Lender (without
regard to any extension by other Lenders) and on such Maturity Date the Borrower
shall pay in full the unpaid principal amount of all Revolving Loans owing to
such Declining Lender, together with all accrued and unpaid interest thereon and
all accrued and unpaid fees owing to such Declining Lender under this Agreement
to the date of such payment of principal and all other amounts due to such
Declining Lender under this Agreement.
(b)    The Administrative Agent shall promptly notify each Extending Lender of
the aggregate Commitments of the Declining Lenders. Upon receipt by the
Extending Lenders of notice of the Declining Lenders (the “Increase Request
Date”), each Extending Lender may offer


-56-



--------------------------------------------------------------------------------




to increase its respective Commitment by an amount not to exceed the aggregate
amount of the Declining Lenders’ Commitments, and such Extending Lender shall
deliver to the Administrative Agent a notice of its offer to so increase its
Commitment no later than 15 days after the Increase Request Date (or such later
date to which the Borrower and the Administrative Agent shall agree), and such
offer shall be irrevocable until the Extension Effective Date. To the extent the
aggregate amount of additional Commitments that the Extending Lenders offer
pursuant to the preceding sentence exceeds the aggregate amount of the Declining
Lenders’ Commitments, such additional Commitments shall be reduced on a pro rata
basis. To the extent the aggregate amount of Commitments that the Extending
Lenders have so offered to extend is less than the aggregate amount of
Commitments that the Borrower has so requested to be extended, the Borrower
shall have the right to seek additional Commitments from other Persons. Once the
Borrower has obtained offers to provide the full amount of any Declining
Lender’s Commitments (whether from Extending Lenders or other Persons), the
Borrower shall have the right but not the obligation to require any Declining
Lender to (and any such Declining Lender shall) assign in full its rights and
obligations (including all Commitments and Revolving Loans) under this Agreement
to one or more banks or other financial institutions (which may be, but need not
be, one or more of the Extending Lenders) which at the time agree to, in the
case of any such Person that is an Extending Lender, increase its Commitment and
in the case of any other such Person (a “New Lender”) become a party to this
Agreement; provided that (i) such assignment is otherwise in compliance with
Section 10.07, (ii) such Declining Lender receives payment in full of the unpaid
principal amount of all Revolving Loans owing to such Declining Lender, together
with all accrued and unpaid interest thereon and all fees accrued and unpaid
under this Agreement to the date of such payment of principal and all other
amounts due to such Declining Lender under this Agreement and (iii) any such
assignment shall be effective on the date on or before such Extension Effective
Date as may be specified by the Borrower and agreed to by the respective New
Lenders and Extending Lenders, as the case may be, and the Administrative Agent.
(c)    If, but only if, Extending Lenders and New Lenders, as the case may be,
have agreed to provide Commitments in an aggregate amount equal to greater than
50% of the aggregate amount of the Commitments outstanding immediately prior to
such Extension Effective Date and the conditions precedent in Section 4.01(a)(v)
and Section 4.01(a)(x) are met as of the Extension Effective Date, the Maturity
Date in effect with respect to the Commitments of such Extending Lenders and New
Lenders (but not other Lenders that do not elect to extend) shall be extended by
one calendar year.
(d)    This Section 2.16 shall supersede any conflicting provisions in Section
2.12 or Section 10.01.




-57-



--------------------------------------------------------------------------------




ARTICLE III.    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    For purposes of this Section 3.01, the term “Lender” includes any L/C
Issuer and the term “applicable law” includes FATCA.
(b)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made without deduction or
withholding for any Taxes; provided that if any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Withholding Agent shall make such deduction or withholding and timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient shall receive an amount equal to the sum it would have received had no
such deductions or withholdings been made.
(c)    In addition, without limiting the provisions of subsection (b) of this
Section but without duplication, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(d)    The Borrower shall, without duplication, indemnify each Recipient, within
thirty (30) Business Days after written demand therefor, for the full amount of
any (i) Indemnified Taxes paid or payable by such Recipient or required to be
withheld or deducted from a payment to such Recipient (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and (ii) reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. In the event that such
Indemnified Taxes referred to in clause (i) shall exceed $100,000, the Recipient
subject to such Indemnified Taxes shall (x) notify the Borrower of such
imposition or assertion and (y) the Borrower, solely at its own expense, may
cause such Recipient to contest the imposition or assertion of such Indemnified
Taxes as to which there exists no reasonable basis. The Borrower shall fully
indemnify such Recipient for all costs (including any liabilities, penalties,
interest and expenses) incurred by such Recipient in connection with any such
contest to the extent necessary to preserve such Recipient’s after-tax yield.
Nothing contained in this subsection (A) obligates the Administrative Agent or
any Lender (or any of their respective Affiliates) to disclose to the Borrower
any of its tax records or materials relating thereto, (B) shall interfere with
the right of the Administrative Agent or any Lender (or any of their respective
Affiliates) to arrange its taxation and financial affairs in whatever manner it
deems appropriate, or (C) obligates the Administrative Agent or any Lender (or
any of their respective Affiliates) to claim relief from taxation on its
corporate profits or, subject to clause (y) above, to claim any credits,
deductions or other relief otherwise available to it with respect to its tax
affairs. Payment under this subsection (d) shall be made within 30 days after
the date the Lender or the Administrative Agent makes a written demand therefor.
A certificate as to the amount of such payment or liability delivered to the
Borrower by the applicable Recipient (with a copy to the Administrative Agent in
the case


-58-



--------------------------------------------------------------------------------




of a Recipient other than the Administrative Agent), setting forth in reasonable
detail the nature and amount of such Indemnified Taxes, shall be conclusive,
absent manifest error.
(e)    As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent an original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(f)    Tax Forms.
(i)    Any Recipient that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying, to the extent such Recipient is legally
entitled to do so, that such Recipient is exempt from U.S. federal backup
withholding tax.
(ii)    Any Recipient that is a Foreign Person and that is entitled to an
exemption from or reduction of withholding tax under the Code or any treaty to
which the United States is a party with respect to payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Recipient that is a Foreign Person shall, to the extent it is
legally entitled to do so, (w) on or prior to the date such Recipient becomes a
Recipient under this Agreement, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this subsection, and (z) from time to time upon the
reasonable request by the Borrower or the Administrative Agent, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the Borrower or the Administrative Agent), whichever of the
following is applicable:
(A)    if such Recipient is claiming eligibility for benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed and executed originals of IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form thereto, establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“interest” article of such tax treaty, and (y) with respect to any other
applicable payments under any Loan Document, duly completed and executed
originals of IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form thereto,
establishing


-59-



--------------------------------------------------------------------------------




an exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(B)    duly completed and executed originals of IRS Form W-8ECI, or any
successor form thereto, certifying that the payments received by such Recipient
are effectively connected with such Recipient’s conduct of a trade or business
in the United States;
(C)    if such Recipient is claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, duly completed and
executed originals of IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form
thereto, together with a certificate, substantially in the form of Exhibit F-1
(a “U.S. Tax Compliance Certificate”) upon which such Recipient certifies that
(1) such Recipient is not a bank for purposes of Section 881(c)(3)(A) of the
Code, (2) such Recipient is not a 10% shareholder of the Borrower within the
meaning of Section 871(h)(3) or Section 881(c)(3)(B) of the Code, (3) such
Recipient is not a controlled foreign corporation that is related to the
Borrower within the meaning of Section 881(c)(3)(C) of the Code, and (4) the
interest payments in question are not effectively connected with a U.S. trade or
business conducted by such Recipient; or
(D)    if such Recipient is not the beneficial owner of any amount payable to
such Recipient pursuant to any Loan Document, duly completed and executed
originals of IRS Form W-8IMY, or any successor form thereto, accompanied by IRS
Form W-9, IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E or any successor
form thereto, a U.S. Tax Compliance Certificate, substantially in the form of
Exhibit F-2 or Exhibit F-3, and/or other certification documents from each
beneficial owner, as applicable; provided that if such Recipient is a
partnership and one or more direct or indirect partners of such Recipient are
claiming the portfolio interest exemption, such Recipient may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner.
(iii)    Each Recipient shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Borrower or the Administrative Agent) on or prior
to the date on which such Recipient becomes a Recipient under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law or form instructions to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
(iv)    Each Recipient agrees that if any form or certification it previously
delivered under this Section 3.01 expires or becomes obsolete or inaccurate in
any respect and such Recipient is not legally entitled to provide


-60-



--------------------------------------------------------------------------------




an updated form or certification, it shall promptly notify the Borrower and the
Administrative Agent of its inability to update such form or certification.
(g)    If a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Recipient has complied with such Recipient’s obligations under FATCA, and (if
applicable) to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.01(g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
3.02    Illegality. If any Change in Law shall, after the date hereof, make it
unlawful, or if any Governmental Authority asserts that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans or to fund any Loans in any Foreign Currency, or if any such
circumstance materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable offshore Dollar market,
or to determine or charge interest rates based upon the Eurocurrency Rate, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue affected Eurocurrency
Rate Loans or to convert Base Rate Loans to affected Eurocurrency Rate


-61-



--------------------------------------------------------------------------------




Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans in
Dollars, either on the last day of the Interest Period thereof, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
3.03    Inability to Determine Rates. If the Administrative Agent or the
Required Lenders determine in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the applicable offshore Dollar market for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, (b)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for such Eurocurrency Rate Loan, or (c) the Eurocurrency Rate for such
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly, but in any event not later than the first day of the Interest Period
related to such Loan (or the conversion or continuation thereof, as the case may
be), notify the Borrower and all Lenders. Thereafter, the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans shall be suspended until the
Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Revolving Borrowing, conversion or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Revolving Borrowing of Base Rate
Loans in the amount specified therein.
3.04    Increased Cost and Reduced Return; Capital Adequacy Reserves on
Eurocurrency Rate Loans.
(a)    If any Lender determines that as a result of a Change in Law there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding, converting, continuing into or maintaining Eurocurrency Rate Loans or
(as the case may be) issuing or participating in Letters of Credit, a reduction
in the amount received or receivable by such Lender in connection with any of
the foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes (as to which
Section 3.01 shall govern) or changes in the Eurocurrency Reserve Rate), (ii)
Excluded Taxes, and (iii) reserve requirements contemplated by Section 3.04(c)),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
(b)    If any Lender or L/C Issuer determines that any Change in Law affecting
such Lender or L/C Issuer or any Lending Office of such Lender or such Lender’s
or L/C Issuer’s Parent Company, if any, regarding capital or liquidity
requirements, has the effect of reducing the


-62-



--------------------------------------------------------------------------------




rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s Parent Company, if any, as a consequence of such
Lender’s or L/C Issuer’s obligations hereunder to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s Parent Company would have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s Parent
Company with respect to capital adequacy or liquidity), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender or L/C Issuer, as the case may be,
such additional amounts as will compensate such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s Parent Company for any such reduction suffered with
respect to its Obligations.
(c)    Without duplication of any payment required under Section 3.07, the
Borrower shall pay to each Lender, as long as such Lender shall be required
pursuant to regulations issued by any central bank, monetary authority, the
Board, the European Central Bank or any other Governmental Authority of the
United States or of the jurisdiction of such currency or any jurisdiction in
which Loans in such currency are made to which banks in such jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined to maintain reserves (including, without
limitation, any emergency, supplemental, special or other marginal reserves)
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities” under
Regulation D), additional costs on the unpaid principal amount of each
Eurocurrency Rate Loan to the Borrower equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive) (but excluding any such
costs arising from changes in the Eurocurrency Reserve Rate), which shall be due
and payable on each date on which interest is payable on such Loan, provided
that the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 15 days from receipt of
such notice.
3.05    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any actual cost or expense
(other than lost profits) incurred by it in connection with the Borrower’s Loans
as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.16(b) or Section 10.15;


-63-



--------------------------------------------------------------------------------




including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained as well as foreign exchange losses,
based on customary funding and foreign exchange hedging arrangements.
Notwithstanding the foregoing, the Borrower shall not have any obligation to pay
any Lender any amount arising under subsection (a) to the extent that such
amount exceeds the amount, if any, by which (i) the present value of the
additional interest which would have been payable to such Lender if the
applicable Loan had not been prematurely continued, converted, paid or prepaid
exceeds (ii) the present value of the interest which would have been receivable
by such Lender as a result of placing the amount so received by such Lender as a
consequence of the continuation, conversion, payment or prepayment of such Loan
on deposit in the applicable offshore Dollar interbank market for a term equal
to the number of days remaining in the Interest Period related to such Loan. For
purposes of calculating the present value of any interest payments referred in
the immediately preceding sentence, such interest payments shall be discounted
at a rate equal to the sum of (x) the Eurocurrency Rate in effect on the date
two Business Days prior to the date the Borrower continues, converts, pays or
prepays any Loan in the manner described in subsection (a), and (y) the
Applicable Rate for Eurocurrency Rate Loans. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. The foregoing indemnity shall not apply to any special, incidental or
consequential damages.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the applicable offshore Dollar (or other Agreed
Currency, as applicable) interbank market for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06    Matters Applicable to all Requests for Compensation.
(a)    A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
basis for computing the additional amount or amounts to be paid to it hereunder
shall be provided to the Borrower and shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
(b)    Upon any Lender’s making a claim for compensation under Section 3.01,
3.04 or 3.07, the Borrower may remove or replace such Lender in accordance with
Section 10.15.
3.07    Additional Interest Costs.
(a)    Additional Interest. If and so long as any Lender is required to comply
with reserve asset ratios, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the Bank
of England or the European Central Bank or the European System of Central Banks,
but excluding requirements reflected in the Eurocurrency Reserve Rate) in
respect of any of such Lender’s Eurocurrency Rate Loans in any currency other
than Dollars, such Lender may require the Borrower to pay, contemporaneously
with each payment of interest on each of such Loans subject to such requirements
(but without duplication of any payment required under Section 3.04(c)),
additional interest on such Loan at a rate per annum


-64-



--------------------------------------------------------------------------------




specified by such Lender to be the cost to such Lender of complying with such
requirements in relation to such Loan.
(b)    Determination of Amounts Due. Any additional interest owed pursuant to
subsection (a) above shall be determined by the relevant Lender and notified to
the Borrower (with a copy to the Administrative Agent) in the form of a
certificate setting forth such additional interest at least 15 days before each
date on which interest is payable for the relevant Loan, and such additional
interest so notified to the Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan. If a Lender fails to give notice 15 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 15 days from receipt of such notice.
(c)    Limitation on Amounts Due. Subject to Section 3.09(b), failure or delay
on the part of any Lender on any occasion to demand additional interest pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such additional interest on any subsequent occasion.
3.08    Survival. All of the Borrower’s obligations (and each Lenders’ and the
Administrative Agent’s obligation of notice) under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.
3.09    Change in Lending Office; Limitation on Increased Costs.
(a)    Each Lender agrees that it will use reasonable efforts to designate an
alternate Lending Office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.01, 3.02, 3.04 or 3.07 to
reduce the liability of the Borrower or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion; provided that nothing in this Section
3.09 shall affect or postpone any of the obligations of the Borrower or the
right of any Lender provided in such Sections.
(b)    Notwithstanding Section 3.04, Section 3.06 or Section 3.07, the Borrower
shall only be obligated to compensate the Lenders for amounts arising under
Section 3.04, Section 3.06 or Section 3.07 to the extent such amounts arose
during (i) any time or period commencing not more than 6 months prior to the
date on which such Lender notifies the Administrative Agent and the Borrower
that such Lender proposes to demand compensation under Section 3.04, Section
3.06 or Section 3.07 and (ii) any time or period during which, because of the
unannounced retroactive application of any statute, regulation or other basis,
such Lender could not have known that such amount might arise or accrue.
3.10    Defaulting Lenders.
(a)    If a Lender becomes, and during the period it remains, a Defaulting
Lender, the following provisions shall apply, notwithstanding anything to the
contrary in this Agreement:
(i)    the L/C Exposure and the Swingline Exposure of such Defaulting Lender
will, subject to the limitation in the proviso below,


-65-



--------------------------------------------------------------------------------




automatically be reallocated (effective no later than one (1) Business Day after
the Administrative Agent has actual knowledge that such Lender has become a
Defaulting Lender) among the Non-Defaulting Lenders on a pro rata basis in
accordance with the Commitments of the Non-Defaulting Lenders; provided that (x)
such reallocation does not cause the total Revolving Credit Exposure of any
Non-Defaulting Lender to exceed the Commitment of such Non-Defaulting Lender and
(y) the conditions set forth in Section 4.02(a) and (b) are satisfied at the
time of such reallocation; and
(ii)    to the extent that any portion (the “unreallocated portion”) of the L/C
Exposure and the Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (i) above for any reason, the Borrower will, not
later than two (2) Business Days after demand by the Administrative Agent (at
the direction of the L/C Issuers and/or the Swingline Lender), (x) Cash
Collateralize the obligations of the Borrower to the L/C Issuers or the
Swingline Lender in respect of such L/C Exposure or such Swingline Exposure, as
the case may be, in an amount equal to the aggregate amount of the unreallocated
portion of the L/C Exposure and the Swingline Exposure of such Defaulting
Lender, (y) in the case of such Swingline Exposure, prepay and/or Cash
Collateralize in full the unreallocated portion thereof, or (z) make other
arrangements satisfactory to the Administrative Agent, the L/C Issuers and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender;
provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, any L/C Issuer, the Swingline Lender or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender.
(b)    If the Borrower, the Administrative Agent, the L/C Issuers and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice,
and subject to any conditions set forth therein, the L/C Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender (and such
Revolving Credit Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing). If the L/C Exposure or the
Swingline Exposure of such Defaulting Lender has been Cash Collateralized, the
Administrative Agent will promptly return such cash collateral to the Borrower;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting


-66-



--------------------------------------------------------------------------------




Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
(c)    So long as any Lender is a Defaulting Lender, no L/C Issuer will be
required to issue, amend, extend, renew or increase any Letter of Credit, and
the Swingline Lender will not be required to fund any Swingline Loans, as
applicable, unless it is satisfied that 100% of the related L/C Exposure and
Swingline Exposure after giving effect thereto is fully covered or eliminated by
application of the following provisions in order:
(i)    first, in the case of a Defaulting Lender, the Swingline Exposure and the
L/C Exposure of such Defaulting Lender is reallocated to the Non-Defaulting
Lenders as provided in subsection (a)(i) of this Section (and to the full extent
permitted by such subsection);
(ii)    second, in the case of a Defaulting Lender, without limiting the
provisions of subsection (a)(ii) of this Section, the Borrower Cash
Collateralizes its reimbursement obligations in respect of such Letter of Credit
or such Swingline Loan in an amount equal to the aggregate amount of the
unreallocated obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letter of Credit or such Swingline Loan, or the Borrower makes
other arrangements satisfactory to the Administrative Agent, the L/C Issuers and
the Swingline Lender, as the case may be, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender; and
(iii)    third, in the case of a Defaulting Lender, the Borrower agrees that the
face amount of such requested Letter of Credit or the principal amount of such
requested Swingline Loan will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender would otherwise be liable, in which case the obligations of
the Non-Defaulting Lenders in respect of such Letter of Credit or such Swingline
Loan will, subject to the limitation in the proviso below, be on a pro rata
basis in accordance with the Commitments of the Non-Defaulting Lenders, and the
pro rata payment provisions of Section 2.12 will be deemed adjusted to reflect
this provision; provided that the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reduction.
(d)    Notwithstanding anything herein to the contrary but subject to the
provisions of subsection (b) of this Section, any amount paid by the Borrower
for the account of a Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, reimbursement of payments by an L/C Issuer under a
Letter of Credit, indemnity payments or other amounts) will be retained by the
Administrative Agent in a segregated non-interest bearing account until the
Maturity Date (or such earlier date as the Borrower, the Administrative Agent,
the L/C Issuers and the Swingline Lender agree in writing in their discretion
that such Lender has ceased to be a Defaulting Lender) at which time the funds
in such account will be applied by the Administrative Agent, to


-67-



--------------------------------------------------------------------------------




the fullest extent permitted by law, in the following order of priority: first,
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement; second, to the payment of any amounts
owing by such Defaulting Lender to the L/C Issuers and the Swingline Lender
under this Agreement; third, to the payment of interest due and payable to the
Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them;
fourth, to the payment of fees then due and payable to the Lenders hereunder
that are not Defaulting Lenders, ratably among them in accordance with the
amounts of such fees then due and payable to them; fifth, to the payment of
principal and unreimbursed drawings under any Letters of Credit then due and
payable to the Lenders hereunder that are not Defaulting Lenders, ratably in
accordance with the amounts thereof then due and payable to them; sixth, to the
ratable payment of other amounts then due and payable to the Lenders hereunder
that are not Defaulting Lenders; and seventh, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.
ARTICLE IV.    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions to Closing Date. The Lenders’ Commitments shall not become
effective hereunder unless all of the following conditions precedent have been
satisfied (or waived in accordance with Section 10.01):
(a)    Unless waived by all the Lenders (or by the Administrative Agent), the
Administrative Agent’s receipt of the following, unless otherwise specified,
each properly executed by a Responsible Officer of the Borrower or of the
applicable Guarantor (as applicable), each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent:
(i)    executed counterparts of this Agreement, signed on behalf of each party
hereto or written evidence (which may include electronic transmission of a
signed signature page of this Agreement) that each party hereto has signed a
counterpart of this Agreement;
(ii)    executed counterparts of the Guarantee, signed by each Material
Subsidiary (other than a Foreign Subsidiary) or written evidence (which may
include electronic transmission of a signed signature page of this Agreement)
that each Material Subsidiary (other than a Foreign Subsidiary) has signed the
Guarantee; provided that for avoidance of doubt neither Parts Advantage nor VPT
shall be required to be Guarantors as of the Closing Date;
(iii)    certified copies of resolutions or other action of the Board of
Directors of the Borrower and each Guarantor, incumbency certificates and/or
other certificates of the Secretary or Assistant Secretary of the Borrower and
each Guarantor establishing the identities of and verifying the authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
the Borrower or Guarantor is a party;


-68-



--------------------------------------------------------------------------------




(iv)    evidence verifying that the Borrower and each Guarantor is duly
organized or formed, validly existing, in good standing and qualified to engage
in business in the jurisdiction of its incorporation;
(v)    a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements which has had or could reasonably be expected
to have a Material Adverse Effect;
(vi)    an opinion of counsel to the Borrower and Guarantors, addressed to the
Administrative Agent, SunTrust Bank as L/C Issuer and each of the Lenders, and
covering such matters relating to the Borrower and Guarantors, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
shall reasonably request;
(vii)    evidence that (A) the Borrower has delivered notice of its termination
of commitments under the Existing Credit Agreement to the administrative agent
three Business Days prior to the Closing Date (it being understood that such
notice may be conditioned upon closing of this Agreement), (B) that all amounts
outstanding under the Existing Credit Agreement have been paid (including,
without limitation, principal, interest and fees), provided that all such
amounts may be repaid substantially simultaneously with Loan(s) advanced under
this Agreement, and (C) that the “commitments” of the lenders under the Existing
Credit Agreement have been or concurrently with the Closing Date are being
terminated;
(viii)    a duly executed Request for Credit Extension for any Credit Extension
to be made on the Closing Date;
(ix)    a duly executed funds disbursement agreement, if applicable; and
(x)    such other certificates, documents or consents as the Administrative
Agent or SunTrust Bank as L/C Issuer reasonably require.
(b)    Any fees required to be paid on or before the Closing Date in connection
herewith shall have been paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all Attorney Costs of the Administrative Agent to the extent invoiced at least
one Business Day prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimates of Attorney Costs incurred or to be incurred by each of them through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).


-69-



--------------------------------------------------------------------------------




Without limiting the generality of the provisions of Section 4.01, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Revolving Loans as the same Type) is subject to the following
conditions precedent:
(a)    The representations and warranties of the Borrower contained in Article V
(but excluding the representation set forth in Section 5.05(b)) shall be true
and correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer,
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension (other than a Revolving Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a continuation of
Revolving Loans as the same Type) submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification. (a) The Borrower is a corporation duly
incorporated, validly existing and in good standing under the Laws of its
jurisdiction of incorporation, and (b) the Borrower is in good standing under
the Laws of each jurisdiction where the failure to be in good standing would
result in a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by the Borrower and each Guarantor of each Loan Document (a) are within its
corporate or analogous powers, (b) have been duly authorized by all necessary
corporate or analogous action, and (c) do not contravene (i) the Borrower’s or
such Guarantor’s Organization Documents, (ii) any


-70-



--------------------------------------------------------------------------------




applicable Laws or (iii) any material contractual restriction binding on the
Borrower or such Guarantor.
5.03    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or any other
Person is required for the due execution, delivery and performance by the
Borrower or any Guarantor of any Loan Document.
5.04    Binding Effect. This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of the
Borrower and any Guarantor, as applicable, enforceable against it in accordance
with its respective terms except that such enforcement may be limited by
applicable Debtor Relief Laws.
5.05    Financial Statements; No Material Adverse Change.
(a)    The Audited Financial Statements, copies of which have been furnished to
the Lenders, fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as of October 31, 2016 and the
results of the operations of the Borrower and its Subsidiaries for the Fiscal
Year ended on such date, all in accordance with GAAP consistently applied.
(b)    Since the date of the Audited Financial Statements, there has been no
change in such conditions or operations that could reasonably be expected to
have a Material Adverse Effect.
5.06    Litigation. Except as set forth on Schedule 5.06, on the date of this
Agreement there is no pending or, to the Borrower’s knowledge, threatened
action, investigation or proceeding affecting the Borrower or any Restricted
Subsidiaries before any court, Governmental Authority or arbitrator which if
adversely determined could reasonably be expected to have a Material Adverse
Effect.
5.07    ERISA Compliance. No Reportable Event has occurred during the five-year
period prior to the date on which this representation is made or deemed made
with respect to any Single Employer Plan, and each Single Employer Plan has,
during this five-year period, complied in all material respects with the
applicable provisions of ERISA and the Code. There is no outstanding Lien under
ERISA or the Code with respect to any Single Employer Plan. The ratio of the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund the Plan as determined by the Plan’s actuary) to
the value of the assets of such Plan allocable to such accrued benefits is not
higher than such ratio as of the last annual valuation date prior to the date on
which this representation is made or deemed made. Neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan with respect to which there is an outstanding liability, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvency.
Notwithstanding the foregoing, none of the events, acts or failures to act
described in this Section 5.07 shall be


-71-



--------------------------------------------------------------------------------




deemed to result in a breach of a representation or warranty unless it could
reasonably be expected to have a Material Adverse Effect.
5.08    Real Property. To the Borrower’s knowledge, each of the representations
and warranties set forth in paragraphs (a) through (e) of this Section 5.08 is
true and correct with respect to each parcel or real property owned or operated
by the Borrower and the Restricted Subsidiaries (the “Properties”), except to
the extent that the facts and circumstances giving rise to any such failure to
be so true and correct would not reasonably be expected to have a Material
Adverse Effect:
(a)    The Properties do not contain, and have not previously contained, in, on,
or under such Properties, including without limitation, the soil and groundwater
thereunder, any Hazardous Materials in concentrations which violate
Environmental Laws.
(b)    The Properties and all operations and facilities at the Properties are in
compliance with all Environmental Laws, and there is no Hazardous Materials
contamination or violation of any Environmental Law which could interfere with
the continued operation of any of the Properties or impair the fair saleable
value of any thereof other than Hazardous Materials found in properties of
similar age and type (e.g. the potential for asbestos containing material or
lead paint present in compliance with Environmental Laws).
(c)    Neither the Borrower nor any of the Restricted Subsidiaries has received
any complaint, notice of violation, alleged violation, investigation or advisory
action or of potential liability or of potential responsibility regarding
environmental protection matters or permit compliance with regard to the
Properties, nor is the Borrower aware that any Governmental Authority is
contemplating delivery to the Borrower or any of the Restricted Subsidiaries of
any such notice.
(d)    Hazardous Materials have not been generated, treated, stored, disposed
of, at, on or under any of the Properties, nor have any Hazardous Materials been
transferred from the Properties to any other location, in either case, in a
manner that violates any Environmental Law.
(e)    There are no governmental, administrative actions or judicial proceedings
pending or contemplated under any Environmental Laws to which the Borrower or
any of the Restricted Subsidiaries is or will be named as a party with respect
to the Properties, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements, outstanding under any Environmental Law with respect to
any of the Properties.
5.09    Margin Regulations; Investment Company Act.
(a)    Neither the Borrower nor any Restricted Subsidiary is generally engaged
in the business of extending credit or in the business of purchasing or carrying
Margin Stock, and the Borrowings hereunder will not be used for the purpose of
carrying Margin Stock in a manner which (i) would violate or result in a
violation of Regulations T, U or X, or (ii) would constitute a Hostile
Acquisition involving Margin Stock. Following the application of the proceeds of
each Borrowing or drawing under each Letter of Credit, not more than twenty-five
percent (25%) of the value of the assets of either of the Borrower only or of
the Borrower and its Subsidiaries on a


-72-



--------------------------------------------------------------------------------




consolidated basis will be Margin Stock, subject to the provisions of Section
7.01 or subject to any restriction contained in any agreement or instrument
between the Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness.
(b)    None of the Borrower, any Person controlling the Borrower, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
5.10    Outstanding Loans. The aggregate outstanding Revolving Credit Exposure
does not exceed the Aggregate Commitments.
5.11    Taxes. The Borrower and the Restricted Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed, and have
paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those the failure to so file or pay
would not in the aggregate have a Material Adverse Effect or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP, and (b) those required,
levied or imposed by foreign governments if, in the opinion of the chief
financial officer of the Borrower, the filing or payment thereof shall no longer
be advantageous to the Borrower or the Restricted Subsidiaries in the conduct of
their business and the failure to so file or pay would not in the aggregate have
a Material Adverse Effect. There is no proposed tax assessment against the
Borrower or any Restricted Subsidiary that would, if made, have a Material
Adverse Effect.
5.12    Intellectual Property; License, Etc. Each of the Borrower and the
Restricted Subsidiaries owns, or is licensed, or otherwise has the right, to
use, all patents, trademarks, service marks, trade names, copyrights and other
intellectual property necessary to its business, and, except as set forth on
Schedule 5.06, the use thereof by the Borrower and the Restricted Subsidiaries
does not infringe on the rights of any other Person, except in each case where a
failure to have such rights or such infringement would not have a Material
Adverse Effect.
5.13    Disclosure. No statement, information, report, representation, or
warranty made by the Borrower or any Guarantor in any Loan Document or furnished
to the Administrative Agent or any Lender by or on behalf of the Borrower or any
Guarantor in connection with any Loan Document when made contains any untrue
statement of material fact or omits any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading in any material
respect. This representation does not apply to estimates or projections of
future performance, which the Borrower represents were or will be prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation.
5.14    Solvency. Immediately following the making of each Borrowing and after
giving effect to the application of the proceeds of such Borrowing, the Borrower
and its Subsidiaries (on a consolidated basis) will be Solvent.
5.15    Anti-Money Laundering Laws/Patriot Act. The Borrower and its
Subsidiaries (a) have conducted and will continue to conduct their business
operations in


-73-



--------------------------------------------------------------------------------




compliance, in all material respects, with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, the Patriot Act, and the applicable anti-money laundering statutes, rules
and regulations of jurisdictions where the Borrower or its Subsidiaries conduct
business (collectively, the “Anti-Money Laundering Laws”); (b) have instituted
and maintained and will continue to maintain policies and procedures reasonably
designed to promote and achieve compliance with applicable Anti-Money Laundering
Laws; and (c) will not, directly or, to its knowledge after due inquiry,
indirectly, use the proceeds of the Credit Extensions, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, to fund or facilitate any activities or business of any kind
that would constitute or result in a violation of the Anti-Money Laundering
Laws.
5.16    Sanctions. None of the Borrower nor any of its Subsidiaries (a) is a
Sanctioned Person, (b) is a Person 50 percent or more owned by or otherwise
controlled by one or more Sanctioned Persons or is the target of Sanctions,
(c) has an officer, director or, to the knowledge of any Responsible Officer of
the Borrower, an employee that is a Sanctioned Person or that is the target of
Sanctions, or (d) is located, organized or knowingly doing business in any
Sanctioned Country.  No part of the proceeds of any Credit Extensions hereunder
will be used directly by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, indirectly (i) to fund any operations, or finance any
activities, by any of the Borrower or any of its Subsidiaries in a Sanctioned
Country, (ii) to finance any investment, or make any payments, by any of the
Borrower or any of its Subsidiaries to a Sanctioned Person, a Person owned or
controlled by one or more Sanctioned Persons, or a Sanctioned Country or (iii)
in any other manner that would result in any violation by any Person (including
any Lender, any Arranger, the Administrative Agent, any L/C Issuer or the Swing
Line Lender) of Sanctions.


5.17    FCPA. The Borrower, its Subsidiaries and their respective directors,
officers and employees and, to the knowledge of the Borrower, any agent of, and
acting on behalf of, the Borrower and its Subsidiaries, (a) have conducted and
will continue to conduct their businesses operations in compliance in all
material respects with the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), the U.K. Bribery
Act 2010, and all other applicable anti-corruption laws, rules and regulations
(collectively, the “Anti-Corruption Laws”) and (b) have instituted and
maintained and will continue to maintain policies and procedures designed to
promote and achieve compliance with the Anti-Corruption Laws. The Borrower will
not, directly or, to the knowledge of the Borrower, indirectly, use the proceeds
of the Credit Extensions or lend, contribute or otherwise make available such
proceeds to any Subsidiary, affiliate, joint venture partner or other Person or
entity in violation of the Anti-Corruption Laws.
5.18    EEA Financial Institutions. Neither the Borrower nor any Subsidiary is
an EEA Financial Institution.


ARTICLE VI.    
AFFIRMATIVE COVENANTS


-74-



--------------------------------------------------------------------------------




So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, unless the Required Lenders shall
otherwise consent in writing:
6.01    Reporting Requirements.
Deliver to the Administrative Agent (with sufficient copies for distribution to
each Lender):
(a)    as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail, audited and accompanied by a report and opinion of
Ernst & Young LLP, Deloitte & Touche USA LLP, PricewaterhouseCoopers LLP, KPMG
LLP or another independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with GAAP and
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any going concern qualification;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter, and the related consolidated statements of income for such
Fiscal Quarter and cash flows for the portion of the Borrower’s Fiscal Year then
ended, setting forth in each case in comparative form the figures for the
corresponding Fiscal Quarter or portion of the Borrower’s Fiscal Year then ended
of the previous Fiscal Year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;
(c)    promptly after the sending or filing thereof, copies of all material
reports which the Borrower sends to its stockholders generally, and copies of
all material reports and registration statements which the Borrower or any
Restricted Subsidiary files with the Securities and Exchange Commission or any
national securities exchange; provided that the Borrower shall not be required
to furnish copies of registration statements filed on Form S-8, Form 144 or
Forms 3, 4 or 5, or exhibits to the reports and registration statements referred
to in this subsection (c);
(d)    promptly subsequent to the rendering thereof and, upon a Responsible
Officer of the Borrower becoming aware thereof, notice of the rendering against
the Borrower or any Restricted Subsidiary of any final judgment or order for the
payment of money in excess of the Threshold Amount (or its equivalent in another
applicable currency), together with a description in reasonable detail of the
relevant circumstances and the action which the Borrower proposes to take in
response thereto;
(e)    promptly, notice of any Event of Default or any Default hereunder,
together with a description in reasonable detail of the relevant circumstances
and the action which the Borrower proposes to take in response thereto;


-75-



--------------------------------------------------------------------------------




(f)    promptly, notice of the occurrence of any ERISA Event that has resulted
in or could reasonably be expected to result in a Material Adverse Effect;
together with a description in reasonable detail of the relevant circumstances
and the action which the Borrower proposes to take in response thereto;
(g)    Together with delivery of the items required in clause (a), Borrower's
projections of its revenues, expenses, results of operations, cash flows and
financial position for the next Fiscal Year, prepared on a consolidated basis in
such degree of specificity as may be reasonably requested by Administrative
Agent, and including without limitation projected income statements for the next
Fiscal Year for the Borrower and its Subsidiaries; and
(h)    such other information respecting the conditions or operations, financial
or otherwise, of the Borrower or any of its Subsidiaries as any Lender, through
the Administrative Agent, may from time to time reasonably request and subject
to restrictions imposed by applicable security clearance regulations, provided,
however, that the Borrower shall only be required to use its commercially
reasonable efforts with respect to requests for information regarding
Unrestricted Subsidiaries.
Reports required to be delivered pursuant to Sections 6.01(a), (b) or (c) shall
be deemed to have been delivered on the date on which the Borrower posts such
reports on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02 hereof or when such report is posted on the Securities and
Exchange Commission’s website at www.sec.gov; provided that (x) the Borrower
shall deliver paper copies of such reports to the Administrative Agent upon
request or to any Lender who requests the Borrower to deliver such paper copies
until written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, and (y) the Borrower shall, on or before
the required delivery date, notify by facsimile or electronic mail (unless
requested by such Person to provide paper copies of any such notice) the
Administrative Agent and each Lender of the posting of any such reports. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the reports referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such reports.
6.02    Corporate Existence. Maintain, and cause each of the Restricted
Subsidiaries to maintain, its corporate existence and good standing in its
jurisdiction of incorporation and maintain its qualification as a foreign
corporation and good standing in all jurisdictions where the failure to so
qualify would have a Material Adverse Effect.
6.03    Compliance with Laws, Etc. Comply, and cause each of the Restricted
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
where the failure to so comply would have a Material Adverse Effect, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property, except to the extent otherwise permitted by Section 6.08.
6.04    Certificates. Furnish to the Administrative Agent (in sufficient copies
for distribution to each Lender), promptly following the filing of the financial
statements referred to in Section 6.01(a) and (b), but in no case later than the
deadlines set for the delivery of the applicable


-76-



--------------------------------------------------------------------------------




financial statements in those subsections, a Compliance Certificate signed by a
Responsible Officer of the Borrower (a) stating that, to such Responsible
Officer’s knowledge, the Borrower during such period has in all material
respects observed or performed all of its covenants and other agreements and
satisfied every condition contained in this Agreement and in each other Loan
Document to be observed, performed or satisfied by the Borrower and its
Restricted Subsidiaries, and that such Responsible Officer has obtained no
knowledge of any Event of Default except as specified in such certificate, and
(b) including (i) a confirmation that such statement as to compliance by the
Borrower with Sections 7.01(s) and 7.03 was made after specific inquiry of the
appropriate finance officers of the Restricted Subsidiaries of the Borrower as
to the matters covered by those Sections, (ii) calculations made in reasonable
detail supporting such statement in respect Section 7.07, and (iii) a
reconciliation excluding the assets, liabilities, revenue, expenses and net
income of Unrestricted Subsidiaries from such financial statements.
6.05    Covenant to Secure Obligations Equally. Without affecting the
obligations of the Borrower under Section 7.01, if the Borrower or any
Restricted Subsidiary shall create, assume, incur or suffer to exist any Lien
upon any of their respective property or assets, whether now owned or hereafter
acquired, other than Permitted Liens (unless written consent to the creation or
assumption thereof shall have been obtained from the Required Lenders pursuant
to Section 10.01), then the Borrower shall make or cause to be made effective
provisions whereby the Obligations shall be secured by such Lien equally and
ratably with any and all other Debt or other obligations thereby secured, and
such security shall be created and conveyed by documentation reasonably
satisfactory in scope, form and substance to the Administrative Agent and shall
continue in full force and effect until the same is released pursuant to the
terms of the Loan Documents, or with the consent of the Required Lenders, for as
long as the Debt or other obligations are secured thereby and in any case the
Obligations shall have the benefit, to the full extent that the holders may be
entitled thereto under applicable law, of an equitable lien on such property or
assets equally and ratably securing the Obligations.
6.06    Maintenance of Properties. Maintain all of its property in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time to make all proper repairs, renewals or replacements, betterments and
improvements thereto so that the business carried on in connection therewith may
be properly conducted at all times, and cause the Restricted Subsidiaries to do
so, except where the failure to maintain, make such repairs, renewals,
replacements, betterments or improvements would not, in the aggregate, have a
Material Adverse Effect and for asset dispositions, transfers or sales not
prohibited by Section 7.02.
6.07    Maintenance of Insurance. Keep, and cause each of the Restricted
Subsidiaries to keep, all of its insurable properties insured against loss or
damage by theft, fire, smoke, sprinklers, riot and explosion, such insurance to
be in such form, in such amount and against such other risks and hazards as are
customarily maintained (including risk retention) by other Persons operating
similar businesses and having similar properties in the same general areas in
which the Borrower and the Restricted Subsidiaries own property.
6.08    Taxes and Other Claims. Pay and discharge, and cause each of the
Restricted Subsidiaries to pay and discharge, before the same shall become
delinquent, all known lawful material claims which, if unpaid, would by law
become a Lien upon its property including all


-77-



--------------------------------------------------------------------------------




material tax liabilities, assessments and governmental charges or levies imposed
upon it or its properties or assets that would result in a statutory lien upon
its properties, where the amount of the obligations secured by such Liens, when
added to the amount of all obligations secured by Liens permitted under Section
7.01(s), would exceed the amount of obligations permitted to be secured by Liens
under Section 7.01(s); provided that neither the Borrower nor any of the
Restricted Subsidiaries shall be required to pay or discharge (x) any such
claim, tax, assessment, or charge which is being contested in good faith and by
proper proceedings and for which adequate reserves have been provided in
accordance with GAAP or (y) any such claims, taxes, assessments or charges
levied by foreign governments if, in the opinion of the chief executive officer
of the Borrower, payment thereof shall no longer be advantageous to the Borrower
or such Restricted Subsidiary in the conduct of its business and the failure to
so pay would not in the aggregate have a Material Adverse Effect.
6.09    Environmental Laws.
(a)    Comply with, and cause its Restricted Subsidiaries to comply with all
Environmental Laws and obtain and comply with and maintain, and cause its
Restricted Subsidiaries to obtain and comply with and maintain, any and all
licenses, approvals, registration or permits required by Environmental Laws, and
cause each of the Restricted Subsidiaries to do so, except in each case to the
extent that failure to do so would not be reasonably expected to have a Material
Adverse Effect;
(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities respecting Environmental Laws, and cause each of the Restricted
Subsidiaries to do so except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings or
the failure to so comply would not be reasonably expected to have a Material
Adverse Effect; and
(c)    Defend, indemnify and hold harmless the Administrative Agent and each
Lender, and their respective employees, agents, officers and directors, from and
against any actual and direct claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of or noncompliance with any Environmental Laws applicable to the real
property owned or operated by the Borrower or any of the Restricted
Subsidiaries, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, reasonable attorney’s and
consultant’s fees, investigation and laboratory fees, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor;
provided that the indemnification provided for by this paragraph shall survive
the repayment of the Obligations and the termination of the Commitments for a
period of five years.
6.10    Books and Records. Keep, and cause each of its Material Subsidiaries to
keep, proper books of record and account, containing complete and accurate
entries in all material respects of all their respective financial and business
transactions.


-78-



--------------------------------------------------------------------------------




6.11    Compliance with ERISA. Do, and cause each of its Commonly Controlled
Entities to do, each of the following: (a) maintain each Plan (other than a
Multiemployer Plan) in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state law; (b) cause each
Single Employer Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code; except, in each case, where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
6.12    Visitation, Inspection, Etc. Permit and cause each of its Material
Subsidiaries to permit (a) any representative of the Administrative Agent or the
Required Lenders at the expense of the Administrative Agent or such Lenders, as
the case may be unless an Event of Default has occurred and is continuing, to
visit and inspect its properties, to examine its financial books and records and
to make copies and take extracts therefrom all at such reasonable times and as
often as the Administrative Agent or the Required Lenders may reasonably request
after reasonable prior notice to the Borrower, and (b) permit any representative
of the Administrative Agent or any Lender to discuss its affairs, finances and
accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided, however, if an Event of Default has occurred and is
continuing, no prior notice shall be required. Notwithstanding anything to the
contrary contained in this Section 6.12, the right of visitation and inspection
shall be subject to reasonable limitations for security related precautions and
subject to the confidentiality provisions contained in Section 10.08.
6.13    Sanctions, Export Controls, Anti-Corruption Laws and Anti-Money
Laundering Laws. Maintain and enforce policies and procedures with respect to
itself and its Subsidiaries reasonably designed to ensure compliance with
applicable Sanctions, export controls, Anti-Corruption Laws and Anti-Money
Laundering Laws.
6.14    Subsidiary Guarantees. In the event that any Restricted Subsidiary
(other than a Foreign Subsidiary) of the Borrower that constitutes a Material
Subsidiary is acquired or formed after the Closing Date or it is otherwise
agreed by the Borrower that such Restricted Subsidiary is to become a Guarantor
(including as a result of failure to satisfy the Aggregate Subsidiary
Threshold), then the Borrower shall (within thirty (30) days after the end of
the Fiscal Quarter in which such Material Subsidiary having been formed or
acquired or within thirty (30) days of the Borrower having agreed that such
Restricted Subsidiary shall become a Guarantor (or, in each case, such longer
period as the Administrative Agent may approve, such approval not to be
unreasonably withheld, delayed or conditioned)) cause such Material Subsidiary
to execute and deliver to the Administrative Agent the Guarantee or a supplement
to the Guarantee (and in connection therewith, provide to the Administrative
Agent such documents with respect to such Restricted Subsidiary corresponding to
those set forth in Section 4.01(a)(ii) and (iii)); provided, however, if such
Material Subsidiary is non-wholly owned, no such Guarantee shall be required
(for avoidance of doubt, neither Parts Advantage nor VPT shall be required to be
a Guarantor hereunder so long as such Subsidiaries remain non-wholly owned
Subsidiaries of the Borrower), and provided that Borrower elects not to cause
delivery of such Guaranty, then any Investment in such non-wholly owned Domestic
Subsidiary shall be subject to Section 7.04 hereof; provided, further, however,
that if any non-wholly owned Subsidiary becomes a wholly owned Subsidiary,


-79-



--------------------------------------------------------------------------------




the Borrower shall cause such Material Subsidiary to become a Guarantor within
thirty (30) days after the end of the Fiscal Quarter in which such Subsidiary
becomes wholly-owned.




ARTICLE VII.    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, without the written consent of the
Required Lenders:
7.01    Liens. Create, assume, incur or suffer to exist, or allow any Restricted
Subsidiary to create, assume, incur or suffer to exist, except by a Restricted
Subsidiary in favor of the Borrower or another wholly-owned Restricted
Subsidiary, any Lien on any of its property or assets or any shares of capital
stock or indebtedness of any Restricted Subsidiary, whether now owned or
hereafter acquired, or assigned, except:
(a)    Liens incurred (x) in connection with the Cash Collateralization of any
L/C Exposure; (y) to secure the Obligations; or (z) with respect to which an
equal and ratable Lien has been granted to secure the Obligations;
(b)    Liens for taxes not yet due, or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;
(c)    Liens in respect of property or assets of the Borrower or any Restricted
Subsidiary imposed by Law, which were incurred in the ordinary course of
business, such as carriers’, warehousemen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of business and (i) which do not in
the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operations of the business of the
Borrower or any Restricted Subsidiary or (ii) which are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP and which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;
(d)    Liens existing prior to the time of acquisition (other than Liens
created, assumed or incurred in anticipation of acquisition) upon any property
acquired by the Borrower or any Restricted Subsidiary through purchase, merger
or consolidation or otherwise, if the payment of the indebtedness secured
thereby or interest thereon will not become, by assumption or otherwise, a
personal obligation of the Borrower or a Restricted Subsidiary (other than a
Person that becomes a Restricted Subsidiary as a result of such acquisition);
(e)    any Lien placed upon property hereafter acquired by the Borrower or any
Restricted Subsidiary or placed upon any equipment, land, buildings, or other
properties purchased or constructed which secures Debt incurred for its purchase
or construction; provided that (i) such Lien shall cover only hereafter acquired
property or property on which construction occurs, and (ii) any such Lien shall
be created within six months of the acquisition of, or completion of
construction


-80-



--------------------------------------------------------------------------------




on, such property; and provided, further, that the amount of Debt secured by any
such Lien shall not exceed 100% of the lesser of the fair market value at the
time of acquisition or the cost of the encumbered property, equipment, land or
building, or construction costs, as the case may be;
(f)    Liens (other than any Lien imposed pursuant to Sections 303 or 4068 of
ERISA or Section 430 of the Code) arising by reason of deposits with, or the
giving of any form of security to, any Governmental Authority or any body
created or approved by Law, which is required by Law as a condition to the
transaction of any business, or the exercise of any privilege or license, or to
enable the Borrower or a Restricted Subsidiary to maintain self-insurance or to
participate in any arrangements established by Law to cover any insurance risks
or in connection with workmen’s compensation, unemployment insurance, old age
pensions, social security or similar matters;
(g)    judgment liens securing judgments, none of which individually exceed the
Threshold Amount (exclusive of the amount thereof covered by insurance, provided
the insurance carrier has acknowledged coverage), so long as the finality of any
such judgment is being contested in good faith and execution thereon is stayed
and adequate reserves have been established in accordance with GAAP;
(h)    easements or similar encumbrances, the existence of which does not
materially impair the use or value of the property subject thereto for the
purposes for which it is held or was acquired;
(i)    lessors’ and landlords’ Liens on fixtures and movable property (other
than computer equipment) located on premises leased in the ordinary course of
business, and any deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(j)    Liens consisting of leases (whether “true” leases or capitalized leases)
of computer or other office equipment entered into in the ordinary course of
business;
(k)    Liens granted to the Borrower or HEICO Aerospace Holdings Corp. securing
loans to Parts Advantage;
(l)    Liens with respect to Investments of fully collateralized repurchase
agreement that are permitted under Section 7.04;
(m)    any Lien securing Debt of a Restricted Subsidiary (i) existing on any
asset of any Person at the time such Person becomes a Restricted Subsidiary,
(ii) existing on any asset of any Person at the time such Person is merged with
or into the Borrower or any Restricted Subsidiary or (iii) existing on any asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary;
provided, that any such Lien referred to in clauses (i), (ii) and (iii) was not
created in the contemplation of any of the foregoing, and any such Lien secures
only those obligations which it secures on the date that such Person becomes a
Restricted Subsidiary or the date of such merger or the date of such
acquisition;


-81-



--------------------------------------------------------------------------------




(n)    any Lien created in connection with the refinancing, renewal or extension
of any obligations, Debt or claims secured by a Lien of the type described in
subsections (d), (e), (f), (g), (l) and (m) above which is limited to the same
property; provided that the aggregate amount of the Debt or claims secured by
such refinancing, renewal or extension Lien does not exceed the aggregate amount
thereof secured by the Lien so refinanced, renewed or extended and outstanding
at the time of such refinancing, renewal or extension, plus any fees, costs and
expenses incurred in connection with such refinancing, renewal or extensions;
(o)    Liens securing Permitted Real Estate Debt;
(p)    [reserved];
(q)    Liens in connection with the deposit of cash or cash equivalents from the
proceeds of any Refinancing Debt;
(r)    any licenses, covenants not to sue or other rights granted to third
parties under patents, trademarks, service marks, trade names, copyrights or
other intellectual property of the Borrower or any Restricted Subsidiary in the
ordinary course of business; and
(s)    any other Liens (other than Liens set forth in subsections (a) through
(r)), provided that the aggregate amount of Debt and other indebtedness secured
by all such Liens permitted under this subsection (s), including any Liens
described in Section 6.08, with respect to which an equal and ratable Lien has
not been granted to secure the Obligations, shall not at any time exceed 5% of
the Consolidated Total Assets as of the last day of the most recently ended
Fiscal Quarter or Fiscal Year for which a Compliance Certificate has been
delivered pursuant to Section 6.04.
7.02    Merger, Consolidation and Sale of Assets.
(a)    Merge or consolidate with or sell, assign, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to any Person, or
permit any of its Restricted Subsidiaries that are Material Subsidiaries (or any
group of the Restricted Subsidiaries which taken as a whole would constitute a
Material Subsidiary) to do so, except that (i) any such Restricted Subsidiary
(or group of Restricted Subsidiaries) may merge into or consolidate with or
transfer assets to the Borrower or any other Restricted Subsidiary or (ii) any
other such Restricted Subsidiary (or group of Restricted Subsidiaries) and the
Borrower may merge with any other Person provided in each case that, immediately
thereafter and giving effect thereto, no event shall have occurred and be
continuing which constitutes a Default or an Event of Default and, in the case
of any such merger or consolidation to which the Borrower is a party, the
Borrower is the surviving corporation.
(b)    Sell, assign, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of the assets of any
line of business or other division of the Borrower or any Restricted Subsidiary,
including through a spin-off, reverse spin-off, split-off or similar transaction
(each, a “Divestiture”), except that the Borrower or any Restricted Subsidiary
may undertake (i) any transfer of assets to the Borrower or to any wholly-owned
Restricted Subsidiary, as applicable, provided that, after the consummation of
any such


-82-



--------------------------------------------------------------------------------




Divestiture, the Borrower shall not distribute any dividend to the shareholders
of the Borrower payable in capital stock of such Restricted Subsidiary or any
successor or assignee Restricted Subsidiary to which such assets have
subsequently been transferred except in compliance with Section 7.02(b)(ii),
(ii) Divestiture of properties or assets constituting all or a substantial part
of the properties or assets of any line of business or other division of the
Borrower or any Restricted Subsidiary or necessary for the proper conduct of the
business of the Borrower or any Restricted Subsidiary in an aggregate fair
market value in any Fiscal Year not to exceed 5% of the Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries taken as a whole as of
the last day of the immediately preceding Fiscal Year and (iii) the issuance of
Equity Interests by a Restricted Subsidiary to a Person other than to the
Borrower or a Restricted Subsidiary in an equity offering or private issuance to
raise equity capital or establish a joint venture; provided that after giving
effect thereto (w) no Event of Default has occurred and is continuing, (x) the
Borrower continues to own and control, directly or indirectly, at least 50% of
the Equity Interests of such Subsidiary, (y) the Borrower continues, directly or
through one or more of its Restricted Subsidiaries, to control such Subsidiary
and such Subsidiary remains a Subsidiary in accordance with GAAP after giving
effect to such equity issuance and (z) if such Subsidiary is a Guarantor, such
Subsidiary remains a Guarantor.
7.03    Sale and Leaseback. Enter into any arrangement with any investor or to
which such investor is a party providing for the leasing by the Borrower or any
Restricted Subsidiary of real or personal property which has been or is to be
sold or transferred by the Borrower or any Restricted Subsidiary to such
investor or to any Person to whom funds have been or are to be advanced by such
investor on the security of such property or rental obligations of the Borrower
or any Restricted Subsidiary; provided that the Borrower or any Restricted
Subsidiary may enter into any such arrangement if the sum of (a) the aggregate
monetary obligations in respect of all such transactions, including the proposed
sale-leaseback transaction, plus (b) the aggregate amount of Debt secured by any
Liens permitted by Section 7.01(s), shall not exceed 5% of the Consolidated
Total Assets as of the last day of the most recently ended Fiscal Quarter or
Fiscal Year for which a Compliance Certificate has been delivered pursuant to
Section 6.04.
7.04    Investments. Purchase, hold or acquire, or permit any Restricted
Subsidiary to purchase, hold or acquire (in each case, including pursuant to any
merger of a Subsidiary with any Person that was not a wholly-owned Restricted
Subsidiary prior to such merger), any Equity Interest, evidence of indebtedness
or other securities (including any option, warrant, or other right to acquire
any of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person (all of the foregoing being collectively
called “Investments”), or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit, or create or form any Subsidiary, except:
(a)    Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.04 (including Investments in Subsidiaries),
together with additional Investments made after the Closing Date in the Equity
Interest of Subsidiaries listed on Schedule 7.04 so long as no Event of Default
has occurred or would result after giving effect to such additional Investment;


-83-



--------------------------------------------------------------------------------




(b)    Permitted Investments;
(c)    mergers, consolidations or acquisitions made in compliance with Section
7.02;
(d)    Investments made by the Borrower or any of its Restricted Subsidiaries in
or to any Domestic Subsidiary (other than an Unrestricted Subsidiary);
(e)    other Investments made by the Borrower or any of its Restricted
Subsidiaries in or to any Person so long as no Default or Event of Default has
occurred and is continuing or, after giving pro forma effect thereto, would
result therefrom (including under Section 7.07); provided, however, that the
aggregate amount of Investments under this clause (e) after the Closing Date by
the Borrower or its Restricted Subsidiaries in or to Unrestricted Subsidiaries
(including any deemed investment pursuant to Section 10.25) or Foreign
Subsidiaries shall not exceed, in the aggregate at any time outstanding: (i)
$400,000,000, plus (ii) 50% of Consolidated Net Income earned during the period
commencing July 31, 2017 through the end of the Fiscal Quarter immediately
preceding the date of determination, plus (iii) the net cash proceeds received
by the Borrower or any Restricted Subsidiary from the issuance of Equity
Interests to any Person other than the Borrower and its Restricted Subsidiaries;
(iv) the net cash proceeds received by the Borrower or any Restricted Subsidiary
from the sale of any Investment made pursuant to this subsection to any Person
other than the Borrower and its Restricted Subsidiaries (e); and (v) the fair
market value of any Investment in an Unrestricted Subsidiary pursuant to this
subsection (e) subsequently designated as a Restricted Subsidiary;
(f)    Investments received in connection with a bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(g)    loans or advances to employees, officers or directors of the Borrower or
any Restricted Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate
outstanding amount of all such loans and advances does not exceed $10,000,000 at
any time;
(h)    Hedging Arrangements permitted by Section 7.09, and
(i)    Investments made in connection with employee benefit and retirement plans
so long as such Investments are (i) funded solely from the proceeds of employee
contributions (including bonus deferral) and employer matching contributions,
and (ii) made in the ordinary course of business and as permitted by such
employee benefit and retirement plans.
7.05    Indebtedness. Create, assume, incur or suffer to exist, or allow any
Restricted Subsidiary to create, assume, incur or suffer to exist, any Debt,
except:
(a)    Debt created pursuant to the Loan Documents;
(b)    Debt of the Borrower and its Restricted Subsidiaries existing on the date
hereof and set forth on Schedule 7.05 and extensions, renewals, modifications,
refinancings and


-84-



--------------------------------------------------------------------------------




replacements of any such Debt that do not increase the outstanding principal
amount thereof (immediately prior to giving effect to such extension, renewal,
modification, refinancing or replacement, except for increases in the amount of
any fees, costs and expenses incurred in connection with any such extension,
renewal, modification, refinancing or replacement) or shorten the maturity or
the weighted average life thereof;
(c)    Debt of the Borrower or any Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Debt assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided, that such Debt is incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvements or extensions, renewals, and replacements of any such Debt that do
not increase the outstanding principal amount thereof (immediately prior to
giving effect to such extension, renewal or replacement) or shorten the maturity
or the weighted average life thereof;
(d)    Permitted Real Estate Debt;
(e)    Debt of the Borrower owing to any Restricted Subsidiary and of any
Restricted Subsidiary owing to the Borrower or any other Restricted Subsidiary;
provided, that any such Debt that is owed by a Subsidiary that is a Foreign
Subsidiary or an Unrestricted Subsidiary shall be subject to Section 7.04(e);
(f)    Debt of any Person which becomes a Restricted Subsidiary or is otherwise
acquired by the Borrower or its Restricted Subsidiaries (whether by merger,
consolidation or otherwise) after the date of this Agreement; provided that such
Debt exists at the time that such Person becomes a Subsidiary (or is otherwise
acquired) and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or being otherwise acquired);
(g)    guarantees by the Borrower of Debt of any Restricted Subsidiary and by
any Restricted Subsidiary of Debt of the Borrower or any other Restricted
Subsidiary; provided, that guarantees by the Borrower or any Guarantor of Debt
of any Subsidiary that is a Foreign Subsidiary or an Unrestricted Subsidiary
shall be subject to Section 7.04(e);
(h)    Debt incurred by any non-wholly owned Subsidiary that is not a Guarantor
so long as the aggregate principal amount of such Debt committed or incurred by
such Subsidiary pursuant to this Section 7.05(h), when aggregated with all
preferred stock or other preferred equity interests issued by such Subsidiary
pursuant to the following paragraph, does not, at any time outstanding, exceed
the greater of (i) $10,000,000 or (ii) 50% of the Non-Guarantor Subsidiary Net
Worth of such Subsidiary;
(i)    Hedging Arrangements permitted under Section 7.09; and
(j)    any other Debt of the Borrower or any Restricted Subsidiary that is a
Guarantor; provided that (x) after giving effect to the incurrence thereof, the
Borrower and its Restricted Subsidiaries would be in pro forma compliance with
the Total Leverage Ratio required under Section 7.07 and (y) to the extent such
Debt is secured, such Lien is permitted under Section 7.01(a) or Section
7.01(s).


-85-



--------------------------------------------------------------------------------




The Borrower will not, and will not permit any Restricted Subsidiary to, issue
any preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by Borrower or such Restricted
Subsidiary at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Debt or
preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the date
that is 91 days after the Maturity Date; provided, however, that the Borrower or
any Restricted Subsidiary may issue such preferred stock or other preferred
equity interests so long as the aggregate amount of the redemption or repurchase
price of such preferred stock or other preferred equity interests issued by
Borrower and its Restricted Subsidiaries, when aggregated with Debt committed or
incurred by Borrower and its Restricted Subsidiaries, does not exceed the
limitations set forth in Section 7.05(j).


7.06    Use of Proceeds. Use, or allow any Restricted Subsidiary to use,
directly or indirectly, the proceeds of any Loan or any L/C Borrowing for
purposes of undertaking or accomplishing a Hostile Acquisition, or for any
purpose in contravention of applicable Laws.
7.07    Financial Covenants. Permit to exist, with respect to the Borrower and
its Restricted Subsidiaries, on a consolidated basis, as of the last day of any
Fiscal Quarter, commencing with the Fiscal Quarter ending October 31, 2017, the
Total Leverage Ratio to be greater than 3.75:1.00; provided, that during any
Material Acquisition Period, the Borrower shall not permit the Total Leverage
Ratio to be greater than 4.25:1.00.
(a)    Permit to exist, with respect to the Borrower and its Restricted
Subsidiaries, on a consolidated basis, as of the last day of any Fiscal Quarter,
commencing with the Fiscal Quarter ending October 31, 2017, the Interest
Coverage Ratio to be less than 2.50:1.00.
7.08    Restrictive Agreements. Enter into, incur or permit to exist, or permit
any Restricted Subsidiary to, enter into, incur or permit to exist, directly or
indirectly, any agreement that prohibits, restricts or imposes any condition
upon the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to its common stock, to make or repay loans or
advances to the Borrower or any other Restricted Subsidiary or to transfer any
of its property or assets to the Borrower or any Restricted Subsidiary (each, a
“Restrictive Covenant”); provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed (x) by Law, (y) by this Agreement or any
other Loan Document, or any other agreement or instrument governing Debt
permitted to be incurred and outstanding hereunder, in each case so long as any
such Restrictive Covenant is not materially more restrictive than the equivalent
covenant under this Agreement, or (z) customary terms of operating agreements,
shareholders’ agreements or other agreements relating to Investments in joint
ventures, equity investments or non-wholly owned Subsidiaries made in compliance
with Section 7.04, and (ii) the foregoing shall not apply to customary
restrictions and conditions contained in (w) agreements relating to the sale or
change of control (whether by merger, sale of stock or other structure) of the
Borrower or any Restricted Subsidiary pending such transaction, provided such
restrictions and conditions apply only to the Restricted Subsidiary or entities
to be sold and such sale is not prohibited hereunder or, if prohibited, the
terms of such sale provide for the payment in full of the Obligations
concurrently with the consummation of such transaction, (x) Debt secured by a
Lien permitted to be incurred hereunder if such restrictions and


-86-



--------------------------------------------------------------------------------




conditions apply only to the property or assets securing such Debt (and in the
case of Liens permitted under Section 7.01(a)(z), any such Restrictive Covenant
is not materially more restrictive than the equivalent covenant under this
Agreement), (y) agreements existing with respect to any Person or assets at the
time such Person or assets are acquired not created in contemplation of such
acquisition, or (z) customary provisions in leases and other contracts
restricting the assignment thereof.
7.09    Hedging Arrangements. Enter into, or permit any of the Restricted
Subsidiaries to enter into, any Hedging Arrangement, other than Hedging
Arrangements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Arrangement entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Arrangement under which the Borrower or any of the
Restricted Subsidiaries is or may become obliged to make any payment (i) in
connection with the purchase by any third party of any common stock or any Debt
or (ii) as a result of changes in the market value of any common stock or any
Debt; but excluding any Hedging Arrangement tied to the market value of any
common stock, equity security or any Debt if the Borrower holds an investment in
such common stock, equity security or Debt at the time the Hedging Arrangement
is executed) is not a Hedging Arrangement entered into in the ordinary course of
business to hedge or mitigate risks.
7.10    Restricted Payments. Declare or make, or permit any of its Restricted
Subsidiaries to declare or make, directly or indirectly, any dividend or
distribution on any class of their respective Equity Interests, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any of their respective shares of Equity Interests, or any prohibited (pursuant
to any applicable subordination agreement) payment of Debt of the Borrower or
any of its Restricted Subsidiaries subordinated to the Obligations of the
Borrower or any Guarantee thereof or any options, warrants, or other rights to
purchase such Equity Interest or such Debt, whether now or hereafter outstanding
(each, a “Restricted Payment”), or agree to pay or make, or permit any of its
Restricted Subsidiaries to agree to pay or make (except in each case, pursuant
to a Permitted Agreement) any Restricted Payment not otherwise permitted below,
except for (i) dividends payable by the Borrower or any Restricted Subsidiary
solely in shares of any class of its common stock, (ii) Restricted Payments that
constitute Investments permitted under Section 7.04 or are made in connection
with mergers, consolidations, acquisitions and Divestitures permitted in Section
7.02, (iii) Restricted Payments made by any Restricted Subsidiary to the
Borrower or to another Restricted Subsidiary, and to any other shareholders of
such Restricted Subsidiary on a pro rata basis if such Restricted Subsidiary is
not wholly owned by the Borrower and/or other wholly owned Restricted
Subsidiaries, (iv) Restricted Payments paid in cash to the extent that (x) no
Default or Event of Default has occurred and is continuing at the time such
Restricted Payment is paid or redemption is made, and (y) the aggregate amount
of all such Restricted Payments made by the Borrower and its Restricted
Subsidiaries under this clause (iv) does not exceed $250,000,000 during the term
of this Agreement; (v) the repurchase, redemption or other acquisition of Equity
Interests by the Borrower or any of its Restricted Subsidiaries held by
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates), upon their death, disability, retirement, severance or
termination of employment or service; (vi) the cashless exercise of options and
warrants for shares of Equity Interest; (vii) Restricted Payments pursuant to
and in accordance with customary stock option plans


-87-



--------------------------------------------------------------------------------




or other benefit plans established in the ordinary course of business, and
(viii) other Restricted Payments paid in cash so long as (x) no Default or Event
of Default has occurred and is continuing or, after giving pro forma effect
thereto, would result therefrom and (y) the Borrower’s Total Leverage Ratio,
after giving pro forma effect to any such Restricted Payment (including any Debt
incurred to fund such Restricted Payment) does not exceed the then current Total
Leverage Ratio required under Section 7.07(a) less 0.50:1.00.
7.11    Transactions with Affiliates. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other material transactions with, any of
its Affiliates, except (a) at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties (provided that the
foregoing restriction shall not apply to employment agreements with Affiliates
approved in good faith by the Board of Directors of the Borrower or any
compensation or similar committee of the Board of Directors), (b) transactions
between or among the Borrower and any Restricted Subsidiary not involving any
other Affiliates, (c) any Restricted Payment permitted by Section 7.10, (d)
customary fees and expenses paid to members of the Board of Directors of the
Borrower and its Subsidiaries for their services as directors which in the case
of director fees, are not in excess of the highest fees paid to any director who
is not an Affiliate of the Borrower or any Subsidiary and (e) transactions with
Parts Advantage or any other entity that the Borrower or its Restricted
Subsidiaries has invested in pursuant to Section 7.04, in each case, entered
into in good faith and in the best interests of the Borrower.
ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES
If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)    Non-Payment. The Borrower shall fail to pay (i) any amount of principal
of any Loan or any L/C Borrowing when due; (ii) any interest on any Loan when
due and such failure shall remain unremedied for five days; or (iii) within ten
days after the same becomes due and the Borrower shall have received written
notice thereof from the Administrative Agent or any Lender, any other amount
payable hereunder or under any other Loan Document; or
(b)    Specific Covenants.
(i)    The Borrower shall have failed to perform or observe any term, covenant
or agreement contained in any of Sections 6.01(e), 6.02 (with respect to
Borrower’s or any Restricted Subsidiary’s existence), 6.05 or Article VII; or
(ii)    The Borrower shall have failed to perform or observe any term, covenant
or agreement contained in any of Sections 6.01(a) or (b) or 6.04 and such
failure continues for 30 days after the earlier of (i) written notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender
or (ii) a Responsible Officer of the Borrower becomes aware


-88-



--------------------------------------------------------------------------------




or, through the exercise of reasonable diligence, should have become aware of
such failure; or
(c)    Other Defaults. The Borrower shall have failed to perform or observe any
other covenant or agreement (not specified in subsection (b) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or
(d)    Representations and Warranties. Any representation or warranty made or
deemed made by the Borrower herein or by the Borrower (or any of its officers)
in connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or
(e)    Payment of Debt. The Borrower or any of its Restricted Subsidiaries shall
(i) fail to make any principal payment on account of any Debt (excluding the
Obligations) or Hedging Arrangement of the Borrower or such Restricted
Subsidiary (as the case may be) having an outstanding principal amount (or Net
Mark-to-Market Exposure in the case of a Hedging Arrangement) individually or in
the aggregate that exceeds $75,000,000 (including any interest or premium
thereon), when due (whether at scheduled maturity, upon required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt or Hedging Arrangement, or (ii) fail to perform or observe
any term, covenant or condition on its part to be performed or observed under
any agreement or instrument relating to any such Debt (but not including Hedging
Arrangements) when required to be performed or observed, and such failure shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such failure to perform or observe is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt that aggregates to more than $75,000,000 shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment and other than as a consequence of the sale, pledge or other
disposition by the Borrower of Margin Stock), prior to the stated maturity
thereof; or
(f)    Insolvency Proceedings, Etc. (i) The Borrower or any Restricted
Subsidiary that is a Material Subsidiary shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any Restricted Subsidiary that is a Material
Subsidiary shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against the Borrower or any Restricted Subsidiary
that is a Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period in excess of 60 days; or (iii) there shall
be commenced against the Borrower or any Restricted Subsidiary that is a
Material Subsidiary any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such


-89-



--------------------------------------------------------------------------------




relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any Restricted Subsidiary that is a Material Subsidiary shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clauses (i), (ii), or (iii) above; or (v) the
Borrower or any Restricted Subsidiary that is a Material Subsidiary shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
(g)    Judgments. A final judgment or order known to the Borrower for the
payment of money in excess of $75,000,000, or its equivalent in another
applicable currency (exclusive of the amount thereof covered by insurance,
provided that the insurance carrier has acknowledged coverage), or any other
final non-monetary judgment otherwise having a Material Adverse Effect, shall be
rendered against the Borrower or any Restricted Subsidiary and not paid and
either (i) enforcement proceedings shall have been commenced upon such judgment
or order and such proceedings are not being contested in good faith or (ii) a
stay of enforcement of such judgment or order or similar relief, by reason of a
pending appeal or otherwise, shall not be in effect with respect to such
judgment or order for any period of 30 consecutive days; provided that the
circumstances described in clause (i) or (ii) above, as to such a judgment or
order which is rendered by any foreign Governmental Authority in an amount not
exceeding the Dollar Equivalent of $75,000,000 and which has not been confirmed
in any way by any Governmental Authority in the United States shall not give
rise to any Event of Default under this subsection (g) if the Lenders shall have
been furnished (promptly after the Borrower shall have knowledge of the
commencement of any such proceedings or any such 30 day period and promptly upon
obtaining knowledge of any material change in such circumstances) with a copy
(certified by a Responsible Officer of the Borrower) of a resolution adopted by
the board of directors or a committee of the board of directors of the Borrower
to the effect that, having considered the advice of counsel, it has been
determined to be in the best interests of the Borrower to permit such
circumstances to exist and directing the appropriate officers of the Borrower to
notify the Lenders of all material developments relating to such judgment or
order (including any significant modification of such determination); or
(h)    ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Single Employer Plan for which a statutory or class exemption is not available
or a private exemption therefore has not previously been obtained, (ii) any
failure to satisfy the “minimum funding standard” (as defined in Section 412 of
the Code or Section 302 of ERISA) with respect to any Single Employer Plan,
whether or not any funding deficiency related thereto is waived, (iii) a
Reportable Event shall occur with respect to any Single Employer Plan, or
proceedings shall commence to have any Single Employer Plan terminated or to
have a trustee appointed, or a trustee shall be appointed, to administer any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Administrative
Agent, likely to result in the termination of such Plan for purposes of Title IV
of ERISA at a time when such Single Employer Plan’s liabilities exceed its
assets, (iv) any Single Employer Plan shall terminate in a “distress
termination” (as defined in Section 4041(c) of ERISA) or (v) the Borrower or any
Commonly Controlled Entity shall, or in the reasonable opinion of the
Administrative Agent is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be


-90-



--------------------------------------------------------------------------------




expected to subject the Borrower or any of its Restricted Subsidiaries to any
tax, penalty or other liabilities in the aggregate in excess of $50,000,000; or
(i)    Invalidity of Loan Documents. Any material provision of this Agreement or
any material provision of any other Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or the Borrower or any
Guarantor denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document; or
(j)    Change of Control. There occurs any Change of Control of the Borrower;
then, and in every such event (other than an event with respect to the Borrower
or any Restricted Subsidiary that is a Material Subsidiary described in
subsection (f) above), and at any time thereafter during the continuance of such
event, the Administrative Agent, at the request of the Required Lenders, shall,
by notice to the Borrower, take any of the following actions, at the same or
different times: (i) declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated; (ii) declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; (iii) require that the Borrower Cash Collateralize the
L/C Exposure (in an amount equal to the then Outstanding Amount thereof); and
(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in subsection
(f) above with respect to the Borrower or any Restricted Subsidiary that is a
Material Subsidiary, the Commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Exposure as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
ARTICLE IX.    
ADMINISTRATIVE AGENT
9.01    Appointment and Authorization of Administrative Agent.
(a)    Each Lender hereby irrevocably (subject to Section 9.09) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship


-91-



--------------------------------------------------------------------------------




with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuers with respect thereto;
provided, however, that each L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken, omissions of or suffered by any L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX included such L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to such L/C Issuer.
9.02    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
9.03    Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by the Borrower or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower or any of its Affiliates.
9.04    Reliance by Administrative Agent.
(a)    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent,


-92-



--------------------------------------------------------------------------------




certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation (including any electronic message,
posting or other distribution) believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders or all the Lenders if applicable and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and participants. Where this Agreement expressly
permits or prohibits an action unless the Required Lenders or all the Lenders if
applicable otherwise determine, the Administrative Agent shall, and in all other
instances, the Administrative Agent may, but shall not be required to, initiate
any solicitation for the consent or a vote of the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
9.05    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
9.06    Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that neither any L/C Issuer nor any Agent-Related Person has
made any representation or warranty to it, and that no act by the Administrative
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of the Borrower or any of its Affiliates,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative


-93-



--------------------------------------------------------------------------------




Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, neither any L/C Issuer nor the Administrative
Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower or
any of its Affiliates which may come into the possession of any Agent-Related
Person.
9.07    Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent in its capacity as such and each Agent-Related Person while
acting for or on behalf of the Administrative Agent in such capacity (to the
extent not reimbursed by or on behalf of the Borrower and without limiting the
obligation of the Borrower to do so), pro rata based on the applicable Pro Rata
Shares (at the time the claim was asserted), and hold harmless the
Administrative Agent in its capacity as such and each Agent-Related Person while
acting for or on behalf of the Administrative Agent in such capacity from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to the Administrative Agent or
any Agent-Related Person of any portion of such Indemnified Liabilities
resulting from such Person’s gross negligence or willful misconduct (as
determined by a final, non-appealable judgment of a court of competent
jurisdiction); provided, further, however, that no action taken in accordance
with the directions of the Required Lenders or all the Lenders if applicable
shall be deemed to constitute gross negligence, bad faith or willful misconduct
for purposes of this Section. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation or
replacement of the Administrative Agent.
9.08    Administrative Agent in its Individual Capacity. SunTrust Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting


-94-



--------------------------------------------------------------------------------




or other business with the Borrower and its Affiliates as though SunTrust Bank
were not the Administrative Agent or an L/C Issuer hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, SunTrust Bank or its Affiliates may receive information regarding
the Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrower or any such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, SunTrust Bank shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent
or an L/C Issuer, and the terms “Lender” and “Lenders” include SunTrust Bank in
its individual capacity.
9.09    Successor Administrative Agent.
(a)    The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders, with a copy to Borrower. If the Administrative Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor administrative agent for the Lenders, the appointment of
which successor administrative agent shall be subject to the consent of the
Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor administrative agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor
administrative agent from among the Lenders.
(b)    Upon the acceptance of its appointment as successor administrative agent
hereunder, such successor administrative agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.03 and 10.13 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Required Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
(c)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 3.10(a), then any L/C Issuer and the
Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as an L/C Issuer or as Swingline Lender, as the
case may be, effective at the close of business New York, New York time on a
date specified in such notice (which date may not be less than five (5) Business
Days after the date of such notice).
9.10    Other Agents, Lead Arrangers. None of the Lenders identified on the
facing page or signature pages of this Agreement as a “Joint Book Manager”,
“Joint Lead Arranger” or “Co-Syndication Agent” shall have any right, power,
obligation, liability, responsibility or duty


-95-



--------------------------------------------------------------------------------




under this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on the Administrative
Agent, the L/C Issuers or any of the Lenders so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
9.11    Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
9.12    Administrative Agent May File Proofs of Claim.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or any Outstanding Amount
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Outstanding Amounts and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and its agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Section 10.04) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the


-96-



--------------------------------------------------------------------------------




Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.04
and Section 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
ARTICLE X.    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
to any departure by the Borrower therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall, unless in writing and signed by each of the Lenders directly affected
thereby and by the Borrower, do any of the following:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article VIII);
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the proviso below) any fees
or other amounts payable hereunder or under any other Loan Document; provided,
however, that only the consent of the Required Lenders and the Borrower shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;
(d)    change the definition of “Required Lenders” or the percentage of the
Aggregate Commitments or of the aggregate unpaid principal amount of the Loans
and L/C Exposure which is required for the Lenders or any of them to take any
action hereunder;
(e)    change the Pro Rata Share or Voting Percentage of any Lender (except for
any such change resulting from Section 2.15, Section 3.06(b) or Section 10.15)
or a Lender’s right to receive its Pro Rata Share of payments or proceeds under
Sections 2.11 and 2.12;
(f)    amend this Section, or Section 2.12, or any provision herein providing
for consent or other action by all the Lenders; or
(g)    release any Guarantor from its Guarantee other than a release made in
accordance with the applicable provisions of this Agreement or such Guarantee;


-97-



--------------------------------------------------------------------------------




and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of an L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Lender in addition to the Required Lenders or all the
Lenders, as the case may be, affect the rights or duties of the Swingline Lender
under this Agreement or any Swingline Loan made or to be made by it; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the respective parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended, and amounts
payable to such Lender hereunder may not be permanently reduced, without the
consent of such Lender (other than reductions in fees and interest in which such
reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05), such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.
10.02    Notices and Other Communications; Facsimile Copies; General. Unless
otherwise expressly provided herein, all notices, requests, demands, consents
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
(i) specified for notices on Schedule 10.02 in the case of the Borrower, the
Administrative Agent or SunTrust Bank as an L/C Issuer, (ii) set forth in the
Administrative Questionnaire or the Assignment and Acceptance executed by such
Lender, in the case of any other Lender or L/C Issuer, or (iii) in the case of
the Borrower, the Administrative Agent or any L/C Issuer, as shall be otherwise
designated by such party in a notice to the other parties, and in the case of
any other party, as shall be otherwise designated by such party in a notice to
the Borrower, the Administrative Agent and the L/C Issuers. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the intended recipient and (ii) (A) if delivered
by hand or by courier, when signed for by the intended recipient; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the Administrative Agent and
the L/C Issuers pursuant to Article II shall not be effective until actually
received by such Person. Any notice or other communication permitted to be
given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient


-98-



--------------------------------------------------------------------------------




at the number specified on Schedule 10.02, it being understood and agreed that a
voicemail message shall in no event be effective as a notice, communication or
confirmation hereunder.
(a)    Effectiveness of Facsimile/PDF Documents and Signatures. The Loan
Documents may be transmitted and/or signed by facsimile or by electronic mail in
pdf form. The effectiveness of any such documents and signatures shall, subject
to applicable Law, have the same force and effect as manually-signed originals
and shall be binding on the Borrower, the Administrative Agent, the L/C Issuers
and the Lenders. The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.
(b)    Reliance by Administrative Agent and Lenders. The Administrative Agent,
the L/C Issuers and the Lenders shall be entitled to rely and act upon, and
shall not have any liability to the Borrower or any other Person in respect of,
any notices (including telephonic Revolving Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
(c)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II unless such Lender, L/C Issuer, as applicable, and the Administrative
Agent have agreed to receive notices under such Article by electronic
communication and have agreed to the procedures governing such communications.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
10.03    No Waiver; Cumulative Remedies. No failure by any Lender, L/C Issuer or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial


-99-



--------------------------------------------------------------------------------




exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
10.04    Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
incurred by the Administrative Agent, and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such non-duplicative costs
and expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. The Borrower shall not be required to pay the fees and expenses of
more than one counsel for the Administrative Agent or any Lender under clause
(b) of this section unless there is a reasonable likelihood of a conflict of
interest or the employment of separate counsel has been authorized by the
Borrower (such authorization not to be unreasonably withheld or delayed beyond a
period of three (3) Business Days). The agreements in this Section 10.04 shall
survive the termination of the Commitments and repayment of all other
Obligations.
10.05    Indemnification by the Borrower.
(a)    Whether or not the transactions contemplated hereby are consummated, the
Borrower agrees to indemnify, save and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, advisors, agents and attorneys-in-fact (collectively the “Indemnitees”)
from and against: (a) any and all claims, demands, actions or causes of action
that are asserted against any Indemnitee by any Person relating directly or
indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against the Borrower, any of its Affiliates or any of
their respective officers or directors; (b) any and all claims, demands, actions
or causes of action that may at any time (including at any time following
repayment of the Obligations and the resignation or removal of the
Administrative Agent or the replacement of any Lender) be asserted or imposed by
the Borrower, any of its Affiliates or any other Person against any Indemnitee,
arising out of or relating to, the Loan Documents, the Commitments or the use or
contemplated use of the proceeds of any Credit Extension; (c) any administrative
or investigative proceeding by any Governmental Authority arising out of or
related to a claim, demand, action or cause of action described in subsection
(a) or (b) above; (d) any and all liabilities (including liabilities under
indemnities), losses, costs or expenses (including Attorney Costs) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim,


-100-



--------------------------------------------------------------------------------




demand, action, cause of action or proceeding, or as a result of the preparation
of any defense in connection with any foregoing claim, demand, action, cause of
action or proceeding, in all cases, whether or not arising out of the negligence
of an Indemnitee, and whether or not an Indemnitee is a party to such claim,
demand, action, cause of action or proceeding; and (e) any civil penalty or fine
assessed by OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof, by
the Administrative Agent or any Lender as a result of conduct of the Borrower
that violates a sanction enforced by OFAC (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification from the Borrower (i) for any claim caused by its own gross
negligence, bad faith or willful misconduct, or that of any of its Affiliates,
directors, officers, employees, counsel, advisors, agents, or attorneys-in-fact;
as determined by a court of competent jurisdiction by final nonappealable
judgment, or (ii) for any loss or Indemnified Liabilities asserted against it by
another Indemnitee, so long as such loss or Indemnified Liability does not
involve an act or omission by either the Borrower or any of its affiliates and
are not brought against such Indemnitee in such capacities as an agent,
arranger, or similar role under this Agreement. The agreements in this Section
10.05 shall survive the termination of the Commitments and repayment of all
other Obligations. In no case shall the Borrower be required to indemnify an
Indemnitee in respect of any indirect or special or consequential damages,
except to the extent any such damages are paid or payable by an Indemnitee.
(b)    The Administrative Agent and each Lender agree that if any investigation,
litigation, suit, action, or proceeding is asserted or threatened in writing or
instituted against it or any other Indemnitee, or any remedial, removal or
response action is requested of it or any other Indemnitee for which the
Administrative Agent or any Lender may desire indemnity or defense hereunder,
the Administrative Agent or such Lender shall, to the extent permitted or
practicable, promptly notify the Borrower thereof in writing; provided that any
failure on the part of the Administrative Agent or any Lender to provide such
notice shall not be deemed a waiver of the rights of the Administrative Agent or
any such Lender to seek indemnity from the Borrower in respect of any such
investigation, litigation, suit, proceeding or action. The Borrower shall not be
required to pay the fees and expenses of more than one counsel for the
Indemnitees in respect of any single action, suit or proceeding unless any
Indemnitee is advised by its counsel that there may be defenses available to it
which are not available to the other Indemnitees or that there is a reasonable
likelihood of a conflict between its interests and those of the other
Indemnitees, or unless the employment of separate counsel has been authorized by
the Borrower (such authorization not to be unreasonably withheld or delayed
beyond a period of three (3) Business Days); provided that no such authorization
shall be required upon the occurrence and continuance of an Event of Default to
the extent the retainage of such separate counsel is otherwise reasonable under
the circumstances.
10.06    Payments Set Aside. To the extent that the Borrower makes a payment to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment


-101-



--------------------------------------------------------------------------------




had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
10.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Exposure or Swingline Loans at the time owing to it));
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent, shall not be less than $5,000,000 (and in minimum
increments of $1,000,000 in excess thereof) in the case of any assignment of a
Commitment unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, and (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 10.04 and 10.05); provided that, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not


-102-



--------------------------------------------------------------------------------




comply with this subsection (b) of this Section shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section. Upon its receipt
of a duly executed Assignment and Acceptance, the Administrative Agent shall
notify the Borrower and the Lenders of the effective date thereof.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
that are in the business of making and/or investing in commercial loans (other
than to Disqualified Institutions) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans (including such Lender’s participations in L/C
Exposure owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification that would (i) postpone any date upon which any
payment of money is scheduled to be paid to such Participant or (ii) reduce the
principal, interest, fees or other amounts payable to such Participant (other
than interest accruing hereunder at the “Default Rate”). Subject to subsection
(f) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.
(e)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register in the
United States on which it enters the name and address of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or other obligations


-103-



--------------------------------------------------------------------------------




under any Loan Document) except (i) to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or (ii) to the Borrower upon its request. The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(f)    A Participant shall not be entitled to receive any greater payment under
this Agreement than the Lenders would have been entitled to receive under
similar circumstances, unless the sale of the participation to such Participant
is made with the Borrower’s prior written consent. A Participant that would be a
Foreign Person if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Sections 3.01(f) and 3.09 as though it were a Lender.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(h)    If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in Section 10.07(b)), the
Borrower shall be deemed to have given its consent ten Business Days after the
date written notice thereof has been delivered by the assigning Lender to the
Borrower (through the Administrative Agent) unless such consent is expressly
refused by the Borrower prior to such tenth Business Day (except that there
shall be no deemed consent with respect to assignment to a Disqualified
Institution).
(i)    As used herein, the following terms have the following meanings:
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural Person) approved
by (1) the Administrative Agent, (2) the L/C Issuers, and (3) unless an Event of
Default specified in clauses (a) or (f) of Article VIII has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed), provided, however, that no Disqualified Institution and none of any
Defaulting Lender, the Borrower, any Subsidiary of the Borrower, or any
Affiliate of the Borrower or any Subsidiary of the Borrower shall be an Eligible
Assignee.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


-104-



--------------------------------------------------------------------------------




(j)    Notwithstanding anything to the contrary contained herein, if at any time
SunTrust Bank assigns all of its Commitment and Loans pursuant to subsection (b)
above, SunTrust Bank may, upon 30 days’ notice to the Borrower and the Lenders,
resign as L/C Issuer and Swingline Lender. In the event of any such resignation
as L/C Issuer or Swingline Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer and Swingline Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of SunTrust Bank as L/C Issuer and Swingline
Lender. SunTrust Bank shall retain all the rights and obligations of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Exposure with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund participations in Unreimbursed Amounts pursuant to Section
2.03(c)).
10.08    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) as is required in the good faith view of the
Administrative Agent or the Lenders, in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.08, to (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement or (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower; (g) with the prior written consent of the Borrower; (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 10.08 or (ii) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than the
Borrower; (i) to the National Association of Insurance Commissioners or any
other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates, (j) to the CUSIP Service Bureau or any similar organization, or (k)
to the extent requested by any regulatory agency or authority purporting to have
jurisdiction over such Lender or its Affiliates (including any self-regulatory
authority); provided that notwithstanding the foregoing, Information may not be
disclosed in violation of any applicable Law. For the purposes of this Section,
“Information” means all information received from the Borrower or its
representatives relating to the Borrower, its Subsidiaries or their business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Notwithstanding anything herein to
the contrary,


-105-



--------------------------------------------------------------------------------




any party to this Agreement (and any employee, representative, or other agent of
any party to this Agreement) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure; provided, however, that no party hereto (nor any employee,
representative or other agent of any party) may disclose any other information
that is not relevant to understanding the tax treatment and tax structure of the
transactions contemplated by this Agreement or any other information to the
extent that such disclosure would result in a violation of any federal or state
securities laws; and provided, further, that, any such information relating to
the tax treatment or tax structure is required to be kept confidential to the
extent necessary to comply with any applicable federal or state securities laws.
10.09    Set-off. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, but
excluding payroll deposits and deposits held in a bona fide custodial or
fiduciary capacity for Persons not Affiliates of the Borrower) at any time held
by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the Borrower against any and all Obligations owing to
such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
10.10    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations.
10.11    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of a counterpart
signature page via facsimile or electronic transmission (including by electronic
mail in pdf form) shall be effective as delivery of a manually executed
counterpart hereof.
10.12    Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and


-106-



--------------------------------------------------------------------------------




thereof and supersedes all prior agreements, written or oral, on such subject
matter. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
10.13    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.
10.14    Severability. Any provision of this Agreement and the other Loan
Documents to which the Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.15    Removal and Replacement of Lenders.
(a)    If (i) any Lender is a Defaulting Lender, (ii) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.01, the consent of
Required Lenders shall have been obtained but the consent of one or more other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained or (iii) under any other circumstances set forth herein
providing that the Borrower shall have the right to remove or replace a Lender
as a party to this Agreement, the Borrower may, upon notice to such Lender and
the Administrative Agent, (1) remove such Lender by terminating (on a
non-ratable basis) such Lender’s Commitment or (2) replace such Lender by
causing such Lender to assign its Commitment (without payment of any assignment
fee) pursuant to Section 10.07(b) to one or more other Lenders or Eligible
Assignees procured by the Borrower; provided, however, that (w) if the Borrower
elects to exercise such right with respect to any Lender pursuant to Section
3.06(b), it shall be obligated to remove or replace, as the case may be, all
Lenders that have made similar requests for compensation pursuant to Section
3.01, 3.04 or 3.07, (x) if the Borrower elects to exercise such right with
respect to any Non-Consenting Lender, it shall be obligated to remove or
replace, as the case may be, all other Lenders whose consent was required but
not obtained with respect to the applicable amendment, modification,
termination, waiver or consent and (y) the Borrower shall, or shall cause the
assignee Lender to, as a condition to such replacement or removal, (1) pay in
full all principal, accrued interest, accrued fees and other amounts owing to
such Lender through the date of termination or assignment (including any amounts


-107-



--------------------------------------------------------------------------------




payable pursuant to Section 3.05), (2) provide appropriate assurances and
indemnities (which may include letters of credit) to each L/C Issuer as it may
reasonably require with respect to any continuing obligation to purchase
participation interests in any L/C Exposure then outstanding, and (3) release
such Lender from its obligations under the Loan Documents. Any Lender being
replaced shall execute and deliver an Assignment and Acceptance with respect to
such Lender’s Commitment and outstanding Credit Extensions. The Administrative
Agent shall distribute an amended Schedule 2.01, which shall be deemed
incorporated into this Agreement, to reflect changes in the identities of the
Lenders and adjustments of their respective Commitments and Pro Rata Shares
resulting from any such removal or replacement.
(b)    In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, the Borrower shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Revolving
Loans of all Lenders, together with any amounts due under Section 3.05. The
Borrower may then request Revolving Loans from the Lenders in accordance with
their revised Pro Rata Shares. The Borrower may net any payments required
hereunder against any funds being provided by any Lender or Eligible Assignee
replacing a terminating Lender. The effect for purposes of this Agreement shall
be the same as if separate transfers of funds had been made with respect
thereto.
(c)    This Section shall supersede any provision in Section 10.01 to the
contrary.
10.16    Governing Law.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF FLORIDA.
(b)    THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES COURTS
LOCATED WITHIN MIAMI-DADE COUNTY IN THE STATE OF FLORIDA, AND OF ANY STATE COURT
OF THE STATE OF FLORIDA LOCATED IN MIAMI-DADE COUNTY AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
FLORIDA STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR


-108-



--------------------------------------------------------------------------------




PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE (WHICH IF NOT MADE BY
PERSONAL SERVICE SHALL ALSO BE COPIED TO THE BORROWER AT ITS ADDRESS SET FORTH
IN SCHEDULE 10.02.
10.17    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
10.18    Waiver of Right to Consequential Damages.
(a)    Except as specifically permitted pursuant to Section 10.05, to the extent
permitted by applicable Law, each party to this Agreement shall not assert, and
hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
(b)    Neither the Borrower nor any Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through Syndtrak, Intralinks or any other Internet or intranet website or other
information platform, except as a result of the Borrower’s or such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.
10.19    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR


-109-



--------------------------------------------------------------------------------




SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
10.20    Patriot Act Notice. The Administrative Agent and each Lender hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and the Guarantors which information includes the name and address of
the Borrower and the Guarantors and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower and
the Guarantors in accordance with the Patriot Act. The Borrower shall, and shall
cause each Guarantor to, provide to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.
10.21    Location of Closing. Each Lender acknowledges and agrees that it has
delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of
the Americas, New York, New York 10036. The Borrower acknowledges and agrees
that it has delivered, with the intent to be bound, its executed counterparts of
this Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 4.01,
to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York 10036. All parties agree that closing of the
transactions contemplated by this Agreement has occurred in New York.
10.22    Currency Conversion. All payments under this Agreement or any other
Loan Document shall be made in Dollars, except for Loans funded in any Foreign
Currency, which shall be repaid, including interest thereon, in such Foreign
Currency. If any payment by the Borrower or the proceeds of any collateral shall
be made in a currency other than the currency required hereunder, such amount
shall be converted into the currency required hereunder at the rate determined
by the Administrative Agent or the applicable L/C Issuer, as applicable, as the
rate quoted by it in accordance with methods customarily used by such Person for
such or similar purposes as the spot rate for the purchase by such Person of the
required currency with the currency of actual payment through its principal
foreign exchange trading office (including, in the case of the Administrative
Agent, any Affiliate) at approximately 11:00 A.M. (local time at such office)
two Business Days prior to the effective date of such conversion, provided that
the Administrative Agent or the applicable L/C Issuer, as applicable, may obtain
such spot rate from another financial institution actively engaged in foreign
currency exchange if the Administrative Agent or the applicable L/C Issuer, as
applicable, does not then have a spot rate for the required currency. The
parties hereto hereby agree, to the fullest extent that they may effectively do
so under applicable law, that (a) if for the purposes of obtaining any judgment
or award it becomes necessary to convert from any currency other than the
currency required hereunder into the currency required hereunder any amount in
connection with the Obligations, then the conversion shall be made as provided
above on the Business Day before the day on which the judgment or award is
given, (b) in the event that there is a change in the applicable conversion rate
prevailing between the Business Day before the day on which the judgment or
award is given and the date of payment, the Borrower will pay to the
Administrative Agent, for the benefit of the Lenders, such additional amounts
(if any) as may be necessary, and the Administrative Agent, on behalf of the
Lenders, will pay to the Borrower such


-110-



--------------------------------------------------------------------------------




excess amounts (if any) as result from such change in the rate of exchange, to
assure that the amount paid on such date is the amount in such other currency,
which when converted at the conversion rate described herein on the date of
payment, is the amount then due in the currency required hereunder, and (c) any
amount due from the Borrower under this Section 10.22 shall be due as a separate
debt and shall not be affected by judgment or award being obtained for any other
sum due.
10.23    Exchange Rates.
(a)    Determination of Exchange Rates. Not later than 2:00 P.M. (London time)
on each Calculation Date or upon the occurrence of an Event of Default, if any
Loans are outstanding on such date in any Foreign Currency, the Administrative
Agent shall (i) determine the Exchange Rate as of such Calculation Date with
respect to such Foreign Currencies and (ii) give notice thereof to the Lenders
and the Borrower. The Exchange Rate so determined shall become effective on the
first Business Day immediately following the relevant Calculation Date or upon
the occurrence of an Event of Default (a “Reset Date”), shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 10.22 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in
determining the Dollar Equivalent of any amounts of Foreign Currencies.
(b)    Notice of Foreign Currency Loans and Letters of Credit. Not later than
2:00 P.M. (London time) on each Reset Date and each date on which Loans
denominated in any Foreign Currencies are made or issued, if any such Loans are
outstanding on such date, the Administrative Agent shall (i) determine the
Dollar Equivalent of the aggregate principal amounts of the Loans denominated in
Foreign Currencies and (ii) notify the Lenders and the Borrower of the results
of such determination.
10.24    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II, Article III and Article IV with respect to any
Borrowing in any Foreign Currency, if (a) there shall occur on or prior to the
date of such Borrowing any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent or the
Required Lenders make it impossible for the applicable Eurocurrency Rate
Borrowing to be denominated in the Agreed Currency specified by the Borrower or
(b) the Dollar Equivalent amount of such Agreed Currency is not readily
calculable, then the Administrative Agent shall forthwith give notice thereof to
the Borrower and the Lenders and such Borrowing shall not be denominated in such
Foreign Currency, but shall be made on the date of such requested Borrowing in
Dollars in an aggregate principal amount equal to the Dollar Equivalent
specified in the Revolving Loan Notices as Base Rate Loans.
10.25    Unrestricted Subsidiaries. After the Closing Date, the Borrower shall
have the right to designate any Subsidiary from time to time as an “Unrestricted
Subsidiary” for purposes of this Agreement, by giving written notice thereof to
the Administrative Agent so long as no Default or Event of Default has occurred
and is continuing or, after giving pro forma effect thereto, would result
therefrom (including, without limitation, under Section 7.04 and Section 7.07).
The Borrower may redesignate any Unrestricted Subsidiary as a Restricted
Subsidiary so long as no Default or Event of Default has occurred and is
continuing or would result therefrom. The designation of any Subsidiary as an
Unrestricted Subsidiary subsequent to the date of this Agreement shall
constitute an Investment by the Borrower and the other Restricted Subsidiaries
therein at the date of designation


-111-



--------------------------------------------------------------------------------




in an amount equal to the fair market value of the Borrower’s or Restricted
Subsidiary’s Investment in such Subsidiary. Upon a redesignation of any
Unrestricted Subsidiary that was designated as an Unrestricted Subsidiary after
the Closing Date as a Restricted Subsidiary, the Borrower and its Restricted
Subsidiaries shall be deemed to continue to have an Investment in the Equity
Interests of an Unrestricted Subsidiary in an amount (if positive) equal to (i)
the lesser of (A) the fair market value of the Investments of the Borrower and
its Restricted Subsidiaries in such Subsidiary at the time of such redesignation
and (B) the fair market value of Investments of the Borrower and its Restricted
Subsidiaries made in connection with the designation of such Subsidiary as an
Unrestricted Subsidiary, minus (ii) the portion (proportionate to the Borrower’s
and its Restricted Subsidiaries’ Equity Interests in such Subsidiary) of the
fair market value of the Net Worth of such Subsidiary at the time of such
redesignation. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence or making, as applicable, at the time
of designation of any Investments, Debt or Liens of such Subsidiary existing at
such time.
10.26    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees and acknowledges its Affiliates’
understanding that (i) (A) the services regarding this Agreement provided by the
Administrative Agent and/or the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating and understanding,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person, and (B) neither
the Administrative Agent nor any Lender has any obligation to the Borrower or
any of its Affiliates with respect to the transaction contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and each of the
Administrative Agent and the Lenders has no obligation to disclose any of such
interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
10.27    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


-112-



--------------------------------------------------------------------------------




a.the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
b.the effects of any Bail-in Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




-113-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
HEICO CORPORATION,
as Borrower
 
 
By:
/s/ CARLOS L. MACAU, JR.
Name:
Carlos L. Macau, Jr.
Title:
Executive Vice President, Chief Financial Officer and Treasurer



































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]




-114-



--------------------------------------------------------------------------------




SUNTRUST BANK, as Administrative Agent, an L/C Issuer and a Lender
 
 
By:
/s/ JONATHAN HART
Name:
Jonathan Hart
Title:
Vice President







































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]




-115-



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and as a Lender
 
 
By:
/s/ AMY L. BROWN
Name:
Amy L. Brown
Title:
Senior Vice President







































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]




-116-



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Co-Syndication Agent and as a Lender
 
 
By:
/s/ NICOLE MCAREE
Name:
Nicole McAree
Title:
Senior Vice President











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-117-



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender
 
 
By:
/s/ JAMES L. CULLEN
Name:
James L. Cullen
Title:
Assistant Vice President











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-118-



--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as Co-Documentation Agent and as a Lender
 
 
By:
/s/ TREVOR H. WILLIAMS
Name:
Trevor H. Williams
Title:
Assistant Vice President











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-119-



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Co-Documentation Agent and as a Lender
 
 
By:
/s/ MARIA RIAZ
Name:
Maria Riaz
Title:
Authorized Signer











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-120-



--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender
 
 
By:
/s/ JENNIFER FITZGERALD
Name:
Jennifer Fitzgerald
Title:
Director











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-121-



--------------------------------------------------------------------------------




FIFTH THIRD BANK, as Co-Documentation Agent and as a Lender
 
 
By:
/s/ VIVIAN A PREMOCK
Name:
Vivian A. Premock
Title:
Sr. Vice President











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-122-



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender
 
 
By:
/s/ PAUL F. JOHNSON
Name:
Paul F. Johnson
Title:
Vice President











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-123-



--------------------------------------------------------------------------------




TD BANK N.A., as Co-Documentation Agent and as a Lender
 
 
By:
/s/ EMILY CHOTT
Name:
Emily Chott
Title:
Senior Vice President











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-124-



--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender
 
 
By:
/s/ STEPHEN J. WHITE
Name:
Stephen J. White
Title:
Senior Vice President











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-125-



--------------------------------------------------------------------------------




BANKUNITED, N.A., as a Lender
 
 
By:
/s/ VANESSA CIVALERO
Name:
Vanessa Civalero
Title:
Senior Vice President











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-126-



--------------------------------------------------------------------------------




SYNOVUS BANK, as a Lender
 
 
By:
/s/ ZACHARY BRAUN
Name:
Zachary Braun
Title:
Corporate Banking











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-127-



--------------------------------------------------------------------------------




IBERIABANK, as a Lender
 
 
By:
/s/ MARK S. LONG
Name:
Mark S. Long
Title:
Vice President











































































[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]


-128-



--------------------------------------------------------------------------------




SCHEDULE 2.01


Commitment Amounts


Lender
Commitment Amount
SunTrust Bank


$160,000,000


Wells Fargo Bank, National Association


$160,000,000


Bank of America, N.A.


$160,000,000


PNC Bank, National Association


$90,000,000


Branch Banking and Trust Company


$90,000,000


Capital One, National Association


$90,000,000


Fifth Third Bank


$90,000,000


JPMorgan Chase Bank, N.A.


$90,000,000


TD Bank N.A.


$90,000,000


U.S. Bank National Association


$90,000,000


Citibank, N.A.


$70,000,000


BankUnited, N.A.


$50,000,000


Synovus Bank


$40,000,000


IBERIABANK


$30,000,000


 
 
TOTAL


$1,300,000,000.00







-129-



--------------------------------------------------------------------------------




SCHEDULE 2.03


EXISTING LETTERS OF CREDIT


1.SunTrust Bank Irrevocable Letter of Credit number F845797 in the stated amount
of $1,500,000.00 for the benefit of Travelers Indemnity Company expiring January
1, 2019.


2.SunTrust Bank Irrevocable Letter of Credit number F856535 in the stated amount
of $121,800.00 for the benefit of Tubitak Bilgem, Gebze Kocaeli expiring January
30, 2018.


3.SunTrust Bank Irrevocable Letter of Credit number 70001377 in the stated
amount of $84,820.60 for the benefit of Electronics and Radar Development
Establishment expiring January 31, 2018.


4.SunTrust Bank Irrevocable Letter of Credit number 70002782 in the stated
amount of $127,140.00 for the benefit of Roketsan (Roket Sanayii ve Ticaret
A.S.) expiring September 30, 2018.


5.SunTrust Bank Irrevocable Letter of Credit number 70002352 in the stated
amount of $634,500.00 for the benefit of California United Bank expiring July
31, 2018.


6.SunTrust Bank Irrevocable Letter of Credit number 70002211 in the stated
amount of $1,000,000.00 for the benefit of Elliot Business Park LLC expiring
November 30, 2018.


7.SunTrust Bank Irrevocable Letter of Credit number 70002239 in the stated
amount of $308,851.30 for the benefit of FISCO – Chilean Air Force expiring
February 18, 2019.


8.SunTrust Bank Irrevocable Letter of Credit number F856999 in the stated amount
of $226,250.00 for the benefit of Government of India, Ministry of Defence
expiring May 31, 2019.


9.SunTrust Bank Irrevocable Letter of Credit number 70002240 in the stated
amount of $154,425.65 for the benefit of FISCO – Chilean Air Force expiring
November 18, 2019.


-130-



--------------------------------------------------------------------------------




SCHEDULE 5.06


LITIGATION


None.


-131-



--------------------------------------------------------------------------------




SCHEDULE 7.04


INVESTMENTS


1.Capital Stock held in certain customers and suppliers of Borrower or
Subsidiaries representing less than 1% ownership of any such entity and having
an aggregate fair value of less than $1,000,000.


2.Investments in Subsidiaries on the Closing Date as set forth on Annex I to
this Schedule 7.04.


-132-



--------------------------------------------------------------------------------




ANNEX I TO SCHEDULE 7.04


SUBSIDIARIES


 
State or Other
Name
Jurisdiction of Incorporation
 
 
HEICO Aerospace Holdings Corp.
Florida
HEICO Aerospace Corporation
Florida
Jet Avion Corporation
Florida
LPI Industries Corporation
Florida
Aircraft Technology, Inc.
Florida
Parts Advantage, LLC
Delaware
Northwings Accessories Corp.
Florida
Aviation Engineered Services Corp.
Florida
HB Fuel Systems LLC
Florida
HNW Building Corp.
Florida
HNW2 Building Corp.
Florida
McClain International, Inc.
Georgia
McClain Property Corp.
Florida
Rogers-Dierks, Inc.
Florida
Turbine Kinetics, Inc.
Florida
Future Aviation, Inc.
Florida
ATK Acquisition Corp.
Florida
AD HEICO Acquisition Corp.
Florida
AeroDesign, Inc.
Tennessee
Battery Shop, L.L.C.
Tennessee
Inertial Airline Services, Inc.
Ohio
HEICO Aerospace Parts Corp.
Florida
Aviation Facilities, Inc.
Florida
Niacc-Avitech Technologies Inc.
Florida
JA Engineering I Corp.
Florida
JA Engineering II Corp.
Florida
Jetavi Engineering Private Limited
India
Prime Air, LLC
Florida
Avisource Limited
United Kingdom
Prime Air Europe Limited
United Kingdom
DEC Technologies, Inc.
Florida
Meridian Industrial, Inc.
Florida
Dynatech Acquisition Corp.
Florida
Sunshine Avionics LLC
Florida
HEICO Parts Group, Inc.
Florida
HEICO Repair Group Aerostructures, LLC
Florida
 
 
HEICO East Corporation
Florida
16-1741 Property, Inc.
Florida









-133-



--------------------------------------------------------------------------------




 
State or Other
Name
Jurisdiction of Incorporation
 
 
HEICO Flight Support Corp.
Florida
CSI Aerospace, Inc.
Florida
Action Research Corporation
Florida
Reinhold Holdings, Inc.
Delaware
Reinhold Industries, Inc.
Delaware
Carbon by Design Corporation
Florida
Carbon by Design LLC
California
HFSC II Corp.
Florida
Thermal Structures, Inc.
California
Thermal Structures Thermal Insulation Product
(Tianjin) Co., Ltd.
People's Republic of China
Thermal Energy Products, Inc.
California
Jetseal, Inc.
Delaware
Seal Dynamics LLC
Florida
Seal Dynamics LLC (Singapore Branch)
Singapore
Seal Dynamics Limited
United Kingdom
 Seal Q Corp.
Florida
Blue Aerospace LLC
Florida
HEICO International Holdings B.V.
Netherlands
Aeroworks International Holding B.V.
Netherlands
Aeroworks Europe B.V.
Netherlands
Aeroworks (Lao) Co., Ltd.
Laos
DIRI Co., Ltd.
Laos
Aeroworks Lao II Co., Ltd.
Laos
Aeroworks Special Products B.V.
Netherlands
Aeroworks (Asia) Ltd.
Thailand
Aeroworks Manufacturing Services Ltd.
Thailand
Aeroworks Composites B.V.
Netherlands
Aeroworks Composites (Asia) Ltd.
Thailand
HFSC III Corp.
Florida
Harter Aerospace, LLC
Florida
Aerospace & Commercial Technologies, LLC
Florida
Astroseal Products Mfg. Corporation
Connecticut
Astro Property, LLC
Connecticut
HFSC IV Corp.
Florida
LLP Enterprises, LLC
Florida
Air Cost Control US, LLC
Florida
Air Cost Control PTE, Ltd.
Singapore
A2C Air Cost Control SAS
France
Air Cost Control Germany GmbH
Germany
 
 
 
 
 
 
 
 
 
 
 
 
 
 



-134-



--------------------------------------------------------------------------------




 
State or Other
Name
Jurisdiction of Incorporation
 
 
HEICO Electronic Technologies Corp.
Florida
Radiant Power Corp.
Florida
     Radiant-Seacom Repairs Corp.
Florida
Leader Tech, Inc.
Florida
FerriShield, Inc.
Pennsylvania
Santa Barbara Infrared, Inc.
California
IRCameras LLC
Florida
Analog Modules, Inc.
Florida
Sierra Microwave Technology, LLC
Delaware
Connectronics Corp.
Florida
Lumina Power, Inc.
Florida
HVT Group, Inc.
Delaware
Dielectric Sciences, Inc.
Massachusetts
Essex X-Ray & Medical Equipment LTD
United Kingdom
High Voltage Technology Limited
United Kingdom
Engineering Design Team, Inc.
Oregon
EMD Acquisition Corp.
Florida
EMD Technologies Incorporated
Canada
VPT, Inc.
Virginia
SI-REL, Inc.
Delaware
Dukane Seacom, Inc.
Florida
dB Control Corp.
Florida
De-Icing Investment Holdings Corp.
Florida
3D Acquisition Corp.
Florida
3D Plus SAS
France
3D Plus U.S.A., Inc.
Delaware
Switchcraft Holdco, Inc.
Delaware
Switchcraft, Inc.
Illinois
Conxall Corporation
Illinois
Switchcraft Far East Company, Ltd.
Republic of South Korea
Ramona Research, Inc.
California
Lucix Corporation
California
Midwest Microwave Solutions, Inc.
Iowa
Robertson Fuel Systems, L.L.C.
Arizona
AeroAntenna Technology, Inc.
California
  Radiant Power IDC, LLC
Florida





-135-



--------------------------------------------------------------------------------




SCHEDULE 7.05


EXISTING DEBT


1.Capital Lease obligation of 3D Plus SAS ending February 1, 2023 for a building
with a balance of $1,736,398.51.


2.Capital Lease obligations of 3D Plus SAS ending on or before December 31, 2019
for various equipment leases with an aggregate balance of $110,026.23.


3.Capital Lease obligation of Jetseal, Inc. ending September 30, 2026 for a
building with a balance of $1,017,321.61.


4.Contractual obligation of 3D Plus SAS with an expected maturity date of
January 1, 2020, stated interest rate of 6.03% and principal balance of
$106,375.21.


-136-



--------------------------------------------------------------------------------




SCHEDULE 10.02


EUROCURRENCY AND DOMESTIC LENDING OFFICERS, ADDRESSES FOR
NOTICES


To the Borrower:
Carlos L. Macau, Jr.
Executive Vice President &
Chief Financial Officer
HEICO Corporation
3000 Taft Street
Hollywood, FL 33021| USA
Office: +1 (954) 744-7570
Facsimile: +1 (954) 987-8228
Email: cmacau@heico.com
 
 
To the Administrative Agent:
SunTrust Bank
3333 Peachtree Road, N.E. / 5th Floor
Atlanta, GA 30326
Attention: Jon Hart
Office: (404) 439-7672
Facsimile: (404) 439-7333
Email: Jon.Hart@SunTrust.com
 
 
With a copy to:
King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309
Attention: Craig Lee
Office: (404) 572-2881
Facsimile: (404) 572-5100
Email: CraigLee@kslaw.com
 
 
To the Issuing Bank:
SunTrust Bank
25 Park Place, N.E. / Mail Code 3706 / 16th
Floor
Atlanta, GA 30303
Attention: Standby Letter of Credit Department
Facsimile: (404) 588-8129
 
 
To the Swingline Lender:
SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, GA 30308
Attention: Agency Services
Facsimile: (404) 221-2001



-137-



--------------------------------------------------------------------------------




EXHIBIT A




FORM OF REVOLVING LOAN NOTICE


Date: ___________, _____




To:    SunTrust Bank, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HEICO Corporation, a
Florida corporation (the “Borrower”), the Lenders from time to time party
thereto and SunTrust Bank, as Administrative Agent, L/C Issuer and Swingline
Lender.
The undersigned hereby requests (select one):
¨ A Borrowing of Revolving Loans    ¨ A conversion or continuation of Revolving
Loans
1.    On _____________________ (a Business Day).
2.    In the principal amount of [$][€][£]___________________ in
[Dollars][Euro][Sterling].
3.
At [Base Rate][Eurocurrency Rate]

4.    For Eurodollar Rate Loans: with an Interest Period of _______ months.
5.
If applicable, the Revolving Loan from which the requested Revolving Loan will
be converted or continued: ____________________________

6.
The Borrower requests that the proceeds of the Revolving Borrowing requested
hereby be wire transferred to the accounts of the following Persons at the
financial institutions indicated below:

Amount
Name
Account
Address
[__________]
[__________]
[__________]
[__________]



The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement. Other than in connection with a
conversion or continuation of Revolving Loans, the undersigned hereby certifies
that the following statements are and will be true and correct on the date of
the Credit Extension requested above, both before and after giving effect to the
Credit Extension requested above:
(a)    The representations and warranties made by the Borrower in Article V of
the Agreement (but excluding the representation set forth in Section 5.05(b) of
the Agreement) are and will be true and correct in all material respects (other
than those representations and warranties that


-138-



--------------------------------------------------------------------------------




are expressly qualified by a Material Adverse Effect or other materiality, in
which case such representations and warranties are true and correct in all
respects) on and as of the date of the Credit Extension requested above, except
to the extent that such representations and warranties specifically refer to any
earlier date; and
(b)    no Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the Credit Extension requested above.
HEICO CORPORATION
By:    
Name:    
Title:    


-139-



--------------------------------------------------------------------------------




EXHIBIT B




FORM OF SWINGLINE NOTICE
Date: ___________, _____
To:    SunTrust Bank, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HEICO Corporation, a
Florida corporation (the “Borrower”), the Lenders from time to time party
thereto and SunTrust Bank, as Administrative Agent, L/C Issuer and Swingline
Lender.
The undersigned hereby requests a Swingline Borrowing:
1.    On _____________________ (a Business Day).
2.    In the principal amount of $___________________.
3.
The Borrower requests that the proceeds of the Swingline Borrowing requested
hereby be wire transferred to the accounts of the following Persons at the
financial institutions indicated below:

Amount
Name
Account
Address
[__________]
[__________]
[__________]
[__________]



The Swingline Borrowing requested herein complies with the requirements of the
first sentence of Section 2.13 of the Agreement. The undersigned hereby
certifies that the following statements are and will be true and correct on the
date of the Credit Extension requested above, both before and after giving
effect to the Credit Extension requested above:
(a)    The representations and warranties made by the Borrower in Article V of
the Agreement (but excluding the representation set forth in Section 5.05(b) of
the Agreement) are and will be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties are true and correct in all respects) on and as of the date of
the Credit Extension requested above, except to the extent that such
representations and warranties specifically refer to any earlier date; and
(b)    No Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the Credit Extension requested above.




-140-



--------------------------------------------------------------------------------






HEICO CORPORATION
By:    
Name:    
Title:    




-141-



--------------------------------------------------------------------------------




EXHIBIT C




FORM OF ASSIGNMENT AND ACCEPTANCE




[date to be supplied]


Reference is made to the Revolving Credit Agreement dated as of November 6, 2017
(as amended and in effect on the date hereof, the “Credit Agreement”), among
HEICO Corporation, a Florida corporation, the Lenders from time to time party
thereto and SunTrust Bank, as Administrative Agent for such Lenders. Terms
defined in the Credit Agreement are used herein with the same meanings.


The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the Commitment of the Assignor on the Assignment
Date and Revolving Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in the L/C Exposure and the
Swingline Exposure of the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.


This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 3.01(f) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an administrative questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The Assignee shall pay the
fee payable to the Administrative Agent pursuant to Section 10.07(b) of the
Credit Agreement.


The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.


The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement) and is
not a Disqualified Institution, (iii) from and after the


-142-



--------------------------------------------------------------------------------




Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, (vii) if it is a Foreign Person, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (viii) it is not a Defaulting Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.


This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of Florida.


Assignment Date:


Legal Name of Assignor: Legal Name of Assignee:
Assignee’s Address for Notices:


Effective Date of Assignment: (“Effective Date”):


Assigned Interest:




-143-



--------------------------------------------------------------------------------




Facility
Principal Amount
Assigned
Percentage Assigned of Commitment (set forth, to at least 8 decimals, as a
percentage of the aggregate Commitments of all Lenders thereunder)
Revolving Loans:
$
%



The terms set forth above are hereby agreed to:


[Name of Assignor], as Assignor




By: ______________________________
Name:
Title:




[Name of Assignee], as Assignee




By: ______________________________
Name:
Title:




-144-



--------------------------------------------------------------------------------




The undersigned hereby consents to the within assignment:


HEICO Corporation    SunTrust Bank, as Administrative Agent




By: ___________________________    By: ______________________________
Name:    Name:
Title:    Title:




SunTrust Bank, as L/C Issuer




By: ______________________________
Name:
Title:




SunTrust Bank, as Swingline Lender




By: ______________________________
Name:
Title:




-145-



--------------------------------------------------------------------------------




EXHIBIT D




FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:    ,     




To:    SunTrust Bank, as Administrative Agent Ladies and Gentlemen:
Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HEICO Corporation, a
Florida corporation (the “Borrower”), the Lenders from time to time party
thereto and SunTrust Bank, as Administrative Agent, L/C Issuer and Swingline
Lender. This Compliance Certificate is delivered pursuant to Section 6.04 of the
Agreement.
The undersigned Responsible Officer hereby certifies on behalf of the Borrower
as of the date hereof that he/she is the
________________________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
[Use following for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present in
all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.


2.    [select one:]


[To the knowledge of the undersigned during such fiscal period, the Borrower has
in all material respects observed or performed all of its covenants and other
agreements and satisfied every condition contained in the Loan Documents to be
observed, performed or satisfied by them, and there is no Event of Default]


--or--


[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]




-146-



--------------------------------------------------------------------------------




3.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.


4.    The statement made in paragraph 2 above as it concerns compliance with
Sections 7.01(s) and 7.03 of the Agreement was made after specific inquiry of
the appropriate financial officers of the Restricted Subsidiaries of the
Borrower as to matters covered by those sections.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
    ,    .


(a)
HEICO CORPORATION



By:     


Name:     


Title:     




-147-



--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ amounts set forth in the right-hand columns are in 000’s)


 
HEICO Corporation and all Subsidiaries
Unrestricted Subsidiaries
HEICO Corporation and Restricted Subsidiaries
I. Section 7.07(a) – Total Leverage Ratio
 
 
 
A. Consolidated Total Indebtedness at the Statement Date:
 
 
 
1.    All amounts which would be included as Debt (excluding Synthetic Lease
Obligations) of the Borrower and its Restricted Subsidiaries (determined on a
consolidated basis in accordance with GAAP) as of the Statement Date:










$___________










$___________










$___________
2.    The capitalized amount of remaining
lease payments under any Synthetic Lease Obligation of the Borrower and its
Restricted Subsidiaries that would appear on a balance sheet of such Person
prepared as of the Statement Date in accordance with
GAAP if such lease were accounted for as a capital lease determined on a
consolidated basis:




















$___________




















$___________




















$___________
3.    Sum of Lines I.A.1 and I.A.2:
$___________
$___________
$___________
B. Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to the Statement Date, adjusted to include, on a pro forma
basis, Consolidated EBITDA of any Person acquired by the Borrower or its
Subsidiaries during such period assuming the consummation of such acquisition
occurred on the first day of such period:
 
 
 
1.    Consolidated Net Income
$___________
$___________
$___________



-148-



--------------------------------------------------------------------------------




2.    To the extent deducted in determining Consolidated Net Income:


$___________


$___________


$___________
a.    Consolidated Interest Charges:


$___________


$___________


$___________
b.    income tax expense determined on a consolidated basis in accordance with
GAAP:






$___________






$___________






$___________
c.    depreciation and amortization determined on a consolidated basis in
accordance with GAAP






$___________






$___________






$___________
d.    non-cash expense for stock options and all other non-cash charges,
determined on a consolidated basis in accordance with GAAP








$___________








$___________








$___________
e.    non-cash increases in expenses dues to purchase accounting associated with
any acquisitions of the Borrower or its Subsidiaries








$___________








$___________








$___________
f.    increased or decreased (without duplication):
 
 
 
i.    any non-cash net loss or gain resulting from Hedging Arrangements and the
application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; any non-cash net loss or gain resulting in
such period from Hedging Arrangements and the application of Statement of
Financial Accounting Standards No. 133 and International Accounting Standards
No. 39 and their respective related pronouncements and interpretations


























$___________


























$___________


























$___________



-149-



--------------------------------------------------------------------------------




ii.    any non-cash net loss or gain included in calculating Consolidated Net
Income resulting in such period from currency translation gains or losses
related to currency remeasurements of indebtedness (including any non-cash net
loss or gain resulting from Hedge Arrangements for currency exchange risk); and
































$___________
































$___________
































$___________
iii.    the cumulative effect of a chance in accounting principles made in
accordance with Section 1.03 of the Agreement










$___________










$___________










$___________
C.  Sum of Lines I.B.1 and I.B.2
$___________
$___________
$___________
D. Total Leverage Ratio (Line I.C divided by Line I.A.3)
 
 


____ to 1.00
E. Maximum permitted Total Leverage Ratio
 
 
3.75:1.00; provided that during any Material Acquisition Period, the Borrower
shall not permit the Total Leverage Ratio to be greater than 4.25:1.00
II. Section 7.07(b) – Interest Coverage Ratio
 
 
 
A.    Consolidated EBITDA (Line I.C)
$___________
$___________
$___________
B.    Consolidated Interest Charges:
 
 
 
a.    total interest expense with respect to Debt including, without limitation,
the interest component of any payments in respect of capital leases capitalized
or expensed (whether or not actually paid during such period)














$___________














$___________














$___________
b.    the net amount payable (or minus the net amount receivable) with respect
to Hedging Arrangements (whether or not actually paid or received during such
period)




$___________




$___________




$___________



-150-



--------------------------------------------------------------------------------




C.    Sum of Lines II.B.a and II.B.b
$___________
$___________
$___________
D.    Interest Coverage Ratio (Line II.A divided by Line II.C)
 
 


____ to 1.00
E.    Minimum permitted Interest Coverage Ratio
 
 
2.50:1.00





-151-



--------------------------------------------------------------------------------




EXHIBIT E


FORM OF GUARANTEE














GUARANTEE


Dated as of [_______], 20[__] among
THE GUARANTORS NAMED HEREIN


and


THE ADDITIONAL GUARANTORS REFERRED TO HEREIN,


as Guarantors, and
SUNTRUST BANK,


as Administrative Agent




-152-



--------------------------------------------------------------------------------




T A B L E O F C O N T E N T S


Section    Page
SECTION 1.    Guarantee; Limitation of Liability    1
SECTION 2.    Guarantee Absolute    2
SECTION 3.    Waivers and Acknowledgments    3
SECTION 4.    Subrogation    4
SECTION 5.    Representations and Warranties    4
SECTION 6.    Covenants    5
SECTION 7.    Guarantee Supplements, Etc    5
SECTION 8.    Notices, Etc    5
SECTION 9.    No Waiver; Remedies    5
SECTION 10.    Right of Set-off    5
SECTION 11.    Continuing Guarantee; Assignments under the Credit Agreement    6
SECTION 12.    Fees and Expenses; Indemnification    6
SECTION 13.    Subordination    6
SECTION 14.    Right of Contribution    7
SECTION 15.    Execution in Counterparts    7
SECTION 16.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.    8
SECTION 17.    Severability    8
SECTION 18.    Headings    8
SECTION 19.    Guarantee Enforceable by Administrative Agent    9
Exhibit A    Guarantee Supplement


-153-



--------------------------------------------------------------------------------




GUARANTEE
GUARANTEE dated as of [ ], 20[ ] (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Guarantee”) among
the Persons listed on the signature pages hereof and the Additional Guarantors
(as defined in Section 7) (such Persons so listed and the Additional Guarantors
being, collectively, the “Guarantors” and, individually, a “Guarantor”) in favor
of SunTrust Bank, as administrative agent (in such capacity together with any
successor administrative agent, the “Administrative Agent”) for the benefit of
the Lenders (as defined below).


PRELIMINARY STATEMENTS


Reference is hereby made to that certain Revolving Credit Agreement dated as of
November 6, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Credit Agreement”),
among HEICO Corporation, a Florida corporation (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”) and the Administrative Agent.
Terms used but not otherwise defined herein shall have the meanings set forth in
the Credit Agreement.


WHEREAS, it is a requirement under certain circumstances set forth in Section
6.14 of the Credit Agreement that each Guarantor shall have executed and
delivered this Guarantee and the Lenders would not have provided the Loans
without such requirement.


WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrower and, accordingly, desires to execute this Guarantee in order to satisfy
the requirements described in the preceding paragraph and to induce the Lenders
to make Loans from time to time.


NOW, THEREFORE, in consideration of the premises, the other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Lenders and each Guarantor, jointly
and severally with each other Guarantor, hereby covenants and agrees as follows:


SECTION 1.    Guarantee; Limitation of Liability


(a)Each Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as a primary obligor and not merely as a surety, the
full and punctual payment when due and performance, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of the Borrower and any other Guarantor now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, increases, modifications, substitutions, amendments
or renewals of any or all of the foregoing obligations), including any
obligations with respect to Hedging Arrangements (“Hedging Obligations”),
whether direct or indirect, absolute or contingent, and whether for principal,
interest, premiums, fees, indemnities, contract causes of action, costs,
expenses or otherwise (such obligations being the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or any other Lender in
enforcing any rights under this Guarantee or any other Loan Document, to the
extent reimbursable under Section 10.04 of the Credit Agreement; provided,
however, Guaranteed Obligations, with respect to any Guarantor, shall exclude
any Hedging Obligations if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Hedging Obligations (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (7 U.S.C. § 1 et seq.) or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official


-154-



--------------------------------------------------------------------------------




interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the guarantee of such Guarantor becomes
effective with respect to such Hedging Obligations. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrower or any other Guarantor to any Lender under or in respect of the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Borrower or any other Guarantor.


(b)Each Guarantor, the Administrative Agent and each other Lender, hereby
confirms that it is the intention of all such Persons that this Guarantee and
the obligations of each Guarantor hereunder not constitute a fraudulent transfer
or conveyance for purposes of any Debtor Relief Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to such Guarantor. To effectuate
the foregoing intention, by acceptance of the benefits of this Guarantee, the
Administrative Agent, the other Lenders and the Guarantors hereby irrevocably
agree that the obligations of each Guarantor under this Guarantee at any time
shall be limited to the maximum amount as will result in the obligations of such
Guarantor under this Guarantee not constituting a fraudulent transfer or
conveyance or subject to avoidance under Debtor Relief Laws or any similar
foreign, federal or state law, in each case applicable to such Guarantor.


(c)Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this
Guarantee, such Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Lenders under or in respect of the Loan Documents.


SECTION 2. Guarantee Absolute. Each Guarantor agrees its guarantee constitutes a
guarantee of payment when due of the Guaranteed Obligations and not of
collection, which will be paid strictly in accordance with the terms of the Loan
Documents to the fullest extent permitted by applicable law. The obligations of
each Guarantor under or in respect of this Guarantee are independent of the
Guaranteed Obligations or any other obligations of any Borrower or any other
Guarantor under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against any Guarantor to enforce this
Guarantee, irrespective of whether any action is brought against any Borrower or
any Guarantor or whether any Borrower or any Guarantor is joined in any such
action or actions. The liability of each Guarantor under this Guarantee shall be
irrevocable, absolute and unconditional and shall not be affected or impaired by
any circumstance or occurrence whatsoever irrespective of, and each Guarantor
hereby irrevocably waives any defenses (other than a defense of payment in full
in cash of the Guaranteed Obligations (excluding contingent obligations as to
which no claim has been made) or the release of this Guarantee in accordance
with any relevant release provisions in the Loan Documents) it may now have or
hereafter acquire in any way relating to, any or all of the following:


(a)any lack of validity or enforceability, at any time, of any Loan Document
(including this Guarantee) or any agreement or instrument relating thereto;


(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Borrower or any Guarantor under or in respect of the Loan Documents, or any
other amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower, any Guarantor
or any of their respective Subsidiaries or otherwise;




-155-



--------------------------------------------------------------------------------




(c)any change, restructuring or termination of the corporate structure or
existence of any Borrower, any Guarantor or any of their respective
Subsidiaries;


(d)any failure of any Lender to disclose to the Borrower any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower or any Guarantor now or
hereafter known to such Lender;


(e)the failure of any other Person to execute or deliver this Guarantee, any
Guarantee Supplement (as hereinafter defined) or any other guarantee or
agreement or the release or
reduction of liability of any Guarantor or any other guarantor or surety with
respect to the Guaranteed Obligations;


(f)any rescission, waiver, amendment or modification of, or any release from any
of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guarantee;


(g)any invalidity, rescission, irregularity or unenforceability of all or any
part of the Guaranteed Obligations; or


(h)any other circumstance (including, without limitation, any statute of
limitations), any act or omission, or any existence of or reliance on any
representation by any Lender that might otherwise constitute a defense available
to, or a discharge of, any Borrower, any Guarantor or any other guarantor or
surety.


(e)
This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment or any part thereof, of any of the Guaranteed
Obligations is rescinded or must otherwise be returned by any Lender or any
other Person upon the insolvency, bankruptcy or reorganization (or any analogous
proceeding in any jurisdiction) of the Borrower, any Guarantor or otherwise, all
as though such payment had not been made. For the avoidance of doubt this
paragraph shall survive the termination of this Guarantee.



SECTION 3.    Waivers and Acknowledgments


(a)Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guarantee and any
requirement that any Lender exhaust any right or take any action against any
Borrower, any Guarantor or any other Person.


(b)Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guarantee and acknowledges that this Guarantee is continuing in
nature (in accordance with the terms hereof) and applies to all Guaranteed
Obligations, whether existing now or in the future; provided that such Guarantor
shall be automatically released from this Guarantee upon such Guarantor: (i) no
longer being a Subsidiary as a result of a transaction permitted under the
Credit Agreement or (ii) becomes designated as an Unrestricted Subsidiary
pursuant to the provisions of Section 10.25 of the Credit Agreement.


(c)Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender that in any manner impairs, reduces, limits, releases or otherwise
adversely affects the subrogation, reimbursement,


-156-



--------------------------------------------------------------------------------




exoneration, contribution or indemnification rights of such Guarantor, (ii) any
defense based on any right of set-off or counterclaim against or in respect of
the Obligations of such Guarantor hereunder, (iii) any right to proceed against
any Borrower, any Guarantor or any other party and (iv) any right to proceed
against or exhaust any security held from any Borrower or any other party.


(d)Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower, any Guarantor or any of
their respective Subsidiaries now or hereafter known by such Lender. Each
Guarantor acknowledges that the Lenders shall have no obligation to investigate
the financial condition or affairs of any Borrower, any Guarantor or any of
their respective Subsidiaries.


(e)Each Guarantor hereby unconditionally and irrevocably waives any right (i) to
require the Administrative Agent or any of the Lenders to first proceed against,
initiate any actions before a court or any other judge or authority, or enforce
any other rights or security or claim payment from any Borrower or any other
person, before claiming any amounts due from such Guarantor hereunder; (ii) to
which it may be entitled to have the assets of any Borrower or any other person
first be used, applied or depleted as payment of the Borrower’s obligations,
prior to any amount being claimed from or paid by such Guarantor hereunder; and
(iii) to which it may be entitled to have claims against it, or assets to be
used or applied as payment, divided between the Borrower and such Guarantor
(including other Guarantors).


(f)Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits and with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.


(g)Each Guarantor confirms that it is aware of the content of the Credit
Agreement and acknowledges and agrees that this Guarantee and any and all of its
obligations under the Loan Documents shall be subject in all respects to the
provisions set forth in the Credit Agreement as such provisions relate to and
are applicable to such Guarantor (in any capacity).


SECTION 4. Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations (other than contingent
obligations that are not yet due and payable), and the expiration or termination
of any commitments or other obligations of the Lender to make financial
accommodations available to the Borrower under the Loan Documents, such
Guarantor shall not exercise any right or remedy arising by reason of any
performance by such Guarantor of the guarantee in this Section 4, whether by
subrogation or otherwise, against any Borrower or any other Guarantor.


SECTION 5. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:


(a)Each Guarantor (i) is a corporation or limited liability company duly
incorporated or organized, validly existing and (ii) in good standing under the
laws of its jurisdiction of incorporation or organization.




-157-



--------------------------------------------------------------------------------




(b)The execution, delivery and performance by each Guarantor of this Guarantee
(i) is within such Guarantor’s corporate or analogous powers, (ii) has been duly
authorized by all necessary corporate or analogous action, and (iii) does not
contravene (x) such Guarantor’s Organization Documents, (y) any applicable Laws
or (z) any material contractual restriction binding on such Guarantor.


(c)No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other Person is required for the due
execution, delivery and performance by each Guarantor of this Guarantee.


(d)This Guarantee is the legal, valid and binding obligation of each Guarantor
enforceable against such Guarantor in accordance with its respective terms
except that such enforcement may be limited by applicable Debtor Relief Laws.


SECTION 6. Covenants. Each Guarantor covenants and agrees that unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guarantee shall have been paid in full in cash and the expiration or termination
of all Commitments, such Guarantor will perform and observe, and cause each of
its respective Restricted Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents applicable to such
Guarantor on its or their part to be performed or observed or that the Borrower
has agreed to cause such Guarantor or such Restricted Subsidiaries to perform or
observe.


SECTION 7. Guarantee Supplements, Etc. It is understood and agreed that any
Guarantor that is required to execute a counterpart of this Guarantee after the
date hereof pursuant to the Credit Agreement shall upon the execution and
delivery by any Person of a guarantee supplement in substantially the form of
Exhibit A hereto (each, a “Guarantee Supplement”), (i) such Person shall be
referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guarantee to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and (ii) each reference herein
to “this Guarantee,” “hereunder,” “hereof” or words of like import referring to
this Guarantee, and each reference in any other Loan Document to “thereunder,”
“thereof” or words of like import referring to this Guarantee, shall mean and be
a reference to this Guarantee as supplemented by such Guarantee Supplement.


SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication or facsimile transmission) and mailed, telegraphed, telecopied,
telexed, faxed or delivered as follows: if to any Guarantor, addressed to it in
care of the Borrower at its address specified pursuant to Section 10.02 of the
Credit Agreement; if to the Administrative Agent or any Lender, at its address
specified pursuant to Section 10.02 of the Credit Agreement or at such other
address as shall be designated by the recipient in a written notice to each
other party. All such notices and other communications shall be deemed to be
given or made at such time as shall be set forth in Section 10.02 of the Credit
Agreement.


SECTION 9. No Waiver; Remedies. No failure on the part of any Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.


SECTION 10. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default under Section 8.01(a) of the Credit Agreement, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off


-158-



--------------------------------------------------------------------------------




and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Administrative Agent or such Lender, to or for the credit or the account of any
Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing hereunder or under the other Loan Documents, irrespective of
whether the Administrative Agent or such Lender shall have made any demand under
this Guarantee or any other Loan Document and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
Lender under this Section 10 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Administrative
Agent and such Lender may have. This Section 10 is subject to the terms and
conditions set forth in Section 10.09 of the Credit Agreement.


SECTION 11. Continuing Guarantee; Assignments under the Credit Agreement. This
Guarantee is a continuing Guarantee and shall (a) remain in full force and
effect until the termination of all of the Commitments and the payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guarantee (other than contingent obligations that are not yet due and payable)
and the Lenders have no further commitment to lend under the Credit Agreement,
(b) be binding upon each Guarantor, its successors and assigns and (c) bind and
inure to the benefit of and be enforceable by the Lenders and their permitted
successors, permitted transferees and permitted assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Loans owing to it and the promissory note or promissory
notes held by it) to any other Person in accordance with Section 10.07 of the
Credit Agreement, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Lender herein or otherwise, in
each case as and to the extent provided in Section 10.07 of the Credit
Agreement. No Guarantor shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders, other than
pursuant to a transaction permitted by the Credit Agreement and consummated in
accordance with the terms and conditions contained therein.


SECTION 12. Fees and Expenses; Indemnification


(f)Each Guarantor, jointly and severally, agrees to reimburse the Administrative
Agent for its fees and expenses incurred hereunder to the extent provided in
Section 10.04 of the Credit Agreement; provided that each reference therein to
the “Borrower” shall be deemed to be a reference to the “Guarantors.”


(g)Each Guarantor agrees to indemnify the Indemnified Parties to the extent
provided in Section 10.05 of the Credit Agreement; provided that each reference
therein to the “Borrower” shall be deemed to be a reference to the “Guarantors”.


(h)Any such amounts payable as provided hereunder shall be additional Guaranteed
Obligations guaranteed hereby. The provisions of this Section 12 shall remain
operative and in full force and effect regardless of the termination of this
Guarantee, any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the other Guaranteed Obligations,
the invalidity or unenforceability of any term or provision of this Guarantee or
any other Loan Document, any resignation of the Administrative Agent or any
investigation made by or on behalf of the Administrative Agent or any other
Lender. All amounts due under this Section 12 shall be payable within 30 days
after written demand therefor.




-159-



--------------------------------------------------------------------------------




SECTION 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other obligations now or hereafter owing to such Guarantor by
the Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to
the extent and in the manner hereinafter set forth in this Section 13:


(a)Prohibited Payments, Etc. Except as otherwise set forth in this Section
13(a), a Guarantor may receive regularly scheduled payments from the Borrower or
any other Guarantor on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default under the Credit
Agreement (including the commencement and continuation of any proceeding under
any Debtor Relief Law relating to the Borrower or any Guarantor), unless the
Administrative Agent otherwise agrees, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.
(b)Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to any Borrower or any Guarantor, each Guarantor agrees that
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.


(c)Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to any Borrower or any Guarantor), each Guarantor
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Lenders
and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guarantee.


(d)Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Debtor Relief Law relating to any Borrower or any
Guarantor) the Administrative Agent is authorized and empowered (but without any
obligation to do so), in its discretion, (i) in the name of each Guarantor, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).


SECTION 14. Right of Contribution


(a)Each Guarantor agrees that to the extent that any Guarantor shall have paid
more than its proportionate share of any payment made hereunder in respect of
any Guaranteed Obligation of any other Guarantor, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
which has not paid its proportionate share of such payment.


(b)Each Guarantor’s right of contribution under this Section 14 shall be subject
to the terms and conditions of Section 4. The provisions of this Section 14
shall in no respect limit the obligations and liabilities of any Borrower or any
Guarantor to the Administrative Agent and the Lenders, and each Guarantor shall
remain liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Guarantor hereunder. Each Guarantor agrees to contribute, to
the maximum extent


-160-



--------------------------------------------------------------------------------




permitted by law, such amounts to each other Guarantor so as to maximize the
aggregate amount paid to the Lenders under or in respect of the Loan Documents.


SECTION 15. Execution in Counterparts. This Guarantee and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guarantee and each amendment, waiver and consent with
respect hereto by telecopier or other electronic transmission shall be effective
as delivery of an original executed counterpart thereof.


SECTION 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.


(a)THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF FLORIDA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE UNITED STATES LOCATED WITHIN
MIAMI-DADE COUNTY IN THE STATE OF FLORIDA, AND OF ANY STATE COURT OF THE STATE
OF FLORIDA LOCATED IN MIAMI-DADE COUNTY AND ANY APPELLATE COURT FROM ANY
THEREOF, AND BY EXECUTION AND DELIVERY OF THIS GUARANTEE, EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.


(c)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTEE WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


(d)EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


-161-



--------------------------------------------------------------------------------






SECTION 17. Severability. If any provision of this Guarantee is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guarantee shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


SECTION 18. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Guarantee and are not to affect the construction of, or to be taken into
consideration in interpreting, this Guarantee.


SECTION 19. Guarantee Enforceable by Administrative Agent. Notwithstanding
anything to the contrary contained elsewhere in this Guarantee, the Lenders
agree (by their acceptance of the benefits of this Guarantee) that this
Guarantee may be enforced only by the action of the Administrative Agent, acting
upon the instructions of the Required Lenders and that no other Lender shall
have any right individually to seek to enforce or to enforce this Guarantee, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent. The Lenders further agree that this Guarantee may not
be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder).


[Remainder of page left intentionally blank]


-162-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.


[GUARANTORS]




By:
     Name:

Title:


Acknowledged and Agreed, SUNTRUST BANK,
as Administrative Agent




By:
     Name:

Title:




-163-



--------------------------------------------------------------------------------




EXHIBIT A
Guarantee Supplement
FORM OF GUARANTEE SUPPLEMENT


     ,     




SunTrust Bank [ ]
Email: [ ]
Fax: [ ]
Attention: [ ]




Ladies and Gentlemen:


Reference is hereby made to that certain Revolving Credit Agreement dated as of
November 6, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect on the date hereof, the “Credit Agreement”),
among HEICO Corporation, a Florida corporation (the “Borrower”), the lenders
from time to time party thereto (the “Lenders”) and the Administrative Agent and
(ii) that certain Guarantee dated as of November 6, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
together with this Guarantee Supplement (this “Guarantee Supplement”), the
“Guarantee”), among the Guarantors party thereto and the Administrative Agent.
The capitalized terms defined in the Guarantee or in the Credit Agreement and
not otherwise defined herein are used herein as therein defined.


Section 1. Guarantee; Limitation of Liability.


(a)The undersigned hereby, jointly and severally with the other Guarantors,
absolutely, unconditionally and irrevocably guarantees, as a primary obligor and
not merely as a surety, the full and punctual payment when due and performance,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of any Borrower and any
other Guarantor now or hereafter existing, including, without limitation, all
obligations under or in respect of the Loan Documents (including, without
limitation, any extensions, increases, modifications, substitutions, amendments
or renewals of any or all of the foregoing obligations), including any
obligations with respect to Hedging Arrangements (“Hedging Obligations”),
whether direct or indirect, absolute or contingent, and whether for principal,
interest, premiums, fees, indemnities, contract causes of action, costs,
expenses or otherwise (such obligations being the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent or any other Lender in
enforcing any rights under this Guarantee Supplement, the Guarantee or any other
Loan Document, to the extent reimbursable under Section 10.04 of the Credit
Agreement; provided, however, Guaranteed Obligations, with respect to any
Guarantor, shall exclude any Hedging Obligations if, and to the extent that, all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Hedging Obligations (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act (7
U.S.C. § 1 et seq.) or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the guarantee of such Guarantor becomes effective with respect to such
Hedging Obligations. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed


-164-



--------------------------------------------------------------------------------




Obligations and would be owed by any Borrower and any other Guarantor to the
Lenders under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower or such other
Guarantor.


(b)The Administrative Agent and any other Lender, hereby confirms that it is the
intention of all such Persons that this Guarantee Supplement, the Guarantee and
the obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of any Debtor Relief Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to such Guarantor. To effectuate the foregoing intention,
by acceptance of the benefits of this Guarantee Supplement and the Guarantee,
the Lenders and the Guarantors hereby irrevocably agree that the obligations of
each Guarantor under this Guarantee Supplement and the Guarantee at any time
shall be limited to the maximum amount as will result in the obligations of such
Guarantor under this Guarantee Supplement and the Guarantee not constituting a
fraudulent transfer or conveyance or subject to avoidance under Debtor Relief
Laws or any similar foreign, federal or state law, in each case applicable to
such Guarantor.


(c)The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lenders under this
Guarantee Supplement, the Guarantee or any other guarantee, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and any other Guarantor, as applicable, so as to maximize
the aggregate amount paid to the Lenders under or in respect of the Loan
Documents.


Section 2. Obligations Under the Guarantee. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guarantee to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guarantee to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned.


Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 5 of the Guarantee to the same
extent as each other Guarantor.


Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guarantee Supplement by telecopier or other electronic
transmission shall be effective as delivery of an original executed counterpart
of this Guarantee Supplement.


Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.


(a)THIS GUARANTEE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF FLORIDA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE SUPPLEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE UNITED STATES
LOCATED WITHIN MIAMI-DADE COUNTY IN THE STATE OF FLORIDA, AND OF ANY STATE COURT
OF THE STATE OF FLORIDA LOCATED IN MIAMI-DADE COUNTY AND ANY APPELLATE COURT
FROM ANY THEREOF, AND BY EXECUTION


-165-



--------------------------------------------------------------------------------




AND DELIVERY OF THIS GUARANTEE SUPPLEMENT, EACH GUARANTOR, THE ADMINISTRATIVE
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR, THE ADMINISTRATIVE
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.


(c)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTEE SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


(d)EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


Very truly yours,


[NAME OF ADDITIONAL GUARANTOR]




By:
     Name:

Title:


Acknowledged and Agreed, SunTrust Bank,
as Administrative Agent




By:
     Name:

Title:


-166-



--------------------------------------------------------------------------------




EXHIBIT F-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Person Recipients That Are Not Partnerships For U.S. Federal Income
Tax Purposes)


Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HEICO Corporation, a
Florida corporation (the “Borrower”), the Lenders from time to time party
thereto and SunTrust Bank, as Administrative Agent, L/C Issuer and Swingline
Lender.


Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that
(i) it is the sole record and beneficial owner of the Loan(s) (as well as any
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a bank for purposes of Section 881(c)(3)(A) of the
Code, (iii) it is not a 10% shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Code, and (iv) it is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its Foreign Person status on IRS Form W-8BEN, W-8BEN-E or any
successor form thereto. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.






[NAME OF LENDER]


By:
Name:

Title:


Date:    , 20[ ]




-167-



--------------------------------------------------------------------------------




EXHIBIT F-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Person Participant Recipients That Are Not Partnerships For U.S.
Federal Income Tax Purposes)




Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HEICO Corporation, a
Florida corporation (the “Borrower”), the Lenders from time to time party
thereto and SunTrust Bank, as Administrative Agent, L/C Issuer and Swingline
Lender.


Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank for purposes of Section 881(c)(3)(A) of the Code, (iii) it is not a
10% shareholder of the Borrower within the meaning of Section 871(h)(3)(B) or
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower within the meaning of Section 881(c)(3)(C)
of the Code.


The undersigned has furnished its participating Lender with a certificate of its
Foreign Person status on IRS Form W-8BEN, W-8BEN-E or any successor form
thereto. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.








[NAME OF PARTICIPANT]


By:
Name:

Title:


Date:    , 20[ ]




-168-



--------------------------------------------------------------------------------




EXHIBIT F-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Person Participants That Are Partnerships For U.S. Federal Income
Tax Purposes)




Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HEICO Corporation, a
Florida corporation (the “Borrower”), the Lenders from time to time party
thereto and SunTrust Bank, as Administrative Agent, L/C Issuer and Swingline
Lender.


Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business for
purposes of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a 10% shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower within the meaning of Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.








[NAME OF PARTICIPANT]


By:
Name:

Title:


Date:    , 20[ ]




-169-



--------------------------------------------------------------------------------




EXHIBIT F-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Person Recipients That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to that certain Revolving Credit Agreement, dated as of
November 6, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among HEICO Corporation, a
Florida corporation (the “Borrower”), the Lenders from time to time party
thereto and SunTrust Bank, as Administrative Agent, L/C Issuer and Swingline
Lender.


Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business for
purposes of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a 10% shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower within the meaning of Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.






[NAME OF LENDER]


By:
Name:

Title:


Date:    , 20[ ]




-170-

